Exhibit 10.1

549 ALBANY STREET,

BOSTON, MASSACHUSETTS

PURCHASE AND SALE AGREEMENT

BETWEEN

PERKINELMER HEALTH SCIENCES, INC.

a Delaware corporation,

AS SELLER

AND

SENIOR HOUSING PROPERTIES TRUST,

a Maryland real estate investment trust

AS PURCHASER

As of July 18, 2013



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the 18th day
of July, 2013 (the “Effective Date”), by and between PERKINELMER HEALTH
SCIENCES, INC., a Delaware corporation (“Seller”), having an address c/o
PerkinElmer, Inc., 940 Winter Street, Waltham, MA 02451, and SENIOR HOUSING
PROPERTIES TRUST, a Maryland real estate investment trust (“Purchaser”), having
an office at Two Newton Place, 255 Washington Street, Suite 300, Newton, MA
02458.

WITNESSETH:

ARTICLE I

PURCHASE AND SALE

1.1 Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey and Purchaser agrees to
purchase the following:

(a) that certain tract or parcel of land containing approximately 2.0 acres
situated in Boston, Suffolk County, Massachusetts, more particularly described
on Exhibit A attached hereto and made a part hereof, together with all and
singular the rights, appurtenances and easements pertaining to such property,
including any right, title and interest of Seller in and to adjacent streets,
alleys or rights-of-way (the property described in clause (a) of this
Section 1.1 being herein referred to collectively as the “Land”); and

(b) the buildings, structures, fixtures and other improvements on the Land,
including specifically, without limitation, those two (2) contiguous office,
laboratory and manufacturing buildings containing approximately 105,462 square
feet in the aggregate having a street address of 549 Albany Street (the property
described in clause (b) of this Section 1.1 being herein referred to
collectively as the “Improvements”).

1.2 Property Defined. The Land and the Improvements are hereinafter sometimes
referred to collectively as the “Property.”

1.3. Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions pursuant to Article II
hereof (herein referred to collectively as the “Permitted Exceptions”).

1.4 Purchase Price. Seller is to sell and Purchaser is to purchase the Property
for a total of FORTY-NINE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($49,500,000.00) (the “Purchase Price”).

 

-1-



--------------------------------------------------------------------------------

1.5 Payment of Purchase Price. The Purchase Price, as increased or decreased by
prorations and adjustments as herein provided, shall be payable in full at
Closing in cash by wire transfer of immediately available federal funds to a
bank account designated by Seller in writing to Purchaser prior to the Closing.

1.6 Earnest Money. Within three (3) business days following the Effective Date,
Purchaser shall deposit with First American Title Insurance Company (the “Escrow
Agent”), 101 Huntington Avenue, 13th Floor, Boston, Massachusetts 02199,
Attention: Sheila M. Hurley (Telephone: 617-772-9214; Email:
smhurley@firstam.com), the sum of Four Million Nine Hundred Fifty Thousand and
No/100 Dollars ($4,950,000.00) (the “Deposit”) in good funds, either by
certified bank or cashier’s check or by federal wire transfer. The Escrow Agent
shall hold the Deposit in an interest-bearing account in accordance with the
terms and conditions of this Agreement. The Deposit, together with all interest
earned on such sums, is herein referred to collectively as the “Earnest Money.”
All interest accruing on such sums shall become a part of the Earnest Money and
shall be distributed as Earnest Money in accordance with the terms of this
Agreement. Time is of the essence for the delivery of Earnest Money under this
Agreement.

1.7 Duties of Escrow Agent.

(a) The Escrow Agent shall hold the Earnest Money in an interest-bearing money
market account acceptable to Purchaser. If the Closing does not occur, the
Escrow Agent shall disburse the Earnest Money to the party entitled thereto in
accordance with the terms and conditions of this Agreement. If the Closing does
occur, the Earnest Money shall be credited against the Purchase Price and
disbursed to Seller as part of the Purchase Price.

(b) The acceptance by the Escrow Agent of its duties as such under this
Agreement is subject to the following terms and conditions, which all parties to
this Agreement hereby agree shall govern and control with respect to the
obligations, liabilities, rights and duties of the Escrow Agent:

(i) The Escrow Agent acts hereunder as a depositary only and is not responsible
or liable in any manner for the sufficiency of any amounts deposited with it.

(ii) The Escrow Agent shall not be liable for acting upon any notice, request,
waiver, consent, receipt or other instrument or document which the Escrow Agent
in good faith believes to be genuine and what it purports to be.

(iii) The Escrow Agent shall not be liable for any error in judgment, or for any
act done or step taken or omitted by it in good faith, or for any mistake of
fact or law, or for anything which it may do or refrain from doing in connection
herewith, except its own bad faith, negligence or misconduct.

 

-2-



--------------------------------------------------------------------------------

(iv) The Escrow Agent may consult with, and obtain advice from, legal counsel in
the event of any dispute or question as to the construction of any of the
provisions hereof or its duties hereunder, and it shall incur no liability and
shall be fully protected in acting in good faith in accordance with the opinion
and advice of such counsel.

(v) Seller and Purchaser each hereby release the Escrow Agent from any act done
or omitted to be done by the Escrow Agent in the good faith performance of its
duties as Escrow Agent hereunder.

(vi) Seller and Purchaser shall each indemnify the Escrow Agent from and against
any losses or costs it may reasonably incur in the performance of its duties as
Escrow Agent hereunder, including, without limitation, reasonable attorney’s
fees; provided, however, if the Escrow Agent incurs any such losses or costs in
connection with any action, dispute or proceeding between Seller and Purchaser
hereunder, then the party that does not prevail in such dispute shall be
responsible for the payment of all such losses and costs.

(c) If there is a dispute between the parties with respect to the disposition of
the Earnest Money, the Escrow Agent shall either retain the Earnest Money or
deliver the Earnest Money into a court of competent jurisdiction. Upon delivery
of the Earnest Money into a court of competent jurisdiction, the Escrow Agent
shall be released and discharged from all further obligations hereunder arising
after the date of such delivery. Notwithstanding the foregoing, the Escrow Agent
shall comply with the unilateral instructions of Purchaser regarding the
disposition of the Earnest Money prior to the expiration of the Inspection
Period.

(d) The Escrow Agent agrees to act as “the person responsible for closing” the
transactions contemplated hereby pursuant to Section 6045(e) of the Internal
Revenue Code of 1986, as amended. In connection therewith, the Escrow Agent
shall prepare and file all informational returns, including IRS Form 1099-S and
shall otherwise comply with the provisions of said Section 6045(e).

(e) Purchaser may remove the Escrow Agent at any time upon not less than five
(5) business days’ prior notice to the Escrow Agent and Seller; in such case,
Purchaser, by notice to Seller, shall appoint a successor Escrow Agent
reasonably satisfactory to Seller who shall accept such appointment and agree in
writing to be bound by the terms and conditions of this Agreement. If no such
successor Escrow Agent is appointed and acting hereunder within five
(5) business days after the removal of the Escrow Agent, the Escrow Agent shall
deliver the Earnest Money into a court of competent jurisdiction as provided
pursuant to Section 1.7(c). Upon delivery of the Earnest Money to a successor
Escrow Agent or a court of competent jurisdiction as aforesaid, the applicable
Escrow Agent shall be released and discharged from all further obligations
hereunder first arising after the date of such delivery.

 

-3-



--------------------------------------------------------------------------------

ARTICLE II

TITLE AND SURVEY

2.1 Title Examination: Commitment for Title Insurance. Purchaser shall have the
opportunity until the expiration of the Inspection Period to examine title to
the Property. During the Inspection Period, Purchaser shall obtain from a
nationally recognized title insurance company (the “Title Company”) an ALTA
title insurance commitment (the “Title Commitment”) covering the Property and a
copy of each document referenced in the Title Commitment as an exception to
title for the Property.

2.2 Survey. Purchaser shall obtain and deliver to the Title Company, from a
surveyor or surveying firm licensed by the state in which the Property is
located (the “Surveyor”), an ALTA As-Built survey of the Property (the “Survey”)
reflecting, among other things, the total area of the Property, the location of
all improvements, recorded easements and encroachments, if any, located thereon
and all building and set back lines and other matters of record with respect
thereto.

2.3 Title Objections: Cure of Title Objections. Purchaser shall have until five
(5) business days prior to the expiration of the Inspection Period (such date
being referred to herein as the “Title/Survey Deadline”) to notify Seller, in
writing, of such objections as Purchaser may have to anything contained in the
Title Commitment or the Survey. Any item contained in the Title Commitment or
any matter shown on the Survey to which Purchaser does not object prior to the
Title/Survey Deadline shall be deemed a Permitted Exception. In the event that
Purchaser shall notify Seller of objections to title or to matters shown on the
Survey prior to the Title/Survey Deadline, Seller shall have the right, but not
the obligation, to cure such objections. Within four (4) business days after
receipt of Purchaser’s notice of objections, Seller shall notify Purchaser in
writing whether Seller elects to attempt to cure such objections. If Seller
elects to attempt to cure, and provided that Purchaser shall not have terminated
this Agreement in accordance with Section 3.2 hereof, Seller shall have until
the Closing Date (as defined in Section 4.1 below) to attempt to remove, satisfy
or cure the same to Purchaser’s reasonable satisfaction, and, for this purpose,
Seller shall be entitled to a reasonable adjournment of the Closing if
additional time is required, but in no event shall the adjournment exceed
fifteen (15) days after the Closing Date set forth in Section 4.1 hereof. If
Seller elects not to cure any objections specified in Purchaser’s notice, or if
Seller is unable to effect a cure prior to the Closing (or any date to which the
Closing has been adjourned), Purchaser shall have the following options: (i) to
accept a conveyance of the Property subject to the Permitted Exceptions,
specifically including any matter objected to by Purchaser which Seller is
unwilling or unable to cure, and without reduction of the Purchase Price; or
(ii) to terminate this Agreement by sending written notice thereof to Seller,
and upon

 

-4-



--------------------------------------------------------------------------------

delivery of such notice of termination, this Agreement shall terminate and the
Earnest Money shall be returned to Purchaser, and thereafter neither party
hereto shall have any further rights, obligations or liabilities hereunder
except to the extent that any right, obligation or liability set forth herein
expressly survives termination of this Agreement. If Seller notifies Purchaser
that Seller does not intend to attempt to cure any title objection, or if,
having commenced any attempt to cure any objection, Seller later notifies
Purchaser that Seller will be unable to effect a cure thereof, then Purchaser
shall, within five (5) business days after such notice has been given (but in no
event later than the Closing Date), notify Seller in writing whether Purchaser
shall elect to accept the conveyance under clause (i) or to terminate this
Agreement under clause (ii).

2.4 Conveyance of Title. At Closing, Seller shall convey and transfer to
Purchaser such title to the Property as will enable the Title Company to issue
to Purchaser, at Purchaser’s expense, an ALTA Extended Owner’s Policy of Title
Insurance (the “Title Policy”) covering the Property, in the full amount of the
Purchase Price, subject only to the following matters, which shall be deemed to
be Permitted Exceptions:

(a) the rights of Seller, as tenant, under the “PerkinElmer Lease,” as defined
below;

(b) the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the Closing Date;

(c) local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property; and

(d) items appearing of record or shown on the Survey and, in either case, not
objected to by Purchaser or waived or deemed waived by Purchaser in accordance
with Sections 2.3 or 2.5 hereof.

2.5 Pre-Closing “Gap” Title Defects. Whether or not Purchaser shall have
furnished to Seller any notice of title objections pursuant to the foregoing
provisions of this Agreement, Purchaser may, at or prior to Closing, notify
Seller in writing of any objections to title or survey matters first raised by
the Title Company or the Surveyor between (a) the date which is the earlier of
(i) the effective date of Purchaser’s Title Commitment referred to above or
(ii) the Title/Survey Deadline, and (b) the date on which the transaction
contemplated herein is scheduled to close. With respect to any objections to
title or survey matters set forth in such notice, Seller shall have the same
option to cure and Purchaser shall have the same option to accept title subject
to such matters or to terminate this Agreement as those which apply to any
notice of objections made by Purchaser before the Title/Survey Deadline except
that Purchaser shall have until three (3) business days after it receives notice
of such new title or survey matter (but in no event later than the Closing Date)
to deliver its objection notice to Seller. If Seller elects to attempt to cure
any such matters, Seller shall be entitled to a reasonable adjournment of the
Closing if additional time to effect such a cure is required, but in no event
shall the adjournment exceed fifteen (15) days after the Closing Date set forth
in Section 4.1 hereof.

 

-5-



--------------------------------------------------------------------------------

2.6 Discharge of Liens. Notwithstanding anything contained in this Article II to
the contrary, Seller shall discharge, cure, remediate and otherwise remove
(a) any mortgage, deed of trust or other similar encumbrance given to secure
indebtedness for money borrowed and affecting the Property, (b) any mechanics’
or materialmens’ liens encumbering the Property, and (c) matters created or
appearing of record after the Effective Date and caused by (i) action
voluntarily taken by Seller or (ii) Seller’s failure to act to prevent such
matter from arising or appearing of record, without, in each instance of (i) or
(ii) above, the prior written consent of Purchaser.

ARTICLE III

INSPECTION PERIOD

3.1 Right of Inspection. During the period beginning upon the Effective Date and
continuing until 5:00 p.m. (local time at the Property) on August 19, 2013
(hereinafter referred to as the “Inspection Period”) and thereafter through the
Closing Date, Purchaser shall have the right to make a physical inspection of
the Property and to examine at such place or places at the Property, in the
offices of the property manager or elsewhere as the same may be located, any
operating files maintained by Seller or its property manager in connection with
the current maintenance of the Property, including, without limitation, any
operating agreements relating to the upkeep, repair, maintenance or operation of
the Property, insurance policies, bills, invoices, receipts and other general
records relating to the income and expenses of the Property, correspondence,
surveys, plans and specifications, warranties for services and materials
provided to the Property, audits and similar materials, but excluding materials
not directly related to the current maintenance and/or management of the
Property such as, without limitation, Seller’s internal memoranda, financial
projections, budgets, appraisals, accounting and tax records and similar
proprietary, elective or confidential information. Notwithstanding the
foregoing, on or before the Effective Date, Seller shall deliver to Purchaser
the due diligence materials set forth on Exhibit C attached hereto and made a
part hereof. Seller shall cooperate with Purchaser in its due diligence but
shall not be obligated to incur any liability or expense in connection
therewith.

Purchaser understands and agrees that any physical inspection of the Property
shall be conducted upon at least twenty-four (24) hours’ prior notice to
Seller’s broker (which notice may be given by telephone or e-mail to Jessica
Hughes (Tel.: (617) 531-4132, E-mail: Jessica.Hughes@am.jll.com) or Matthew
Sherry (Tel.: (617) 531-4299, E-mail: matthew.sherry@am.jll.com)) and Seller
shall have the right to have a representative present during such physical
inspection. Such physical inspection shall not unreasonably interfere with the
use of the Property by Seller nor shall Purchaser’s inspection damage the
Property in any material respect. Such physical inspection shall not be
physically invasive in any respect (unless Purchaser obtains Seller’s prior
written consent), and in any event shall be conducted in accordance with
standards customarily employed in the industry and in compliance with all
governmental laws, rules and regulations; provided, however, in no event shall
air sampling at the Property be deemed physically invasive inspection.

 

-6-



--------------------------------------------------------------------------------

Following each entry by Purchaser with respect to any physical inspection,
investigation and/or test on the Property, Purchaser shall restore the Property
to a condition which is as near to its original condition as existed prior to
any such physical inspection, investigation and/or test.

Purchaser agrees to indemnify against and hold Seller harmless from any claim
for liabilities, costs, expenses (including reasonable attorneys’ fees actually
incurred), damages or injuries arising out of or resulting from the physical
inspections, investigations and/or tests of the Property by Purchaser or its
agents, employees, independent contractors and/or servants, except to the extent
that such liabilities, costs, expenses, damages or injuries arise out of any
negligent act or omission or willful misconduct of Seller or the mere discovery
of any pre-existing condition at the Property; provided, however, that Purchaser
shall remain liable to the extent it exacerbates any pre-existing condition at
the Property during the course of its investigation or inspection.
Notwithstanding anything to the contrary in this Agreement, such obligation to
indemnify and hold harmless Seller shall survive Closing or any termination of
this Agreement.

Purchaser further waives and releases any claims, demands, damages, actions,
causes of action or other remedies of any kind whatsoever against Seller for
property damage or bodily and/or personal injury to Purchaser, its agents,
employees, independent contractors and/or servants arising out of or relating to
the performance of the physical inspections, investigations and/or tests on, at
or under the Property, except to the extent caused by Seller’s negligence or
willful misconduct. Purchaser shall procure and continue in force from and after
the date that Purchaser first enters the Property, and continuing throughout the
term of this Agreement, commercial general liability insurance with a combined
single limit of not less than Three Million Dollars ($3,000,000) per occurrence.
Seller shall be included as an additional insured under such comprehensive
general liability or commercial general liability coverage. Such insurance shall
include: (i) personal injury liability with employee and contractual exclusions
removed, and (ii) a waiver of subrogation in favor of Seller without exception
for the negligence of any additional insured. Purchaser and its consultants or
agents will not be permitted to come onto the Property unless and until
Purchaser has provided to Seller a certificate of insurance evidencing such
coverage, the additional insured status of Seller, and such waiver of
subrogation.

3.2 Right of Termination. Seller agrees that in the event Purchaser determines
(such determination to be made in Purchaser’s sole discretion), for any reason
or no reason, that the Property is not suitable for its purposes, Purchaser
shall have the right to terminate this Agreement by giving written notice
thereof to Seller prior to the expiration of the Inspection Period. If Purchaser
gives such notice of termination within the Inspection Period, this Agreement
shall terminate and the Earnest Money shall be returned to Purchaser. Time is of
the essence with respect to the provisions of this Section 3.2. If Purchaser
fails to give Seller a notice of termination prior to the expiration of the
Inspection Period, Purchaser shall no longer have any right to terminate this
Agreement under this Section 3.2 and (subject to the provisions of this
Agreement) shall be bound to proceed to Closing and consummate the transaction
contemplated hereby pursuant to the terms of this Agreement.

 

-7-



--------------------------------------------------------------------------------

In the event that Purchaser has terminated this Agreement pursuant to this
Section 3.2 and upon request of Seller, Purchaser shall promptly provide to
Seller, without any representation or warranty by Purchaser, copies of all
third-party environmental, engineering and physical inspection reports prepared
on behalf of Purchaser with respect to the Property during the Inspection
Period, if any (excluding any drafts, financial reports, attorney-produced
information, and reports and memoranda prepared by Purchaser’s business manager,
Reit Management & Research LLC), and Purchaser shall not prevent Seller from
communicating with the consultants or providers of such results or reports.

The provisions of this Article III shall survive the Closing or earlier
termination of this Agreement.

ARTICLE IV

CLOSING

4.1 Time and Place. The consummation of the transaction contemplated hereby
(“Closing”) shall be held through an escrow at the offices of the Escrow Agent
at 4:00 p.m. on the date that is three (3) business days after the expiration of
the Inspection Period (the “Closing Date”). At Closing, Seller and Purchaser
shall perform the obligations set forth in, respectively, Section 4.2 and
Section 4.3, the performance of which obligations shall be concurrent
conditions. Notwithstanding the foregoing provisions of this Section 4.1, Seller
and Purchaser agree that they will cooperate to facilitate an escrow Closing,
and, thus, all documents to be delivered at the Closing and all payments to be
made at the Closing, shall be delivered to the Escrow Agent on the Closing Date,
in escrow, pending delivery of possession of the Property in conformance with
this Agreement, upon which delivery, and confirmation from the Title Company
that it is prepared to issue the Title Policy, and in any event upon the
Purchaser’s payment of all premiums and charges required therefore, all
instruments and funds shall then be delivered out of escrow.

4.2 Seller’s Obligations at Closing . At Closing, Seller shall:

(a) deliver to Purchaser a duly executed Massachusetts quitclaim deed in the
form attached hereto as Exhibit D, conveying the Land and Improvements, subject
only to the Permitted Exceptions;

(b) deliver to Purchaser a certificate, dated as of the Closing Date and
executed on behalf of Seller by a duly authorized officer thereof, stating that
the representations and warranties of Seller contained in this Agreement are
true and correct as of the Closing Date as if first made on the Closing Date or
identifying any representation or warranty

 

-8-



--------------------------------------------------------------------------------

which is not, or no longer is, true and correct and explaining the state of
facts giving rise to the change. In no event shall Seller be liable to Purchaser
for, or be deemed to be in default hereunder by reason of, any breach of
representation or warranty which results from any change that (i) occurs between
the Effective Date and the Closing Date and (ii) is expressly permitted under
the terms of this Agreement or is beyond the reasonable control of Seller to
prevent; provided, however, that the occurrence of a change between the
Effective Date and the Closing Date which is not permitted hereunder or is
beyond the reasonable control of Seller to prevent shall, if materially adverse
to Purchaser, constitute the non-fulfillment of the condition set forth in
Section 4.6(b), permitting Purchaser to terminate this Agreement by giving
notice to Seller on or before the Closing Date, in which event the Earnest Money
shall be returned to Purchaser and neither party shall have any further
obligations under this Agreement except those that expressly survive termination
of this Agreement. If, despite such changes or other matters described in such
certificate that permit Purchaser to terminate this Agreement, the Closing
occurs, Seller’s representations and warranties set forth in this Agreement
shall be deemed to have been modified by all statements made in such
certificate;

(c) deliver to Purchaser such evidence as Purchaser’s counsel and/or the Title
Company may reasonably require as to the good standing of Seller in the State of
Delaware and the Commonwealth of Massachusetts and the authority of the person
or persons executing documents on behalf of Seller;

(d) deliver to Purchaser an affidavit duly executed by Seller stating that
Seller is not a “foreign person” as defined in the Federal Foreign Investment in
Real Property Tax Act of 1980 and the 1984 Tax Reform Act;

(e) deliver to the Title Company such affidavits and indemnities and/or lien
waivers as the Title Company may reasonably require, including, without
limitation, a so-called “gap” indemnity, in order to (i) omit from the Title
Policy exceptions for so-called mechanic’s liens and parties in possession other
than the tenant under the PerkinElmer Lease, and (ii) such other customary
closing documents and instruments such as the Title Company may reasonably
require to insure title to the Property after the Closing, but prior to the
recording of the Deed, subject only to the Permitted Exceptions;

(f) deliver to Purchaser a settlement statement setting forth the Purchase Price
and all prorations and adjustments as herein provided as of the Closing Date
(the “Settlement Statement”), duly executed by Seller;

(g) deliver to Purchaser the PerkinElmer Lease, duly executed by Seller,
together with the Guaranty of Lease, duly executed by PerkinElmer, Inc. As used
herein, “PerkinElmer Lease” means that certain lease by and between Seller and
Purchaser, which PerkinElmer Lease shall be in the form set forth on Exhibit B
attached hereto, together with the Guaranty of Lease from PerkinElmer, Inc. in
the form attached thereto;

 

-9-



--------------------------------------------------------------------------------

(h) deliver to Purchaser a duly executed legal opinion with respect to the due
authorization and execution of the PerkinElmer Lease (including the Guaranty of
Lease) by Seller and PerkinElmer, Inc., as applicable, in form and substance
reasonably satisfactory to Purchaser and Purchaser’s counsel;

(i) deliver to Purchaser possession and occupancy of the Property, subject to
the Permitted Exceptions; and

(j) deliver such additional documents as shall be reasonably required to
consummate the transaction expressly contemplated by this Agreement.

4.3 Purchaser’s Obligations at Closing. At Closing, Purchaser shall:

(a) pay to Seller the full amount of the Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, in immediately
available wire transferred funds pursuant to Section 1.5 above, it being agreed
that at Closing the Earnest Money shall be applied towards payment of the
Purchase Price;

(b) join Seller in execution of the PerkinElmer Lease and the Settlement
Statement;

(c) deliver to Seller such evidence as Seller’s counsel and/or the Title Company
may reasonably require as to the good standing of Purchaser in its state of
formation and the authority of the person or persons executing documents on
behalf of Purchaser; and

(d) deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.

4.4 Credits and Prorations. Because Seller will continue to occupy the Property
after the Closing pursuant to the terms of the PerkinElmer Lease, Seller will
continue to be liable under the PerkinElmer Lease for the payment of the
following items and, accordingly, there will not be a proration at Closing for:

 

  (a) taxes and assessments levied against the Property;

 

  (b) all payments under any operating agreements relating to the upkeep,
repair, maintenance or operation of the Property;

 

  (c) gas, electricity and other utility charges relating to the Property; and

 

  (d) any other operating expenses or other items pertaining to the Property
which are customarily prorated between a purchaser and a seller in the area in
which the Property is located.

 

-10-



--------------------------------------------------------------------------------

4.5 Closing Costs. Seller shall pay (a) the fees of any counsel representing it
in connection with this transaction, (b) any transfer tax, documentary stamp tax
or similar tax which becomes payable by reason of the transfer of the Property,
(c) one-half (1/2) of all premiums, fees, charges and costs charged by Title
Company in connection with the Title Commitment and Title Policy, (d) one-half
(1/2) of the costs of the Survey, and (e) one-half (1/2) of any escrow fee which
may be charged by the Escrow Agent or Title Company. Purchaser shall pay (v) the
fees of any counsel representing Purchaser in connection with this transaction,
(w) one-half (1/2) of all premiums, fees, charges and costs charged by Title
Company in connection with the Title Commitment and Title Policy, (x) one-half
(1/2) of the costs of the Survey, (y) the fees for recording the deed conveying
the Property to Purchaser, and (z) one-half (1/2) of any escrow fees charged by
the Escrow Agent or Title Company. All other costs and expenses incident to this
transaction and the Closing thereof shall be paid by the party incurring same.
The provisions of this Section 4.5 shall survive Closing or any earlier
termination of this Agreement.

4.6 Conditions Precedent to Obligation of Purchaser. The obligation of Purchaser
to consummate the transaction hereunder shall be subject to the fulfillment on
or before the Closing Date of all of the following conditions, any or all of
which may be waived by Purchaser in its sole discretion:

(a) Seller shall have delivered to Purchaser or the Title Company all of the
items required to be delivered to Purchaser pursuant to the terms of this
Agreement, including but not limited to, those provided for in Section 4.2.

(b) All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date (with appropriate modifications as permitted by Purchaser under
Section 4.2(b) of this Agreement).

(c) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.

4.7 Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the Closing Date of all of the following conditions, any or all of which
may be waived by Seller in its sole discretion:

(a) Title Company shall have received the Purchase Price as adjusted pursuant to
and payable in the manner provided for in this Agreement.

(b) Purchaser shall have delivered to Seller or the Title Company all of the
items required to be delivered to Seller pursuant to the terms of this
Agreement, including but not limited to, those provided for in Section 4.3.

(c) All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date.

(d) Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.

 

-11-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1 Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser as of the Effective Date:

(a) Organization and Authority. Seller has been duly organized and is validly
existing under the laws of the State of Delaware. Seller has the full right,
power and authority to enter into this Agreement and to transfer all of the
Property to be conveyed by Seller pursuant hereto and to consummate or cause to
be consummated the transactions contemplated herein to be made by Seller. All
requisite action necessary to authorize Seller to enter into this Agreement and
to carry out its obligations hereunder have been taken. The person signing this
Agreement on behalf of Seller is authorized to do so.

(b) Pending Actions. To Seller’s knowledge, there is no action, suit,
arbitration, unsatisfied order or judgment, governmental investigation or
proceeding pending or threatened against the Property or the transaction
contemplated by this Agreement, which, if adversely determined, could
individually or in the aggregate have an adverse effect on title to the Property
or any portion thereof or which could interfere with the consummation by Seller
of the transaction contemplated by this Agreement.

(c) No Violations of Agreements. None of the execution, delivery or performance
of this Agreement or any other document to be executed, delivered or performed
by Seller hereunder, nor compliance with the terms and provisions hereof or
thereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property pursuant to, the terms of any
indenture, mortgage, deed of trust, note, evidence of indebtedness or any other
agreement or instrument by which Seller or the Property is bound.

(d) No Violations of Law. To Seller’s knowledge, Seller has not received any
written notification from any governmental or public authority that the Property
is in violation of any applicable fire, health, building, use, occupancy or
zoning or other laws where such violation remains outstanding and, if
unaddressed, would have a material adverse effect on the use or value of the
Property as currently owned and operated.

(e) Taxes and Assessments. True and complete copies of the most recent real
estate tax bills for the Property received by Seller have been delivered to
Purchaser.

 

-12-



--------------------------------------------------------------------------------

(f) Condemnation. To Seller’s knowledge, no condemnation proceedings relating to
the Property are pending or threatened.

(g) Environmental Matters. Except as set forth in that certain Phase I
Environmental Site Assessment, Buildings 120 and 130, 549 Albany Street, Boston,
Massachusetts, prepared for PerkinElmer by ENVIRON International Corporation,
dated March 2013, Project Number 33-31506A, a copy of which has been delivered
to Purchaser or as otherwise disclosed in writing to Purchaser, to Seller’s
knowledge, Seller has received no written notification that any governmental or
quasi-governmental authority has determined that there are any violations of
environmental statutes, ordinances or regulations affecting the Property. As
used herein, “Hazardous Substances” means all hazardous or toxic materials,
substances, pollutants, contaminants, or wastes currently identified as a
hazardous substance or waste in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (commonly known as “CERCLA”), as amended,
the Superfund Amendments and Reauthorization Act (commonly known as “SARA”), the
Resource Conservation and Recovery Act (commonly known as “RCRA”), or any other
federal, state or local legislation or ordinances applicable to the Property.

(h) No Other Agreements. Other than the Permitted Exceptions, Seller has not
entered into any contract or agreement with respect to the Property which will
be binding on Purchaser after the Closing; for avoidance of doubt, Purchaser
acknowledges that Seller shall maintain certain of its existing agreements with
respect to its operation of the Property in-place after the Closing Date, so
long as such agreements are not binding on Purchaser after the Closing.

5.2 Knowledge Defined. References to the “knowledge” of Seller shall refer only
to the actual knowledge of the Designated Employees (as hereinafter defined) of
Seller, and shall not be construed, by imputation or otherwise, to refer to the
knowledge of Seller or any affiliate thereof, to any property manager, or to any
other officer, agent, manager, representative or employee of Seller or any
affiliate thereof or to impose upon such Designated Employees any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. Seller represents that the Designated Employees are the persons at
Seller most familiar with the Property and the status of the representations
qualified by Seller’s “knowledge”. As used herein, the term “Designated
Employees” shall refer to the following persons: Joanne Farell of PerkinElmer
Health Sciences, Inc.

5.3 Survival of Seller’s Representations and Warranties. The representations and
warranties of Seller set forth in Section 5.1, as updated by the certificate of
Seller to be delivered to Purchaser at Closing in accordance with Section 4.2(b)
hereof, shall survive Closing for a period of one hundred eighty (180) days. No
claim for a breach of any representation or warranty of Seller shall be
actionable or payable (a) if the breach in question results from or is based on
a condition, state of facts or other matter which was known to Purchaser prior
to Closing, (b) unless the valid claims or all such breaches collectively
aggregate more than Fifty Thousand

 

-13-



--------------------------------------------------------------------------------

and No/100 Dollars ($50,000.00), in which event the full amount of such claims
shall be actionable, and (c) unless written notice containing description of the
specific nature of such breach shall have been given by Purchaser to Seller
prior to the expiration of said one hundred eighty (180) day period and an
action shall have been commenced by Purchaser against Seller within thirty
(30) days after the termination of the survival period provided for above in
this Section 5.3. In no event shall Seller’s aggregate liability to Purchaser
for breach of any representation or warranty of Seller in this Agreement or the
certificate to be delivered by Seller at Closing pursuant to Section 4.2(b)
hereof exceed the amount of the Cap. As used herein, the term “Cap” shall mean
the total aggregate amount of Five Hundred Thousand and No/100 Dollars
($500,000.00).

5.4 Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller:

(a) Purchaser is not acquiring the Property with the assets of an employee
benefit plan as defined in Section 3(3) of ERISA.

(b) Purchaser has the full right, power and authority to purchase the Property
as provided in this Agreement and to carry out Purchaser’s obligations
hereunder, and all requisite action necessary to authorize Purchaser to enter
into this Agreement and to carry out its obligations hereunder have been, or by
the Closing will have been, taken. The person signing this Agreement on behalf
of Purchaser is authorized to do so.

(c) There is no action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending against Purchaser which, if
adversely determined, could individually or in the aggregate interfere with the
consummation of the transaction contemplated by this Agreement.

5.5 Survival of Purchaser’s Representations and Warranties. The representation
and warranties of Purchaser set forth in Section 5.4(a) shall survive Closing
and shall be a continuing representation and warranty without limitation. All
other representations and warranties of Purchaser shall survive Closing for a
period of one hundred eighty (180) days.

 

-14-



--------------------------------------------------------------------------------

ARTICLE VI

DEFAULT

6.1 Default by Purchaser. In the event that Purchaser fails to consummate this
Agreement for any reason other than Seller’s default or the permitted
termination of this Agreement by Seller or Purchaser as herein expressly
provided, Seller shall have the right to terminate this Agreement and receive
and retain the Earnest Money as its sole and exclusive remedy and Purchaser
shall be released from any and all liability hereunder, except that this
provision shall not limit the indemnification obligations of Purchaser contained
in Sections 3.1, 8.1 and 11.1 of this Agreement.

6.2 Default by Seller. In the event that Seller fails to consummate this
Agreement for any reason other than Purchaser’s default or the permitted
termination of this Agreement by Seller or Purchaser as herein expressly
provided or in the event of a material Seller default prior to Closing,
Purchaser shall be entitled, as its sole remedy, either (a) to receive the
return of the Earnest Money and reimbursement from Seller of all out-of-pocket
expenses reasonably incurred by Purchaser in connection with this Agreement (not
to exceed One Hundred Thousand and No/100 Dollars ($100,000.00) in the
aggregate), which receipt shall operate to terminate this Agreement and release
Seller from any and all liability hereunder except that this provision shall not
limit the indemnification obligations of Seller contained in Section 8.1 or the
obligations of Seller under Section 11.2, or (b) to enforce specific performance
of Seller’s obligation to execute the documents required to convey the Property
to Purchaser, it being understood and agreed that the remedy of specific
performance shall not be available to enforce any other obligation of Seller
hereunder. Except as set forth above in this Section 6.2 and in the last
sentence of this Section 6.2, Purchaser expressly waives its rights to seek
damages in the event of Seller’s default hereunder. Purchaser shall be deemed to
have elected to terminate this Agreement under clause (a) above if Purchaser
fails to file suit for specific performance against Seller in a court having
jurisdiction in the county and state in which the Property is located, on or
before sixty (60) days following the Closing Date. Nothing in this Section 6.2
shall be construed as a waiver of Purchaser’s rights and remedies relating to a
breach of Seller’s representations or warranties or for a breach of any
post-Closing obligations of Seller.

ARTICLE VII

RISK OF LOSS

7.1 Minor Damage. In the event of loss or damage to the Property or any portion
thereof which is not “major” (as hereinafter defined), this Agreement shall
remain in full force and effect provided that Seller performs any necessary
repairs to the Property. In the event of such a loss or damage to the Property,
Seller shall use reasonable efforts to complete such repairs promptly. Upon
Closing, risk of loss with respect to the Property shall be determined pursuant
to the terms of the PerkinElmer Lease.

 

-15-



--------------------------------------------------------------------------------

7.2 Major Damage. In the event of a “major” loss or damage, either Seller or
Purchaser may terminate this Agreement by written notice to the other party, in
which event the Earnest Money shall be returned to Purchaser. If neither Seller
nor Purchaser elects to terminate this Agreement within ten (10) business days
after Seller sends Purchaser written notice of the occurrence of major loss or
damage, then Seller and Purchaser shall be deemed to have elected to proceed
with Closing, in which event Seller shall perform any necessary repairs to the
Property. In the event that Seller does not elect to terminate this Agreement as
set forth in this Section 7.2, Seller shall use reasonable efforts to complete
such repairs promptly. Upon Closing, risk of loss with respect to the Property
shall be determined pursuant to the terms of the PerkinElmer Lease.

7.3 Definition of “Major” Loss or Damage. For purposes of Sections 7.1 and 7.2,
“major” loss or damage refers to the following: (i) loss or damage to the
Property or any portion thereof such that the cost of repairing or restoring the
premises in question to a condition substantially identical to that of the
premises in question prior to the event of damage would be, in the opinion of an
architect selected by Seller and reasonably approved by Purchaser, equal to or
greater than One Million and No/100 Dollars ($1,000,000.00), and (ii) any loss
due to a condemnation which permanently and materially impairs the Improvements
or the current use of the Property. If Purchaser does not give notice to Seller
of Purchaser’s reasons for disapproving an architect within five (5) business
days after receipt of notice of the proposed architect, Purchaser shall be
deemed to have approved the architect selected by Seller.

ARTICLE VIII

COMMISSIONS

8.1 Brokerage Commissions. In the event the transaction contemplated by this
Agreement is consummated, but not otherwise, Seller agrees to pay to Jones Lang
LaSalle (the “Broker”) at Closing a brokerage commission pursuant to a separate
written agreement between Seller and Broker. Each party agrees that should any
claim be made for brokerage commissions or finder’s fees by any broker or finder
other than the Broker by, through or on account of any acts of said party or its
representatives, said party will indemnify and hold the other party free and
harmless from and against any and all loss, liability, cost, damage and expense
in connection therewith. The provisions of this paragraph shall survive Closing
or earlier termination of this Agreement.

ARTICLE IX

DISCLAIMERS AND WAIVERS

9.1 No Reliance on Documents. Except as expressly stated herein or in any
document to be executed by Seller and delivered by Seller to Purchaser at
Closing, Seller makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by Seller to
Purchaser in connection with the transaction contemplated hereby. Purchaser
acknowledges and agrees that all materials, data and information delivered by

 

-16-



--------------------------------------------------------------------------------

Seller to Purchaser in connection with the transaction contemplated hereby are
provided to Purchaser as a convenience only and that any reliance on or use of
such materials, data or information by Purchaser shall be at the sole risk of
Purchaser, except as otherwise expressly stated herein or in any document to be
executed by Seller and delivered by Seller to Purchaser at Closing. Without
limiting the generality of the foregoing provisions, Purchaser acknowledges and
agrees that, except as expressly stated herein or in any document to be
delivered by Seller to Purchaser at Closing, (a) Purchaser shall not have any
right to rely on any such report delivered by Seller to Purchaser, but rather
will rely on its own inspections, investigations and/or tests on, at or under
the Property and any reports commissioned by Purchaser with respect thereto, and
(b) neither Seller, any affiliate of Seller nor the person or entity which
prepared any such report delivered by Seller to Purchaser shall have any
liability to Purchaser for any inaccuracy or omission in any such report.

9.2 Limitations on Representations and Warranties.

(a) EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY DOCUMENT TO BE
EXECUTED BY SELLER AND DELIVERED BY SELLER TO PURCHASER AT CLOSING, SELLER HAS
NOT MADE, DOES NOT MAKE, AND EXPRESSLY DISCLAIMS, ANY WARRANTIES,
REPRESENTATIONS, COVENANTS OR GUARANTEES, EXPRESSED OR IMPLIED, OR ARISING BY
OPERATION OF LAW, AS TO THE MERCHANTABILITY, HABITABILITY, QUANTITY, QUALITY, OR
ENVIRONMENTAL CONDITION OF THE PROPERTY OR ITS SUITABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OR USE. PURCHASER AFFIRMS THAT, AS OF THE EXPIRATION OF THE
INSPECTION PERIOD, IT WILL HAVE: (I) INVESTIGATED AND INSPECTED THE PROPERTY AND
BECOME FAMILIAR AND SATISFIED WITH THE PHYSICAL CONDITION OF THE PROPERTY; AND
(II) MADE ITS OWN DETERMINATION AS TO THE MERCHANTABILITY, QUANTITY, QUALITY,
AND CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE POSSIBLE
PRESENCE OF TOXIC OR HAZARDOUS SUBSTANCES OR WASTE OR OTHER ENVIRONMENTAL
CONTAMINATION AND THE PROPERTY’S SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE OR USE. PURCHASER HEREBY ACCEPTS THE PROPERTY IN ITS PRESENT CONDITION
(INCLUDING ENVIRONMENTAL CONDITIONS) ON AN “AS IS,” “WHERE IS,” AND “WITH ALL
FAULTS” BASIS, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, THE PERKINELMER
LEASE AND ANY OTHER DOCUMENT TO BE EXECUTED BY SELLER AND DELIVERED BY SELLER TO
PURCHASER AT CLOSING. PURCHASER FURTHER ACKNOWLEDGES THAT WITHOUT THIS
ACCEPTANCE, THIS SALE WOULD NOT BE MADE AND THAT, EXCEPT AS MAY BE SET FORTH IN
THIS AGREEMENT, THE PERKINELMER LEASE AND ANY OTHER DOCUMENT TO BE EXECUTED BY
SELLER AND DELIVERED BY SELLER

 

-17-



--------------------------------------------------------------------------------

TO PURCHASER AT CLOSING, SELLER DOES NOT HAVE, AND WILL NOT UNDER ANY
CIRCUMSTANCES HAVE, ANY OBLIGATION WHATSOEVER TO UNDERTAKE ANY REPAIR,
ALTERATION, REMEDIATION, OR OTHER WORK OF ANY KIND WITH RESPECT TO ANY PORTION
OF THE PROPERTY.

(b) Except as otherwise specifically stated in this Agreement or in the
PerkinElmer Lease or in any other document to be executed by Seller and
delivered by Seller to Purchaser at Closing, Purchaser agrees that Seller shall
not be responsible or liable to Purchaser for any construction defects, errors,
omissions, or on account of any other conditions affecting the Property, as
Purchaser is purchasing the Property AS IS, WHERE IS, and WITH ALL FAULTS.

9.3 Effect and Survival of Disclaimers. Seller and Purchaser acknowledge that
the compensation to be paid to Seller for the Property has been decreased to
take into account that the Property is being sold subject to the provisions of
this Article IX. Seller and Purchaser agree that the provisions of this Article
IX shall survive Closing.

ARTICLE X

PRE-CLOSING COVENANTS

10.1 Seller’s Pre-Closing Covenants. From and after the Effective Date until the
Closing or the earlier termination of this Agreement, Seller hereby covenants
with Purchaser as follows:

(a) Operation of Property. To operate the Property in a good and businesslike
fashion consistent with Seller’s recent practices and to maintain the Property
in good working order and condition and in a manner consistent with Seller’s
current practices.

(b) Compliance with Law. To comply in all material respects with all fire,
health, building, use, occupancy or zoning and other laws.

(c) Compliance with Applicable Agreements. To comply with all of the material
terms, covenants and conditions contained in the Permitted Exceptions and any
other material agreement affecting the Property and to monitor compliance
thereunder in a manner consistent with Seller’s current practices.

(d) Approval of Agreements. Not enter into, modify, amend or terminate any
Permitted Exception or any other agreement with respect to the Property that
would be binding on Purchaser after the Closing.

(e) Notice of Material Changes or Untrue Representations. To promptly notify
Purchaser of any material change in the condition of the Property or of any
event or circumstance which makes any representation or warranty of Seller to
Purchaser under this Agreement untrue or misleading in any respect.

 

-18-



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.1 Confidentiality. Purchaser and its representatives shall hold in strictest
confidence all data and information obtained with respect to Seller or its
business, including, without limitation, financial information of Seller, but
excluding Property specific data and information, whether obtained before or
after the execution and delivery of this Agreement, and shall not disclose the
same to others; provided, however, that it is understood and agreed that
Purchaser may disclose such data and information: (a) to the employees,
consultants, accountants, lenders, potential lenders, underwriters, potential
underwriters and attorneys of Purchaser who Purchaser shall instruct to hold
such information in the strictest confidence, (b) to the extent such data and
information is otherwise known by or readily available to the public, (c) if
required by applicable law (including, without limitation, the rules and
regulations of the United States Securities and Exchange Commission (the “SEC”),
or any stock exchange, applicable to Purchaser and its affiliates), (d) to the
extent Purchaser determines appropriate and consistent with past practice, after
consultation with counsel, in any prospectus, report or other filing made by
Purchaser or its affiliate with the SEC or any stock exchange to which Purchaser
or any affiliate is subject, and any press releases issued in connection
thereto, or (e) in connection with Purchaser’s enforcement of its rights
following a disagreement hereunder or in response to lawful process or subpoena
or other valid or enforceable order of a court of competent jurisdiction or any
filings with governmental authorities required by reason of the transactions
provided for herein. In the event this Agreement is terminated or Purchaser
fails to perform hereunder, Purchaser, at Seller’s request, shall promptly
return to Seller any statements, documents, schedules, exhibits or other written
information obtained from Seller in connection with this Agreement or the
transaction contemplated herein or certify to Seller that such information has
been destroyed. In the event of a breach or threatened breach by Purchaser or
its agents or representatives of this Section 11.1, Seller shall be entitled to
an injunction restraining Purchaser or its agents or representatives from
disclosing, in whole or in part, such confidential information. Nothing herein
shall be construed as prohibiting Seller from pursuing any other available
remedy at law or in equity for such breach or threatened breach. The provisions
of this Section 11. 1 shall survive termination of this Agreement.

11.2 Public Disclosure. Any release to the public of information with respect to
the sale contemplated herein or any matters set forth in this Agreement will be
made only in the form approved by Purchaser and Seller and their respective
counsel. Notwithstanding the foregoing, either party may disclose such
information without the approval of the other party or its respective counsel
(a) if required by applicable law (including, without limitation, the rules and
regulations of the SEC, or any stock exchange, applicable to Purchaser and its
affiliates, or Seller and its affiliates, as applicable), (b) to the extent
Purchaser or Seller, as applicable, determines

 

-19-



--------------------------------------------------------------------------------

appropriate and consistent with past practice, after consultation with its
counsel, in any prospectus, report or other filing made by it or its affiliate
with the SEC or any stock exchange to which it or any affiliate is subject, and
any press releases issued in connection thereto, or (c) in connection with
either party’s enforcement of its rights following a disagreement hereunder or
in response to lawful process or subpoena or other valid or enforceable order of
a court of competent jurisdiction or any filings with governmental authorities
required by reason of the transactions provided for herein. The provisions of
this Section 11.2 shall survive Closing or earlier termination of this
Agreement.

11.3 Discharge of Obligations. The acceptance of the Deed by Purchaser shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.

11.4 Assignment. Neither Seller nor Purchaser may assign its rights under this
Agreement without first obtaining the other party’s prior written approval,
which approval may be given or withheld in such other party’s sole discretion;
provided, however, that Purchaser may assign this Agreement without Seller’s
prior written approval, by notice given to Seller at least three (3) days prior
to the Closing, to an entity that is controlled by, under common control with,
or that controls, Purchaser. After any such assignment, Purchaser shall remain
liable under this Agreement, on a joint and several basis, for any obligations
of Purchaser under this Agreement, including any that expressly survive the
Closing or the termination of this Agreement.

11.5 Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) personal delivery, or (b) reputable overnight delivery service with proof of
delivery, or (c) United States Mail, postage prepaid, registered or certified
mail, return receipt requested, or (d) email, to the intended addressee at the
address set forth below, or to such other address or to the attention of such
other person as the addressee shall have designated by written notice sent in
accordance herewith, and shall be deemed to have been given either at the time
of personal delivery, or, in the case of expedited delivery service or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of email, as of the date of the email provided
that an original of such email is also sent to the intended addressee by means
described in clauses (a), (b) or (c) above within one (1) business day after the
day that such email is sent. Unless changed in accordance with the preceding
sentence, the addresses for notices given pursuant to this Agreement shall be as
follows:

 

If to Seller:   

PerkinElmer Health Sciences, Inc.

c/o PerkinElmer, Inc.

940 Winter Street

Waltham, MA 02451

Attn: Anthony Micho

Email: Anthony.Micho@perkinelmer.com

 

-20-



--------------------------------------------------------------------------------

with a copy to:   

Nutter, McClennen & Fish, LLP

Seaport West

155 Seaport Boulevard

Boston, MA 02210-2604

Attn: Timothy M. Smith, Esq.

Email: tsmith@nutter.com

If to Purchaser:   

Senior Housing Properties Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, MA 02458

Attn: David J. Hegarty

Email: dhegarty@reitmr.com

with a copy to:   

Sullivan & Worcester LLP

One Post Office Square

Boston, MA 02109

Attn: Louis A. Monti, Esq.

Email: lmonti@sandw.com

11.6 Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.

11.7 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is
not a business day, in which event the period shall run until the end of the
next day which is a business day. For purposes of this Agreement, a “business
day” shall mean any day that is not a Saturday, Sunday or legal holiday under
the laws of the Commonwealth of Massachusetts. The final day of any such period
shall be deemed to end at 5 p.m., local time.

11.8 Successors and Assigns. The terms and provisions of this Agreement are to
apply to and bind the permitted successors and assigns of the parties hereto.

11.9 Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.

 

-21-



--------------------------------------------------------------------------------

11.10 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Purchaser
shall, if requested by Seller, execute acknowledgments of receipt with respect
to any materials delivered by Seller to Purchaser with respect to the Property.
The provisions of this Section 11.10 shall survive Closing.

11.11 Counterparts. This Agreement may be executed in counterparts, and all such
executed counterparts shall constitute the same agreement. It shall be necessary
to account for only one such counterpart in proving this Agreement.

11.12 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

11.13 Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE COMMONWEALTH OF
MASSACHUSETTS AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS
OF THE COMMONWEALTH OF MASSACHUSETTS. SELLER AND PURCHASER HEREBY IRREVOCABLY
SUBMIT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE
COMMONWEALTH OF MASSACHUSETTS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE OR
FEDERAL COURT SITTING IN THE COMMONWEALTH OF MASSACHUSETTS. PURCHASER AND SELLER
AGREE THAT THE PROVISIONS OF THIS SECTION 11.13 SHALL SURVIVE THE CLOSING OF THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

11.14 Waiver of Trial by Jury. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HEREBY ABSOLUTELY AND IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BETWEEN THEM RELATED TO THIS AGREEMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

11.15 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

 

-22-



--------------------------------------------------------------------------------

11.16 Exhibits and Schedules. The following schedules or exhibits attached
hereto shall be deemed to be an integral part of this Agreement:

 

(a)    Exhibit A — Legal Description of the Land (b)    Exhibit B — Form of
PerkinElmer Lease (c)    Exhibit C — List of Due Diligence Materials (d)   
Exhibit D — Form of Quitclaim Deed

11.17 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

11.18 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

11.19 Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and
Purchaser from all obligations under this Agreement, except for such obligations
as are specifically stated herein to survive the termination of this Agreement.

11.20 Attorneys Fees. Notwithstanding anything contained herein to the contrary,
if any lawsuit or arbitration or other legal proceeding arises in connection
with the interpretation or enforcement of this Agreement, the prevailing party
therein shall be entitled to receive from the other party the prevailing party’s
costs and expenses, including reasonable attorneys’ fees incurred in connection
therewith, in preparation therefor and on appeal therefrom, which amounts shall
be included in any judgment therein.

11.21 STATEMENT OF LIMITED OF LIABILITY. THE AMENDED AND RESTATED DECLARATION OF
TRUST ESTABLISHING SENIOR HOUSING PROPERTIES TRUST, DATED SEPTEMBER 20, 1999, AS
AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT OF ASSESSMENTS AND
TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE
OR AGENT OF SENIOR HOUSING PROPERTIES TRUST SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SENIOR
HOUSING PROPERTIES TRUST. ALL PERSONS DEALING WITH SENIOR HOUSING PROPERTIES
TRUST IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF SENIOR HOUSING PROPERTIES
TRUST FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

11.23 Survival. The provisions of the following Sections of this Agreement shall
survive Closing and shall not be merged into the execution and delivery of the
Deed: Article III; 4.5; 5.3; 5.5; 8.1; 9.3; and Article XI.

[Remainder of page left blank intentionally]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

SELLER: PERKINELMER HEALTH SCIENCES, INC. By:   /s/ Joel S. Goldberg   Name:
Joel S. Goldberg   Title: Vice President PURCHASER: SENIOR HOUSING PROPERTIES
TRUST By:   /s/ David J. Hegarty   Name: David J. Hegarty   Title: President

THE UNDERSIGNED HEREBY JOINS IN THIS AGREEMENT AS THE ESCROW AGENT AND
ACKNOWLEDGES AND AGREES TO BE BOUND BY THE PROVISIONS OF SECTION 1.7 OF THIS
AGREEMENT.

ESCROW AGENT:

FIRST AMERICAN TITLE INSURANCE COMPANY

 

By:   /s/ Sheila M. Hurley Name:   Sheila M. Hurley Title:   VP MA State Counsel

 

-24-



--------------------------------------------------------------------------------

Exhibit A

LEGAL DESCRIPTION OF THE LAND

108 East Dedham Street:

That certain parcel of land with buildings thereon situated on East Dedham
Street and Plympton Street in Boston, Suffolk County, Massachusetts, shown as
Parcel 1 on a plan entitled “Plan of Land Boston, Massachusetts,” dated
February 10, 1981, by Harry R. Feldman, Inc. and recorded with the Suffolk
County Registry of Deeds (the “Registry”) as Plan 222 of 1981 in Book 9690,
Page 259 (the “Plan”), said parcel being bounded and described according to the
Plan as follows:

 

   SOUTHWESTERLY    by East Dedham Street, 138.14 feet;    NORTHWESTERLY    by
land now or formerly of the Boston Redevelopment Authority, 170 feet;   
NORTHEASTERLY    by Plympton Street, 131.65 feet; and    SOUTHEASTERLY    by
Parcel 2 (being land now or formerly of New England Nuclear Corporation), 170.13
feet.

Containing, according to said Plan, 22,933 square feet.

For title, see deed dated June 30, 1997, recorded with the Registry in Book
21569, Page 221.

549 Albany Street:

A certain parcel of land with buildings thereon situated in Boston,
Massachusetts and shown as Parcel 2 on said Plan, said parcel being bounded and
described according to the Plan as follows:

 

   SOUTHWESTERLY    by East Dedham Street 199 feet;    NORTHWESTERLY    by
Parcel 1 (being land now or formerly of Scott & McDonald, Inc.) 170.13 feet;   
NORTHEASTERLY    by Plympton Street, 199.03 feet; and    SOUTHEASTERLY    by
Albany Street, 170.12 feet.

Containing, according to the Plan, 33,834 square feet.

 

-25-



--------------------------------------------------------------------------------

For title, see deed dated June 30, 1997, recorded with the Registry in Book
21569, Page 221.

Together with those three (3) certain parcels of land in the South End Urban
Renewal Area known as Parcels 54D, 55 and 55A, located on the northerly side of
East Dedham Street and the southerly side of Plympton Street in the City of
Boston, Suffolk County, Commonwealth of Massachusetts, and shown as Lot A on a
plan entitled “Subdivision Plan of Land in Boston, Massachusetts, dated
December 17, 1990, drawn by Vanasse Hangen & Brustlin, Inc., Consulting
Engineers & Planners, and recorded with the Registry in Book 17776, Page 157.

For title, see deed dated March 9, 2005, recorded with the Registry in Book
36832, Page 132.

 

-26-



--------------------------------------------------------------------------------

Exhibit B

Form of PerkinElmer Lease

(see attached)

 

-27-



--------------------------------------------------------------------------------

 

 

LEASE

BETWEEN

[TO BE DETERMINED], a                     , Landlord

AND

PERKINELMER HEALTH SCIENCES, INC., a Delaware corporation, Tenant

Dated:                              , 2013

Property:

549 Albany Street

Boston, Massachusetts 02118

 

 

 



--------------------------------------------------------------------------------

INDEX

 

      Page   ARTICLE 1   

PROPERTY AND TERM

     6    ARTICLE 2   

FIXED RENT AND ADDITIONAL RENT

     7    ARTICLE 3   

IMPOSITIONS

     9    ARTICLE 4   

USE OF PROPERTY

     11    ARTICLE 5   

CONDITION OF PROPERTY, ALTERATIONS AND REPAIRS

     11    ARTICLE 6   

INSURANCE

     16    ARTICLE 7   

DAMAGE OR DESTRUCTION

     18    ARTICLE 8   

CONDEMNATION

     21    ARTICLE 9   

ASSIGNMENT AND SUBLETTING

     23    ARTICLE 10   

SUBORDINATION

     28    ARTICLE 11   

OBLIGATIONS OF TENANT

     30    ARTICLE 12   

EVENT OF DEFAULT BY TENANT; REMEDIES

     32   



--------------------------------------------------------------------------------

ARTICLE 13   

NO WAIVER

     38    ARTICLE 14   

ESTOPPEL CERTIFICATE

     38    ARTICLE 15   

QUIET ENJOYMENT

     39    ARTICLE 16   

SURRENDER

     39    ARTICLE 17   

ACCESS

     41    ARTICLE 18   

ENVIRONMENTAL MATTERS

     41    ARTICLE 19   

BOOK AND RECORDS

     46    ARTICLE 20   

MISCELLANEOUS PROVISIONS

     47    ARTICLE 21      52   

RIGHT OF FIRST REFUSAL

     52   

Exhibits

 

Exhibit “A”   —    Description of the Land Exhibit “B”   —    Rent Schedule
Exhibit “C”   —    Form of Guaranty of Lease Exhibit “D”   —    Non-Disturbance
Agreement Exhibit “E”   —    Competitor List



--------------------------------------------------------------------------------

LEASE

THIS LEASE (the “Lease”) is made as of the              day of
                    , 2013 between                         , a                 ,
(“Landlord”), having an office for the conduct of business at
                                    , and PERKINELMER HEALTH SCIENCES, INC., a
Delaware corporation (“Tenant”), having an address c/o PerkinElmer, Inc., 940
Winter Street, Waltham, MA 02451.

WITNESSETH:

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

ARTICLE A

CERTAIN LEASE PROVISIONS

 

1.    Address for the Property:    549 Albany Street, Boston, Massachusetts
02118. 2.    (a)    Term:    (i) Fifteen (15) years, beginning on the
Commencement Date, and ending on the Expiration Date (the “Initial Term”).      

Extension

Terms:

   (ii) Option to Extend Term: Two (2) extension options of ten (10) years each,
as set forth in Section 1.3(a).    (b)    Commencement Date:   
                         , 2013             (c)   

Expiration

Date:

                            , 2028 unless sooner terminated pursuant to this
Lease. 3.    Fixed Rent:    As set forth in Exhibit “B” attached hereto. 4.   

Use of the

Property:

   Laboratory, research and development, production, office and distribution
uses, and uses incidental to such uses, and for no other purpose without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed. Notwithstanding the foregoing, the parties hereto agree
that (a) any change in use from one permitted use to another permitted use (e.g.
if a portion of the laboratory is converted to office use) shall be permitted
without Landlord’s consent, so long as Tenant does not reduce the number of
square feet being used for laboratory uses by more than fifty percent (50%), and
(b) among other factors, Landlord’s refusal to approve any use that is not
specified above shall be deemed “reasonable” if such new use would decrease the
fair market value of the Property.



--------------------------------------------------------------------------------

5.    Address for Notice:              For Landlord:  

 

          

 

          

 

          

 

           Attention:  

 

      With a copy to :  

 

          

 

          

 

          

 

           Attention:  

 

      With a copy of any notices of default only, to:  

 

 

          

 

          

 

          

 

           Attention:  

 

      For Tenant:  

PerkinElmer Health Sciences, Inc.

c/o PerkinElmer, Inc.

940 Winter Street

Waltham, MA 02451

Attention: Vice President, Real Estate

   With a copy of any notices of default only, to:  

PerkinElmer Health Sciences, Inc.

c/o PerkinElmer, Inc.

940 Winter Street

Waltham, MA 02451

Attention: Legal Department

   and to:       

Nutter, McClennen & Fish, LLP

155 Seaport Boulevard

Boston, MA 02210-2604

Attention: Timothy M. Smith

 

2



--------------------------------------------------------------------------------

ARTICLE B

CERTAIN DEFINITIONS

“Additional Rent” is defined in Section 2.2.

“Affiliate” means with respect to any Person, (i) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the stock having ordinary voting power in the
election of directors of such Person or partnership or membership interests,
(ii) each Person that controls, is controlled by or is under common control with
such Person or any Affiliate of such Person or (iii) each of such Person’s
officers, directors, joint venturers and partners.

“Alterations” is defined in Section 5.4.

“Anti-Terrorism Order” is defined in Section 20.14(g)(ii).

“Bankruptcy Code” means the provisions of 11 U.S.C. Section 101 et seq. or any
statute of similar purpose or nature as more particularly set forth in
Section 9.8.

“Building” means collectively the buildings, building equipment and improvements
now or hereinafter erected on the Land.

“Business Day” is every day which most large banks based in Boston,
Massachusetts are open for the ordinary conduct of business.

“Claims” is defined in Section 11.3.

“Commencement Date” is defined in Article A, Section 2(b).

“Competitor” is defined in Section 21.1.

“Consumer Price Index” shall mean the average for “all items” shown on the “U.S.
City Average for Urban Wage Earners and Clerical Workers (including single
workers), all items, groups, sub-groups, and special groups of items”, published
monthly in the “Monthly Labor Review” of the Bureau of Labor Statistics of the
United States Department of Labor. If at any time the Consumer Price Index is no
longer issued, then the term “Consumer Price Index” shall mean an index
comparable to the Consumer Price Index and published by the Bureau of Labor
Statistics of the United States Department of Labor. If the Bureau of Labor
Statistics shall

 

3



--------------------------------------------------------------------------------

no longer maintain statistics on the purchasing power of the consumer dollar,
comparable statistics published by a responsible financial periodical or
recognized authority mutually agreed upon by Landlord and Tenant shall be used
in determining the increases set forth in this Lease.

“Decommissioning Environmental Report” is defined in Section 16.1.

“Default Rate” means two percent (2%) over the prime reference rate announced
from time to time by Citibank, N.A. in New York, New York, as such prime
reference rate may be adjusted and announced from time to time, or if
unavailable, the parties shall use the prime reference rate for major New York
banks as reported in the Wall Street Journal.

“Deficiency” is defined in Section 12.4(c).

“Environmental Laws” is defined in Section 18.10.

“Environmental Reports” is defined in Section 18.1.

“Event of Default” is defined in Section 12.1.

“Exculpated Parties” is defined in Section 20.3.

“Expiration Date” is defined in Article A, Section 2(c).

“Extension Term” is defined in Section 1.3.

“First Lease Year” means the one (1) year period beginning on the Commencement
Date and ending on the day preceding the anniversary of the Commencement Date,
provided that if the Commencement Date does not occur on the first day of a
calendar month, then the First Lease Year shall end on the last day of the
calendar month in which the day preceding the anniversary of the Commencement
Date occurs.

“Fixed Rent” is defined in Article A, Section 3.

“Force Majeure” shall mean (i) labor troubles, (ii) fire, (iii) unavoidable
casualties, (iv) acts of God, (v) acts of the public enemy, (vi) acts of
terrorism, (vii) unavailability of, or inability to obtain, labor or materials
by for any reason beyond Landlord’s or Tenant’s reasonable control,
(viii) floods, (ix) freight embargoes and (x) rebellions, riots, insurrections
or sabotage.

“GAAP” is defined in Section 19.1.

“Guarantor” shall mean PerkinElmer, Inc., a Massachusetts corporation.

“Guaranty” shall mean the Guaranty of Lease dated as of even date herewith, from
Guarantor to Landlord, guaranteeing the payment and performance by Tenant of all
of Tenant’s obligations under the Lease, in the form attached hereto as Exhibit
“C” and incorporated herein by this reference.

 

4



--------------------------------------------------------------------------------

“Hazardous Substances” is defined in Section 18.11.

“Impositions” is defined in Section 3.1.

“Indemnified Parties” is defined in Section 11.3.

“Investment Grade” means that an entity is rated “BBB-” or higher by Standard &
Poor’s, a division of McGraw-Hill Companies, Inc., or the equivalent or higher
of such rating by another rating agency reasonably acceptable to the Landlord.

“Land” means that certain real property described on Exhibit “A”, attached
hereto and incorporated herein by this reference.

“Landlord” is defined in the introductory paragraph to this Lease.

“Lease” means this lease made between Landlord, as landlord, and Tenant, as
tenant.

“Leasehold Mortgage” is defined in Section 9.10.

“Leasehold Mortgagee” is defined in Section 9.10.

“Lease Year” means the First Lease Year and each subsequent one (1) year period
following the First Lease Year, with each such subsequent one (1) year period
beginning on the day after the expiration of the preceding Lease Year.

“Mortgage” is defined in Section 3.2.

“Mortgagee” is defined in Section 3.2.

“Non-Disturbance Agreement” is defined in Section 10.1.

“Non-Tenant Offer” is defined in Section 21.2(b).

“Permitted Violations” is defined in Section 3.2.

“Person” shall mean shall mean any individual, sole proprietorship, partnership,
joint venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government, whether federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof.

“Property” means collectively the Land and the Building.

“Proposed Offer” is defined in Section 21.2(a).

“Remedial Work” is defined in Section 18.7.

 

5



--------------------------------------------------------------------------------

“Rent” is defined in Section 2.3.

“Requirements” is defined in Section 11.1.

“Response Period” is defined in Section 21.2(a).

“Restoration” is defined in Section 7.1.

“Second Offer” is defined in Section 21.2(b).

“Sublease” is defined in Section 9.3.

“Subtenant” is defined in Section 9.2.

“Tenant” is defined in the introductory paragraph to this Lease.

“Term” means the Initial Term as extended by any exercised Extension Terms.

“Third Party” means any Person other than Landlord, Tenant, any affiliate of
Landlord or Tenant, and/or any Mortgagee.

“Third Party Purchaser” is defined in Section 21.1.

“Threshold Amount” is defined in Section 5.4(d).

“Trade Fixtures” is defined in Section 5.9.

“Transfer” is defined in Section 9.1.

“Work” is defined in Section 5.5.

ARTICLE 1

PROPERTY AND TERM

Section 1.1. During the Term, Landlord, in consideration of the rents herein
reserved and of the terms, provisions, covenants and agreements on the part of
Tenant to be kept, observed and performed, does hereby lease and demise the
Property unto Tenant, and Tenant does hereby hire and take the Property from
Landlord, subject to each and every matter affecting title to the Property which
are in effect as of the Commencement Date, including all easements, rights of
way, declarations, covenants, conditions and restrictions, liens, encumbrances,
encroachments, licenses, notices of pendency, charges, zoning laws, ordinances,
regulations, building codes and other governmental laws, rules and orders
affecting the Property, and other exceptions to Landlord’s title, whether or not
the same are of public record.

Section 1.2. Tenant shall lease the Property for the Term, unless sooner
terminated as expressly hereinafter provided.

 

6



--------------------------------------------------------------------------------

Section 1.3. Tenant shall have the right, at its option, to extend the Term for
two (2) additional terms of ten (10) years each (each, an “Extension Term”), in
the manner, and subject to the conditions, set forth below. The first Extension
Term shall commence on the day after the Expiration Date and shall expire on the
tenth (10th) anniversary of the Expiration Date unless the Extension Term shall
sooner end pursuant to any of the terms, covenants or conditions of this Lease.
The second Extension Term shall commence on the day after the first Extension
Term shall expire and shall expire on the twentieth (20th) anniversary of the
Expiration Date, unless such second Extension Term shall sooner end pursuant to
any of the terms, covenants or conditions of this Lease. Tenant may exercise its
option to extend the Term by giving Landlord written notice of such election no
sooner than twenty four (24) months prior to the Expiration Date or the
expiration of the first Extension Term, as the case may be, and no later than
twelve (12) months prior to the Expiration Date or the expiration of the first
Extension Term, as the case may be, the time of exercise being of the essence.
Upon the giving of such notice, this Lease and the Term shall be extended
without execution or delivery of any other or further documents, with the same
force and effect as if such Extension Term had originally been included in the
Term and the Expiration Date shall thereupon be deemed to be the last day of
such Extension Term. Notwithstanding Tenant’s exercise of its option under this
Section 1.3, if there shall be an Event of Default hereunder as of the date
Tenant delivered the applicable notice of extension or on the Expiration Date
(as such Expiration Date may have been extended prior to such notice by Tenant),
unless such Event of Default shall have been cured prior to the date that
Landlord delivers such notice to Tenant, Landlord shall have the right to cancel
such exercise by Tenant by written notice given to Tenant, in which event, the
Term shall expire on the Expiration Date (as the same may have been so extended
prior to such notice by Tenant) and the remaining executory provisions of this
Section 1.3 shall be deemed null and void and of no further force or effect. All
of the terms, covenants and conditions of this Lease shall continue in full
force and effect during each Extension Term, including the payment of items of
Additional Rent by Tenant on the terms set forth herein. In no event shall
Tenant be entitled to exercise its option for the second Extension Term unless
it has properly exercised its option for the first Extension Term.

ARTICLE 2

FIXED RENT AND ADDITIONAL RENT

Section 2.1. Tenant shall pay to Landlord as Fixed Rent for the Property during
the Term the amounts set forth in Exhibit “B” attached hereto. Fixed Rent shall
be payable in equal monthly installments in advance on the first day of each and
every month during the Term, without previous demand therefor and without offset
or deduction of any kind whatsoever. Notwithstanding the foregoing, Tenant shall
pay the partial month’s installment of Fixed Rent (with respect to the remaining
days of the month in which this Lease is executed) upon the execution of this
Lease.

Section 2.2. To the extent the same are not caused by the negligence, or willful
misconduct of Landlord or Landlord’s agents, contractors or employees, Tenant
shall also pay and discharge as additional rent (the “Additional Rent”) all
other amounts, liabilities and obligations of whatsoever nature relating to the
Property, including, without limitation, all Impositions, all insurance premiums
(as contemplated in Article 6) and any obligations arising

 

7



--------------------------------------------------------------------------------

under any easements, declarations, restrictions, contracts or other similar
agreements affecting the Property and all interest and penalties that may accrue
thereon in the event of Tenant’s failure to pay such amounts when due, and all
damages, costs and expenses which Landlord may incur by reason of any Event of
Default, all of which Tenant hereby agrees to pay upon demand or as is otherwise
provided herein. Upon any failure by Tenant to pay any of the Additional Rent,
Landlord shall have all legal, equitable and contractual rights, powers and
remedies provided either in this Lease or by statute or otherwise in the case of
nonpayment of the Fixed Rent. The term Additional Rent shall be deemed rent for
all purposes hereunder.

Section 2.3. All Fixed Rent and Additional Rent payable to Landlord hereunder
(collectively, “Rent”) shall be made payable to Landlord and sent to Landlord’s
address set forth in Article A, or to such other Person or Persons or at such
other place as may be designated by notice from Landlord to Tenant, from time to
time, and shall be made in United States currency which shall be legal tender
for all debts, public and private. Notwithstanding the foregoing, Impositions
shall be payable to the parties to whom they are due, except as otherwise
provided herein.

Section 2.4. This Lease shall be deemed and construed to be a “net lease”, and
Tenant shall pay to Landlord, absolutely net throughout the Term, the Rent, free
of any charges, assessments, impositions or deductions of any kind and without
abatement, deduction or set-off whatsoever, except as expressly set forth
herein. Under no circumstances or conditions, whether now existing or hereafter
arising, or whether beyond the present contemplation of the parties, shall
Landlord be expected or required to make any payment of any kind whatsoever or
be under any other obligation or liability hereunder, except as herein otherwise
expressly set forth. Tenant shall pay all costs, expenses and charges of every
kind and nature relating to the Property, except debt service on any Mortgage or
any other indebtedness of Landlord or rent under any ground lease of the
Property entered into by Landlord, which may arise or become due or payable
prior to, during or after (but only to the extent attributable to a period
falling prior to or within) the Term, as may be extended. Except as otherwise
specifically provided in this Lease, Tenant’s obligation to pay Rent hereunder
shall not terminate prior to the date definitely fixed for the expiration of the
Term (as may be extended) notwithstanding the exercise by Landlord of any or all
of its rights under Article 12 hereof or otherwise, and the obligations of
Tenant hereunder shall not be affected (except as is otherwise specifically
provided herein to the contrary) by reason of any damage to or destruction of
the Property or any part thereof or condemnation or any title matter currently
affecting the Property. The parties intend that the obligations of Tenant under
this Lease shall be separate and independent covenants and agreements.

Section 2.5. If Tenant shall fail to make payment of any installment of Fixed
Rent or Additional Rent payable to Landlord hereunder within seven (7) Business
Days from the date upon which the same shall first have been due hereunder then
and in each such event Tenant shall pay Landlord on demand, in addition to the
installment or other payment due, as Additional Rent hereunder, a late payment
fee to compensate Landlord for legal, accounting and other expenses incurred by
Landlord in administering the delinquent account by reason of such late payment
in an amount equal to an additional sum of two percent (2%) of the amount due;
provided, however, that such late charge shall not be applicable with respect to
the first two (2) such late payments by Tenant in any one calendar year period.
For purposes of this Section 2.5,

 

8



--------------------------------------------------------------------------------

payments shall be deemed made upon the date of actual receipt by Landlord at the
place specified in or pursuant to Article A, Section 5 hereof. The late payment
fee required to be paid by Tenant pursuant to this Section 2.5 shall be in
addition to all other rights and remedies provided herein or by law to Landlord
for such nonpayment. All Additional Rent shall be due within thirty (30) days of
demand, absent Landlord expressly providing Tenant with a longer period of time.

ARTICLE 3

IMPOSITIONS

Section 3.1. From and after the Commencement Date and throughout the Term,
Tenant shall pay and discharge not later than ten (10) days before any fine,
penalty, interest or cost may be added thereto for the non-payment thereof, all
taxes, assessments, water rents, sewer rents and charges, duties, impositions,
license and permit fees, charges for public utilities of any kind, charges with
respect to any encumbrance, payments and other charges of every kind and nature
whatsoever, ordinary or extraordinary, foreseen or unforeseen, general or
special, in said categories, together with any interest or penalties imposed
upon the late payment thereof, which, pursuant to past, present or future law or
otherwise, during, prior to or after (but attributable to a period falling prior
to or within) the Term, shall have been or shall be levied, charged, assessed,
imposed upon or grow or become due and payable out of or for or have become a
lien on the Property or any part thereof, or any improvements or personal
property in or on the Property, or the Rents and income payable by Tenant, or on
account of any use of the Property or activity conducted thereon or service
provided thereto (all of the foregoing being hereinafter referred to as
“Impositions”). Within ten (10) days of Landlord’s request, Tenant shall submit
to Landlord the proper and sufficient receipts or other evidence of payment and
discharge of the same. If any Impositions are not paid when due under this
Lease, Landlord shall have the right but shall not be obligated to pay the same,
provided Tenant does not contest the same as herein provided. If Landlord shall
make such payment, Landlord shall thereupon be entitled to repayment by Tenant
on demand as Additional Rent hereunder.

Section 3.2. Permitted Contests. Notwithstanding any other provision of this
Lease, Tenant shall not be required to (a) pay any Imposition, (b) comply with
any legal requirement, (c) discharge or remove any lien referred to in Articles
5, 7 or 11, or (d) take any action with respect to any encroachment, violation,
hindrance, obstruction or impairment referred to herein (such non-compliance
with the terms hereof being hereinafter referred to collectively as “Permitted
Violations”), so long as, at the time of such contest, no Event of Default
exists and so long as Tenant shall contest, in good faith, the existence, amount
or validity thereof, the amount of the damages caused thereby, or the extent of
its or Landlord’s liability therefor by appropriate proceedings which shall
operate during the pendency thereof to prevent or stay (i) the collection of, or
other realization upon, the Permitted Violation so contested, (ii) the sale,
forfeiture or loss of any of the Property or any Rent to satisfy or to pay any
damages caused by any Permitted Violation, (iii) any interference with the use
or occupancy of any of the Property, (iv) any interference with the payment of
Fixed Rent, or (v) the cancellation or increase in the rate of any insurance
policy or a statement by the carrier that coverage will be denied or (vi) the
enforcement or execution of any injunction, order of legal requirement with
respect to the Permitted Violation and such contest shall comply with the last
sentence of this paragraph. Tenant agrees that, if, at

 

9



--------------------------------------------------------------------------------

the time of such contest, neither Tenant nor Guarantor is Investment Grade, then
Tenant shall post a bond or other security reasonably satisfactory to Landlord
in an amount at least equal to any potential loss or liability that Landlord may
reasonably suffer as a result thereof. While any proceedings which comply with
the requirements of this Section 3.2 are pending and the required security is
held by Landlord, Landlord shall not have the right to correct any Permitted
Violation thereby being contested unless Landlord is required by law to correct
such Permitted Violation and Tenant’s contest does not prevent or stay such
requirement as to Landlord. Each such contest shall be promptly and diligently
prosecuted by Tenant to a final conclusion, except that Tenant, so long as the
conditions of this Section 3.2 are at all times complied with, has the right to
attempt to settle or compromise such contest through negotiations. Tenant shall
pay any and all losses, judgments, decrees and costs in connection with any such
contest and shall, promptly after the final determination of such contest, fully
pay and discharge the amounts which shall be levied, assessed, charged or
imposed or be determined to be payable therein or in connection therewith,
together with all penalties, fines, interest and costs thereof or in connection
therewith, and perform all acts the performance of which shall be ordered or
decreed as a result thereof. No such contest shall subject Landlord or the
holder (“Mortgagee”) of any mortgage, pledge, financing statement, security lien
or deed of trust (collectively, a “Mortgage”) encumbering all or any part of
(i) the Property or any (ii) equity, stock, membership or partnership interest
in and to Landlord, to the risk of any civil or criminal liability.

Section 3.3. Tenant shall have the right to file any abatement applications with
respect to any Impositions. To the extent permitted by law, Tenant shall also
have the right to apply for the conversion of any Impositions to make the same
payable in annual installments over a period of years, and upon such conversion
Tenant shall pay and discharge said annual installments as they shall become due
and payable. Tenant shall pay all such deferred installments prior to the
expiration or sooner termination of the Term, notwithstanding that such
installments shall not then be due and payable; provided, however, that any
Impositions other than one converted by Tenant so as to be payable in annual
installments as aforesaid relating to a fiscal period of the taxing authority, a
part of which is included in a period of time after the Expiration Date, shall
(whether or not such Impositions shall be assessed, levied, confirmed, imposed
or become payable, during the Term) be adjusted between Landlord and Tenant as
of the Expiration Date, so that Landlord shall pay that portion of such
Impositions which relate to that part of such fiscal period included in the
period of time after the Expiration Date, and Tenant shall pay the remainder
thereof.

Section 3.4. Tenant shall not be obligated to pay any corporate, franchise,
excise, estate, inheritance, succession, capital levy or transfer tax of
Landlord or any income, profits or revenue tax upon the income of Landlord, but
any tax due by Tenant on the Rent due hereunder shall be an Imposition.

Section 3.5. Landlord shall not be required to join in any proceedings referred
to in this Article unless the provisions of any law, rule or regulation at the
time in effect shall require that such proceedings be brought by and/or in the
name of Landlord, in which event, (a) if either Tenant or Guarantor is
Investment Grade at the commencement of such proceedings, then (so long as
Landlord shall have no liability in connection therewith that is not indemnified
by Tenant pursuant to the terms of this Lease), Landlord, at Tenant’s sole risk
and expense, shall join

 

10



--------------------------------------------------------------------------------

and cooperate in such proceedings or permit the same to be brought in its name
but shall not be liable for the payment of any costs or expenses in connection
with any such proceedings, or (b) if, at the commencement of such proceedings,
neither Tenant nor Guarantor is Investment Grade, then Landlord shall only be
required to join and cooperate in such proceedings or permit the same to be
brought in its name if Landlord shall have no liability in connection therewith,
regardless of whether such liability is indemnified by Tenant pursuant to the
terms of this Lease, and, in any event, shall not be liable for the payment of
any costs or expenses in connection with any such proceedings.

Section 3.6. The provisions of this Article 3 shall survive the expiration or
earlier termination of this Lease.

Section 3.7. Notwithstanding any provision contained herein to the contrary,
Tenant shall be the beneficiary of any Tax Increment Financing benefits received
with respect to the Property pursuant to applicable Massachusetts law during the
Term, including, without limitation, any tax abatements and credits and
investment tax credits resulting therefrom. Landlord agrees to cooperate with
Tenant and comply with all reasonable requests, at Tenant’s sole cost and
expense, with respect to such Tax Increment Financing benefits, provided that
Landlord does not incur any liability as a result thereof.

ARTICLE 4

USE OF PROPERTY

Section 4.1. The Property may be used and occupied only for the purposes set
forth in Article A, Section 4.

Section 4.2. Tenant hereby represents and warrants to Landlord that all
necessary certificates of occupancy, permits, licenses and consents from any or
all appropriate governmental authorities have been obtained by or on behalf of
Tenant and are in full force and effect as may be required by law for Tenant to
occupy the Property and conduct business thereon.

Section 4.3. If under applicable zoning laws, the use of all or any portion of
the Property is or shall become a legal non-conforming right, Tenant shall not
cause or permit such non-conforming right to be discontinued or abandoned.

ARTICLE 5

CONDITION OF PROPERTY, ALTERATIONS AND REPAIRS

Section 5.1. Tenant and Landlord have entered into this Lease to enable Tenant
to continue its possession and use of the Property subject to the terms and
conditions hereof. In connection with Tenant’s prior interest and prior and
continuing possession of the Property, Tenant has examined the Property, is
familiar with the physical condition, expenses, operation and maintenance,
zoning, status of title and use that may be made of the Property and every other

 

11



--------------------------------------------------------------------------------

matter or thing affecting or related to the Property, and is leasing the same in
its “As Is” condition. Landlord has not made and does not make any
representations or warranties whatsoever with respect to the Property or
otherwise with respect to this Lease, except as set forth in Section 20.15
below. Tenant assumes all risks resulting from any defects (patent or latent) in
the Property or from any failure of the same to comply with any governmental law
or regulation applicable to the Property or the uses or purposes for which the
same may be occupied.

Section 5.2. At Tenant’s sole cost and expense, Tenant shall keep the Property
in good condition and repair, reasonably free of accumulations of dirt, rubbish,
snow and ice, and Tenant shall make all repairs and replacements, structural and
non-structural, ordinary and extraordinary, foreseen and unforeseen, and shall
perform all maintenance, necessary to maintain the Property in good condition
and repair and as existing on the Commencement Date, reasonable wear and tear
excepted. When used in this Section 5.2, the term “repairs” shall include all
necessary or desirable additions, alterations, improvements, replacements,
renewals and substitutions. All repairs made by Tenant shall be equal in quality
and class to the original construction and shall be made in compliance with all
Requirements (hereinafter defined). Landlord shall not be required to furnish
any services or facilities or to make any repairs or alterations to the
Property, and Tenant hereby assumes the full and sole responsibility for the
condition, operation, repair, replacement, maintenance and management of the
Property, and all costs and expenses incidental thereto.

Section 5.3. Landlord shall not be responsible for the cost of any alterations
of or repairs to the Property of any nature whatsoever, structural or otherwise,
whether or not now in the contemplation of the parties. To the extent not
prohibited by law, Tenant hereby waives and releases all rights now or
hereinafter conferred by statute or otherwise which would have the effect of
limiting or modifying any of the provisions of this Article 5.

Section 5.4. Tenant shall have the right at any time and from time to time
during the Term to make, at its sole cost and expense, changes, alterations,
additions or improvements (collectively, “Alterations”) in or to the Property
subject, in each case, to all of the following:

(a) No Alteration shall be undertaken except after fifteen (15) days’ prior
notice to Landlord, provided that no such notice shall be required with respect
to any nonstructural Alteration involving an estimated cost equal to or less
than the Threshold Amount (hereinafter defined) (as estimated by a licensed
architect or engineer reasonably approved by Landlord) or involving an actual
cost (based on a lump sum or guaranteed maximum price contract) equal to or less
than the Threshold Amount.

(b) No structural Alteration, and no other Alteration involving an estimated
cost of more than the Threshold Amount (as estimated by a licensed architect or
engineer reasonably approved by Landlord) shall be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld or
delayed, and in the event Landlord fails to respond to Tenant’s request for such
consent within ten (10) Business Days of Tenant’s request, Landlord’s consent
shall be deemed to have been granted. Notwithstanding the foregoing,

 

12



--------------------------------------------------------------------------------

Tenant may make Alterations consisting of normal painting, carpeting, wall
coverings and office decorations without Landlord’s prior written consent. If,
at the time Tenant requests such Landlord consent, either Tenant or Guarantor is
not Investment Grade, then no Alteration for which consent is required and which
exceeds the Threshold Amount may be commenced until Tenant shall obtain a
payment and performance bond in the full amount of the estimated cost of the
Alteration from a surety reasonably acceptable to Landlord.

(c) If and only to the extent that it would be reasonable for third party
consultants to be engaged for such review and/or inspection, as applicable, the
reasonable cost and expense of (i) such consultants’ review of any plans and
specifications required to be furnished pursuant to Section 5.5 below and
(ii) such consultants’ inspection of any Work (as defined below), following
Tenant’s completion thereof, related to an Alteration for which Landlord’s
consent is required pursuant to Section 5.5 below, shall in each case be paid by
Tenant to Landlord, within ten (10) days after demand, or, at the option of
Landlord, as Additional Rent.

(d) For purposes of Sections 5.4 and 5.5, the “Threshold Amount” shall mean an
amount equal to $500,000, which amount shall be deemed to be increased annually
to coincide with the annual increases, if applicable, in the Consumer Price
Index. For purposes of determining the Threshold Amount, an Alteration shall
include any series of related improvements whose cost, in the aggregate equals
or exceeds $500,000 (as so increased).

(e) The provisions and conditions of Section 5.5 shall apply to any work
performed by Tenant under this Article.

Section 5.5. Tenant agrees that all Alterations, repairs, Restoration and other
work that Tenant shall be required or permitted to do under the provisions of
this Lease (each hereinafter called the “Work”) shall be (i) performed in a good
and workmanlike manner, and in accordance with all Requirements and any plans
and specifications therefor which shall have been approved by Landlord to the
extent that such approval is required hereunder, (ii) commenced and completed
promptly and (iii) done in accordance with all of the following terms and
conditions:

(a) If the Work shall (i) involve any structural Work, (ii) involve any repair,
Alterations, Restoration or other Work for which plans and specifications are
required to be filed pursuant to any Requirement or (iii) cost in excess of the
Threshold Amount, then the Work shall not be commenced until detailed plans and
specifications (including layout, architectural, mechanical and structural
drawings), prepared by a licensed architect or engineer reasonably approved by
Landlord shall have been submitted to and approved by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed, and in the event
Landlord fails to respond to Tenant’s request for such consent within ten
(10) Business Days of Tenant’s request, Landlord’s consent shall be deemed to
have been granted.

(b) All Work shall be commenced only after all required municipal and other
governmental permits, authorizations and approvals shall have been obtained by
Tenant and any notices required for such work have been provided by Tenant, at
its own cost and expense, and

 

13



--------------------------------------------------------------------------------

the originals thereof delivered to Landlord. Landlord, at Tenant’s written
request, will promptly execute any documents necessary to be signed by Landlord
to obtain any such permits, authorizations and approvals, provided that Tenant
shall bear any expense or liability of Landlord in connection therewith.

(c) No Work costing more than the Threshold Amount or involving any structural
Work shall be undertaken except under the supervision of a licensed architect or
engineer reasonably approved by Landlord.

(d) The cost of all Work shall be paid promptly so that the Property and
Tenant’s leasehold estate therein shall at all times be free from (i) liens for
labor or materials supplied or claimed to have been supplied to the Property or
Tenant, except that Tenant shall have the right to contest such liens so long as
reasonably adequate security (which may be in the form of a bond) shall be
provided to Landlord, and (ii) chattel mortgages, conditional sales contracts,
title retention agreements, security interests and agreements, and financing
agreements and statements.

(e) At all times when any Work is in progress, Tenant shall maintain or cause to
be maintained with such companies and for such periods as Landlord may require
(i) workmen’s compensation insurance covering all persons employed in connection
with the Work, in an amount at least equal to the minimum amount of such
insurance required by law; and (ii) for the mutual protection of Landlord,
Tenant and any Mortgagee, (1) builder’s risk insurance, completed value form,
covering all physical loss, in an amount reasonable satisfactory to Landlord,
and (2) commercial general liability insurance against all hazards, with limits
for bodily injury or death to any one person, for bodily injury or death to any
number of persons in respect of any one accident or occurrence, and for Property
damage in respect of one accident or occurrence in such amounts as Landlord may
reasonably require. Such commercial general liability insurance may be satisfied
by the insurance required under Section 6.1(a), but may be effected by an
endorsement, if obtainable, upon the insurance policy referred to in said
Section. The provisions and conditions of Article 6 hereof shall apply to any
insurance which Tenant shall be required to maintain or cause to be maintained
under this subsection.

(f) Upon completion of any Work, Tenant, at Tenant’s expense, shall obtain
certificates of final approval of such Work required by any governmental or
quasi-governmental authority and shall furnish Landlord with copies thereof,
together with “as-built” plans and specifications for such Work (if plans and
specifications are required to be prepared pursuant to this Lease).

(g) The conditions of Section 5.4 shall have been complied with, to the extent
applicable to the Work.

Section 5.6. Any Work shall be subject to inspection at any reasonable time and
upon reasonable prior notice from time to time by Landlord or its duly
authorized representative.

 

14



--------------------------------------------------------------------------------

Section 5.7. For purposes of this Lease, the word “structural” when used in
connection with any Work shall mean Work affecting the load bearing walls,
support beams, structural components of the roof, replacement of the roof
(whether or not of structural components), or foundation of the Building or Work
involving any significant alterations or improvements to the Building’s
mechanical, electrical, sanitary, plumbing, heating, air-conditioning,
ventilating, utility or any other service systems.

Section 5.8. Except as set forth in this Section 5.8, all fixtures, structures
and other improvements other than Trade Fixtures installed in or upon the
Property at any time during the Term shall become the property of Landlord and
shall remain upon and be surrendered with the Property. Notwithstanding the
foregoing, if, at the time of Landlord approval of any Work, Landlord notifies
Tenant in writing that Landlord will require such Work to be removed from the
Property prior to the Expiration Date or earlier termination of this Lease, then
Tenant shall cause such Work to be removed so from the Property, at Tenant’s
expense, and the affected area shall be restored to its prior condition,
reasonable wear and tear excepted. All property required to be removed by Tenant
at the end of the Term remaining in the Property after the end of the Term shall
be deemed abandoned and may, at the election of Landlord, either be retained as
Landlord’s property or may be removed from the Property by Landlord at Tenant’s
expense. Tenant shall be responsible for, and shall reimburse Landlord
immediately after written demand therefor, any damage to the Property caused in
whole or in part by the removal or demolition of any property remaining on the
Property which Tenant is required to remove pursuant to this Section 5.8 or
which Tenant elects under the provisions of this Lease to remove. The provisions
of this Section 5.8 shall survive the expiration or earlier termination of the
Term.

Section 5.9. Trade Fixtures. Landlord acknowledges and agrees that the trade
fixtures, furniture, furnishings, machinery, equipment and other personal
property of Tenant, including but not limited to all satellite dishes,
computers, trade signage, restaurant equipment and fixtures (but specifically
excluding all refrigeration piping built into the walls or floors of the
Building in connection with providing additional temperature reducing capacity
in the “cooling rooms”), conveyor and material handling systems and related
equipment, used or useful in Tenant’s business (but specifically excluding the
Building), purified water system (equipment and software), passage control
system (equipment and software), telephone system (switchboard, equipment and
software), video camera security system (cameras, central units and software),
LVIAS-control systems (workstations and software), arrows preventive maintenance
system (workstations and software), separately built temperature and humidity
chambers/rooms (dry chamber, temperature chambers, etc.), gas storage systems
(nitrogen, carbon dioxide, etc.), halotron system (ADP machine room and organic
chemistry), laminar flow equipment, laminar flow hoods and local exhaust
equipment, open office facilities, and modular laboratory fixtures are and shall
remain the property of Tenant (“Trade Fixtures”) and be treated as “trade
fixtures” for the purposes of this Lease and Tenant shall remove the same from
the Property prior to the termination of this Lease, provided that Tenant shall
repair the damage, if any, to the Property resulting from such removal and shall
restore the Property to its prior good order and condition, reasonable wear and
tear excepted. Tenant may, at its own cost and expense, during the Term, install
or place or reinstall or replace upon or remove from the Property any such Trade
Fixtures. Any such Trade Fixtures shall not become the property of Landlord (but
replacements of building fixtures, building machinery and building equipment,
which are part of the Improvements and therefore the property of Landlord, shall
also be the property of Landlord), Landlord hereby expressly waives its
statutory or common law “landlord’s lien” and any and all rights granted

 

15



--------------------------------------------------------------------------------

under any present or future laws to buy or distrain for rent (whether in arrears
or in advance) against the Trade Fixtures of Tenant on the Property and further
agrees to execute any reasonable instruments evidencing such waiver at any time
hereafter upon Tenant’s request; notwithstanding the foregoing, such waiver
shall not apply to any lien to secure a judgment, provided that Landlord hereby
expressly agrees to subordinate any such judgment lien to the lien, at the time
of such judgment, of any lender holding a first priority lien on the Trade
Fixtures and further agrees to execute any reasonable instruments evidencing
such subordination at any time hereafter upon Tenant’s request.

ARTICLE 6

INSURANCE

Section 6.1. Throughout the Term, Tenant shall, at its own cost and expense,
provide and keep in force, for the benefit of Landlord, Tenant and any
Mortgagee:

(a) Commercial general liability insurance (including protective liability
coverage on operations of independent contractors engaged in construction and
blanket contractual liability insurance) protecting and indemnifying Landlord,
such Tenant and any Mortgagee against all claims for damages to person or
property or for loss of life or of property occurring upon, in, or about the
Property, if any, and automobile coverage for owned, hired or non-owned vehicles
written on a per-occurrence basis with limits of liability of not less than
$2,000,000.00 with respect to bodily injury and property damage arising from any
one occurrence and $4,000,000.00 products/completed operation aggregate and
$4,000,000.00 general aggregate and an umbrella policy in an amount not less
than $10,000,000 in excess coverage;

(b) property insurance covering the Property and all installations, additions
and improvements which may now or hereafter be erected thereon, insuring against
loss or damage by fire and such other risks as are now or hereafter embraced by
an “all risk” policy commonly known as Causes of Loss-Special Form, including,
without limitation, coverage for loss or damage by water, flood (Broad Form
(including back-up of sewers and drains, seepage and surface water)),
subsidence, demolition coverage of not less than $1,000,000 and full coverage
for Contingent Operation of Building Laws, all of the foregoing coverages being
in an amount sufficient to prevent Landlord and such Tenant from becoming
co-insurers and in any event in an amount not less than one hundred percent
(100%) of the actual replacement value thereof (i.e., including the cost of
debris removal but excluding foundations and excavations), as reasonably
determined by Landlord from time to time. Such coverage shall contain an “agreed
amount” provision acceptable to Landlord;

(c) business interruption insurance covering risk of loss due to the occurrence
of any of the hazards covered by the insurance to be maintained by Tenant
described in Section 6.1(b) with coverage, for a period of at least eighteen
(18) months following the insured-against peril of 100% of all Rent to be paid
by Tenant under this Lease;

 

16



--------------------------------------------------------------------------------

(d) Worker’s compensation insurance (including employers, liability insurance)
covering all persons employed at the Property by Tenant to the extent required
by the laws and statutes of the state in which the Property is located,
including, without limitation, during the course of Work to the Property and
with Employers Liability with a limit of not less than $1,000,000 per
accident/$1,000,000 per disease/$1,000,000 policy limit;

(e) boiler insurance, if applicable, in an amount not less than one hundred
percent (100%) of the actual replacement value thereof and of any improvements
in which any such boiler is located (including the cost of debris removal but
excluding foundations and excavations) as reasonably determined by Landlord from
time to time which insurance includes combined direct damage and business
interruption on a comprehensive basis; and

(f) if a sprinkler system is located in the Building, sprinkler leakage
insurance in amounts reasonably approved by Landlord.

Section 6.2. Whenever under the terms of this Lease Tenant is required to
maintain insurance for the benefit of Landlord, Landlord and its managing agent
shall be (a) an additional insured in all such liability insurance policies and
(b) an additional insured and loss payee in all such property policies. In the
event that the Property shall be subject to any Mortgage, the commercial general
liability insurance shall, if required by such Mortgage, name Mortgagee as an
additional insured and all other insurance provided hereunder shall name
Mortgagee as an additional insured under a standard “non-contributory mortgagee”
endorsement or its equivalent. All policies of insurance shall provide that such
coverage shall be primary and that any insurance maintained separately by
Landlord or Mortgagee shall be excess insurance only. The original certificates
(on ACORD Form 28 for casualty insurance and on Form 25 for liability policies)
or an original paid endorsement in respect of liability insurance naming
Landlord and Mortgagee as named insured or additional insured, as applicable),
and legible copies of the original policies shall be delivered to Landlord and
any Mortgagee.

Section 6.3. The amounts payable under any and all insurance policies insuring
against property damage to the Building shall be made available or “paid over”
to Mortgagee or, if there is none, to Landlord. All property insurance policies
required by this Lease shall provide that all adjustments for claims with the
insurers in excess of Five Hundred Thousand Dollars ($500,000.00) (exclusive of
any deductible) shall be made with Landlord, Tenant and any Mortgagee. Subject
to the terms of any Mortgage, any adjustments for claims with the insurers
involving sums of Five Hundred Thousand Dollars ($500,000.00) (exclusive of any
deductible) or less shall be made with Tenant.

Section 6.4. All of the above-mentioned insurance policies and/or certificates
shall be obtained by Tenant and delivered to Landlord on or prior to the date
hereof, and thereafter as provided for herein, and shall be written by insurance
companies: (a) rated A—X or better in “Best’s Insurance Guide” (or any
substitute guide acceptable to Landlord); (b) authorized to do business in the
state where the Property is located; and (c) of recognized responsibility and
which are satisfactory to Landlord and any Mortgagee. Any deductible amounts
shall not exceed $500,000. In the event any of Tenant’s insurance policies
contain deductible amounts, Tenant agrees to pay the amount of such deductibles
to Landlord in the event of a claim.

 

17



--------------------------------------------------------------------------------

Section 6.5. At least five (5) Business Days prior to the expiration of any
policy or policies of such insurance, Tenant shall deliver to Landlord or
Mortgagee, within the said period of time, certificates of insurance evidencing
the coverage described in this Article 6. All insurers shall be required to
provide Landlord and Mortgagee with thirty (30) days’ notice of cancellation. If
Tenant shall fail to procure the insurance required under this Article 6 in a
timely fashion or to deliver certificates of insurance as required hereunder,
Landlord may, at its option and in addition to Landlord’s other remedies upon
written notice to Tenant, procure the same for the account of Tenant, and the
cost thereof shall be paid to Landlord as Additional Rent.

Section 6.6. Tenant shall not violate, or permit to be violated, any of the
conditions of any of the said policies of insurance, and Tenant shall perform
and satisfy in all material respects the reasonable requirements of the
companies writing such policies so that companies of good standing, reasonably
satisfactory to Landlord, shall be willing to write and/or continue such
insurance.

Section 6.7. The insurance required by this Lease, at the option of Tenant, may
be effected by blanket and/or umbrella policies issued to Tenant covering the
Property and other properties owned or leased by Tenant, provided that the
policies otherwise comply with the provisions of this Lease and allocate to the
Property the specified coverage, without possibility of reduction or coinsurance
by reason of, or damage to, or events occurring at, any other premises named
therein.

Section 6.8. Landlord shall not be limited in the proof of any damages which
Landlord may claim against Tenant arising out of or by reason of Tenant’s
failure to provide and keep in force insurance, as aforesaid, to the amount of
the insurance premium or premiums not paid or incurred by Tenant and which would
have been payable under such insurance, but Landlord shall also be entitled to
recover as damages for such breach, the uninsured amount of any loss, to the
extent of any deficiency in the insurance required by the provisions of this
Lease and damages, costs and expenses of suit suffered or incurred by reason of
damage to, or destruction of, the Property, occurring during any period when
Tenant shall have failed or neglected to provide insurance as aforesaid.

Section 6.9. Landlord shall use reasonable efforts to obtain any coverages which
it may obtain by exercising its rights under Section 6.5, at reasonable
competitive rates.

ARTICLE 7

DAMAGE OR DESTRUCTION

Section 7.1. If the Property or any part thereof shall be damaged or destroyed
by fire or other casualty (including any casualty for which insurance was not
obtained or obtainable) of any kind or nature, ordinary or extraordinary,
foreseen or unforeseen, (i) Landlord and any Mortgagee of the Property shall,
subject to Sections 7.2 and 7.3, pay over to Tenant, upon the

 

18



--------------------------------------------------------------------------------

terms set forth in Section 7.2, any moneys which may be recovered by Landlord or
such Mortgagee from property insurance, (ii) this Lease shall be unaffected
thereby and shall continue in full force and effect, and (iii) Tenant shall, at
Tenant’s sole cost and expense, expeditiously and in a good and workmanlike
manner, cause such damage or destruction to be remedied or repaired (the
“Restoration”) by restoring the Property to its condition immediately prior to
such damage, or destruction, but only to the extent permitted by applicable laws
and only if the insurance proceeds are provided to Tenant for such purposes
(provided that Tenant’s Restoration obligations shall not be limited by the
amount of insurance proceeds paid or made available for such Restoration). All
Restoration Work shall be performed in accordance with the provisions of this
Lease, including, without limitation, the provisions of Sections 5.4 and 5.5
hereof. Subject to Section 7.5, if Tenant shall fail or neglect to restore the
Property with reasonable diligence, or having so commenced such Restoration,
shall fail to complete the same with reasonable diligence, or if prior to the
completion of any such Restoration by Tenant, this Lease shall expire or be
terminated for any reason, Landlord shall have the right, but not the
obligation, to complete such Restoration at Tenant’s cost and expense and the
cost thereof shall be payable within fifteen (15) days of Landlord’s demand as
Additional Rent, together with interest thereon at the Default Rate, but such
interest shall not be applicable if such payment shall be made by Tenant on or
before the end of such fifteen (15) day period.

Section 7.2. Subject to the provisions of this Article 7, Landlord and any
Mortgagee shall pay over to Tenant from time to time, upon the following terms,
any moneys which may be received by Landlord from property insurance provided by
Tenant but, in no event, to any extent or in any sum exceeding the amount
actually collected by Landlord upon the loss; provided, however, that Landlord,
before paying such moneys over to Tenant, shall be entitled to reimburse itself
therefrom to the extent, if any, of the reasonable expenses paid or incurred by
Landlord in collection of such moneys. Tenant shall have the right to
participate with Landlord and any Mortgagee in the settlement of any insurance
proceeds amount. Landlord and any Mortgagee shall pay to Tenant, as herein
provided, the aforesaid insurance proceeds, for the purpose of Restoration to be
made by Tenant to restore the Property to a value which shall be not less than
their value prior to such fire or other casualty, subject to any limits imposed
by legal requirements. Prior to making any Restoration, or, upon request by
Landlord, during any Restoration, Tenant shall furnish Landlord with an estimate
of the cost of such Restoration, prepared by a licensed architect or engineer
reasonably approved by Landlord. Such insurance proceeds shall be paid to Tenant
from time to time thereafter in installments as the Restoration progresses, upon
application to be submitted by Tenant to Landlord showing the cost of labor and
material incorporated in the Restoration, or incorporated therein since the last
previous application, and paid for by Tenant. The amount of any installment to
be paid to Tenant shall be such proportion of the total insurance moneys
received by Landlord as the cost of labor and materials theretofore incorporated
by Tenant in the Restoration bears to the total estimated cost of the
Restoration by Tenant, less (a) all payments theretofore made to Tenant out of
said insurance proceeds, and (b) ten percent (10%) of the amount so determined.
Upon completion of and payment for the Restoration by Tenant, including
reimbursement to Tenant of such ten percent (10%) retention, the balance of any
and all insurance proceeds held by Landlord shall be retained by Landlord. In
the event at any time prior to or during the Restoration the insurance proceeds
shall be insufficient for the purpose of paying for the Restoration, so long as
Landlord

 

19



--------------------------------------------------------------------------------

and any Mortgagee nevertheless release all amounts of such insurance proceeds to
the extent required hereunder, Tenant shall nevertheless be required to make the
Restoration and pay any additional sums required for the Restoration in
accordance with the provisions of Section 7.4 hereof. Notwithstanding the
foregoing, if Landlord makes the Restoration at Tenant’s expense, as provided in
Section 7.1 hereof, then Landlord shall use any amounts held by Landlord to pay
for the cost of such Restoration.

Section 7.3. The following shall be conditions precedent to each payment made to
Tenant as provided in Section 7.2 above:

(a) there shall be submitted to Landlord the certificate of the aforesaid
architect stating (i) that the sum then requested to be withdrawn either has
been paid by Tenant and/or is justly due to contractors, subcontractors,
materialmen, engineers, architects or other persons (whose names and addresses
shall be stated) who have rendered or furnished certain services or materials
for the Work and giving a brief description of such services and materials and
the principal subdivisions or categories thereof and the several amounts so paid
or due to each of such persons in respect thereof, and stating in reasonable
detail the progress of the Work up to the date of said certificate, (ii) that no
part of such expenditures has been or is being made the basis, in any previous
or then pending request, for the withdrawal of insurance money or has been made
out of the proceeds of insurance received by Tenant, (iii) that the sum then
requested does not exceed ninety percent (90%) of the value of the services and
materials described in the certificate and (iv) that the balance of any
insurance proceeds held by Landlord, together with such other sums, if any,
which Tenant has made or will (for which evidence of Tenant’s intention and
ability shall be to Landlord’s reasonable satisfaction) make available for the
Restoration in accordance with Section 7.4 hereof and to Landlord’s satisfaction
will be sufficient upon completion of the Restoration to pay for the same in
full, and stating in reasonable detail an estimate of the cost of such
completion;

(b) there shall be furnished to Landlord an official search, or a certificate of
a title insurance company satisfactory to Landlord, or other evidence
satisfactory to Landlord, showing that there has not been filed any then pending
and valid vendor’s, mechanic’s, laborer’s or materialman’s statutory or other
similar lien affecting the Property or any part thereof, or any public
improvement lien created or permitted to be created by Tenant affecting
Landlord, or the assets of, or funds appropriated to, Landlord, which has not
been discharged of record, except such as will be discharged upon payment of the
amount then requested to be withdrawn, or unless any such lien is contested by
Tenant in good faith and Tenant has obtained and delivered a bond issued by a
surety, in an amount and in form otherwise reasonably satisfactory to Landlord;

(c) Landlord has received true and correct original interim releases or interim
waivers of lien from Tenant’s general contractor and all subcontractors
performing the Restoration; and

(d) at the time of making such payment, no Event of Default shall have occurred
and be continuing.

 

20



--------------------------------------------------------------------------------

Section 7.4. If the estimated cost of any Restoration, determined as provided in
Section 7.2 hereof, exceeds the net insurance proceeds then, prior to the
commencement of any Restoration, Tenant hereby covenants to deposit with
Landlord a bond, cash or other security reasonably satisfactory to Landlord in
the amount of such excess, to be held and applied by Landlord in accordance with
the provisions of Section 7.2 hereof, as security for the completion of the
Work, free of public improvement, vendor’s, mechanic’s, laborer’s or
materialman’s statutory or other similar liens.

Section 7.5. As material consideration to Landlord for its agreement to enter
into this Lease, the parties agree that, subject to the provisions of this
Article 7, this Lease shall not terminate or be forfeited or be affected in any
manner, and there shall be no reduction or abatement of the Rent payable
hereunder, by reason of damage to or total, substantial or partial destruction
of the Property or any part thereof or by reason of the untenantability of the
same or any part thereof, for or due to any damage or destruction to the
Property from any cause whatsoever, and, notwithstanding any law or statute,
present or future, Tenant waives any and all rights to quit or surrender the
Property or any part thereof on account of any damage or destruction of the
Property. Tenant expressly agrees that its obligations hereunder, including the
payment of Rent payable by Tenant hereunder, shall continue as though the
Property had not been damaged or destroyed and without abatement, suspension,
diminution or reduction of any kind. Notwithstanding anything contained herein
to the contrary, Tenant shall be entitled to receive all of the rental loss
insurance proceeds and/or business interruption insurance proceeds awarded as a
result of a fire or other casualty.

ARTICLE 8

CONDEMNATION

Section 8.1. If the whole or a material portion of the Property shall be taken
by condemnation or other eminent domain proceedings pursuant to any law, general
or special, then at Tenant’s option, this Lease and the Term shall terminate and
expire on the date of such taking and the Rent payable by Tenant hereunder shall
be apportioned as of the date of such taking. If Tenant chooses to execute the
option to cancel the Lease provided for herein, Tenant shall notify Landlord in
writing within ten (10) days of the date that Tenant receives notice of such
taking. For purposes of this Article 8 “a material portion of the Property”
shall be deemed to mean either (i) such portion of the Property as, when so
taken, would leave remaining a balance of the Property which, due either to the
area so taken or the location of the part so taken in relation to the part not
so taken, would not be feasible to accommodate Tenant’s business existing at the
date of such taking and after performance of all covenants, agreements, terms
and provisions herein and by law provided to be performed and paid by Tenant or
(ii) more than 35% of the Property. Tenant, in cooperation with Landlord, shall
have the right to participate in any condemnation proceedings and be represented
by counsel for the purpose of protecting its interests hereunder. Landlord
agrees that it will not enter into any agreement with any condemning authority
in settlement of or on the threat of any condemnation or other eminent domain
proceeding affecting the Property without the consent of Tenant, which consent
shall not be unreasonably withheld or delayed.

 

21



--------------------------------------------------------------------------------

Section 8.2. If only a portion of the Property shall be so taken and Section 8.1
does not apply, this Lease shall be unaffected by such taking, and Tenant shall
continue to pay the Fixed and Additional Rent pursuant to Article 2 except that
the Rent shall be equitably reduced to a just and appropriate amount according
to the nature and extent of the taking as mutually agreed in writing by Landlord
and Tenant. In no event, however, shall Additional Rent be reduced as a result
of any such taking.

Section 8.3. (a) Landlord shall be entitled to receive the entire award in any
proceeding with respect to any taking provided for in this Article 8 without
deduction therefrom for any estate vested in Tenant by this Lease and Tenant
shall receive no part of such award, except as otherwise provided in this
Article 8. Tenant hereby assigns to Landlord all of its right, title and
interest in or to every such award. Nothing herein contained shall be deemed to
prohibit Tenant from making a separate claim, to the extent permitted by law,
for the value of Tenant’s leasehold improvements, movable Trade Fixtures,
machinery and moving expenses, provided that the making of such claim does not
adversely affect or diminish the award that would be available to Landlord if
Tenant were not entitled to, and did not, make any such claim.

(b) Notwithstanding the foregoing, in the event Section 8.2 is applicable,
Landlord shall pay over to Tenant from time to time any moneys which may be
received by Landlord on account of exercise of the power of eminent domain with
respect to the Property, provided, however, that Landlord, before paying such
moneys over to Tenant, shall be entitled to reimburse itself therefrom to the
extent, if any, of the reasonable expenses paid or incurred by Landlord in the
collection of such moneys. Such moneys shall be paid over to Tenant solely for
purposes of the Restoration of the Property, on the terms and subject to the
conditions set forth in Article 7, as if, for this purpose, such moneys were
insurance proceeds resulting from casualty to the Property. Tenant agrees to
undertake such Restoration on such terms and subject to such conditions. Any
funds remaining after completion of such Restoration shall belong to and be
retained by Landlord.

Section 8.4. In the event of any taking of the Property which does not result in
a termination of this Lease, Tenant at Tenant’s expense, subject to the
provisions of Articles 5 and 7 and whether or not any award or awards shall be
sufficient for the purpose, but only if Landlord and any Mortgagee pay over the
monies described in Section 8.3(b), shall proceed with reasonable diligence to
Restore the remaining parts of the Property to substantially the condition
existing immediately prior to the date of taking to the extent that the same may
be feasible and so as to constitute a complete and tenantable Property, subject
to any limitations imposed by applicable laws. If the proceeds of such award or
awards are not sufficient to pay the full cost thereof as estimated by a
licensed architect or engineer reasonably approved by Landlord, Tenant shall pay
such deficit and shall deposit with Landlord a bond, cash or other security
reasonably satisfactory to Landlord and Mortgagee in the amount of such
deficiency to be held as security for the completion of such Work. If, upon
completion of Restoration any portion of the award shall remain, Landlord shall
retain same.

Section 8.5. If the temporary use or occupancy of all or any part of the
Property shall be lawfully taken by condemnation or in any other manner for any
public or quasi-public use or purpose during the Term of this Lease, Tenant
shall be entitled, except as hereinafter set

 

22



--------------------------------------------------------------------------------

forth, and unless an Event of Default shall occur and be continuing, to receive
that portion of the award for such taking which represents compensation for the
use and occupancy of the Property and, if so awarded, for the taking of Tenant’s
inventory, leasehold improvements, movable Trade Fixtures, machinery and for
moving expenses, and that portion which represents reimbursement for the cost of
Restoration of the Property. This Lease shall be and remain unaffected by such
taking and Tenant shall be responsible for all obligations hereunder and shall
continue to pay in full when due the Fixed Rent, Additional Rent and all other
sums required to be paid by Tenant pursuant to the provisions of this Lease. If
the period of temporary use or occupancy shall extend beyond the Expiration
Date, that part of the award which represents compensation for the use or
occupancy of the Property (or a part thereof) shall be divided between Landlord
and Tenant so that Tenant shall receive so much thereof as represents the period
to and including the Expiration Date and Landlord shall receive so much as
represents the period subsequent to the Expiration Date and Landlord shall also
be entitled to receive that portion which represents reimbursement for the cost
of Restoration of the Property and the remainder of such award.

Section 8.6. In case of any governmental action, not resulting in the taking or
condemnation of any portion of the Property but creating a right to compensation
therefor, such as the changing of the grade of any street upon which the
Property abut, this Lease shall continue in full force and effect without
reduction or abatement of Rent and the award shall be paid to Landlord.

ARTICLE 9

ASSIGNMENT AND SUBLETTING

Section 9.1. Except as otherwise provided in Sections 9.1(a) and (b) and
Section 9.10 below, without the prior written consent of Landlord and any
Mortgagee, which consent shall not be unreasonably withheld, conditioned or
delayed, neither this Lease, nor any interest of Tenant in this Lease or the
Property, shall be sold, assigned, pledged or otherwise transferred (a
“Transfer”), directly or indirectly, whether by merger, consolidation, sale of
all or substantially all of the assets of Tenant, operation of law or otherwise,
nor shall any of the issued or outstanding capital stock of any corporation, any
membership interest of any limited liability company or any partnership interest
of any partnership which, directly or indirectly, is or controls Tenant under
this Lease, be sold, assigned or transferred, nor shall additional stock in any
such corporation, membership interest in such limited liability company or
partnership interest in such partnership be issued if the issuance of additional
stock, membership interest or partnership interest will result in a change of
the controlling ownership of such corporation, limited liability company or
partnership as held by the shareholders, members or partners thereof on the date
hereof (or on the date that Landlord approved the transfer to the holder of
Tenant’s leasehold interest in this Lease). For purposes of stock or interests
this Article 9, the terms “control” or “controlling” shall mean possession,
direct or indirect, of the power to direct, or cause the direction of, the
management and policies of any Person, whether through the ownership of voting
securities, or partnership interest, by contract or otherwise. The transfer of
stock of Tenant or any corporation controlling Tenant for the purposes of this
Section 9.1 shall not include the sale of shares effected through the
“over-the-counter market” or through any recognized stock exchange.

 

23



--------------------------------------------------------------------------------

(a) Tenant may, without Landlord’s consent, but upon not less than twenty
(20) days’ prior notice to Landlord, sublet all or part of the Property or
assign this Lease to any Affiliate of Tenant, provided that (i) no Event of
Default shall have occurred and be continuing under this Lease, (ii) such notice
to Landlord shall contain a copy of the executed Sublease (hereinafter defined)
or assignment, (iii) evidence that the proposed Subtenant (hereinafter defined)
or assignee is an Affiliate of Tenant, and (iv) the following conditions shall
apply: (a) term of any Sublease shall not extend beyond the Term or of any
Extension Term; (b) the Property may be used and occupied only for the purposes
set forth in Article A, Section 4; (c) the proposed Subtenant or assignee shall
not be entitled, directly or indirectly, to diplomatic or sovereign immunity and
shall be subject to the service of process in, and the jurisdiction of the
courts of the Commonwealth of Massachusetts; and (d) the provisions of this
Section 9.1(a) shall apply only for so long as such subtenant or assignee shall
remain an Affiliate of Tenant. In no event shall any Sublease or assignment to
an Affiliate relieve, release, impair or discharge any of the named Tenant’s
obligations under this Lease.

(b) Landlord’s consent shall not be required for an assignment resulting from a
merger, consolidation or transfer of assets or stock as described in this
Section 9.1, so long as each of the following conditions have been satisfied:
(i) no Event of Default shall have occurred and be continuing under this Lease,
(ii) such merger, consolidation or transfer of assets shall have been made for a
legitimate independent business purpose and not for the principal purpose of
transferring this Lease, (iii) if such proposed transferee is a successor to
Tenant by purchase, said proposed transferee shall acquire all or substantially
all of assets of Tenant’s business or, if continuing or surviving corporation
shall own all or substantially all of the assets of Tenant, (iv) the proposed
transferee executes an agreement reasonably acceptable to Landlord and Tenant
whereby such proposed transferee assumes all of the rights and obligations of
Tenant hereunder, and (v) if Tenant retains its formal organization and
existence following any such merger, consolidation or transfer of assets, in no
event shall any assignment relieve, release, impair or discharge any of the
named Tenant’s obligations under this Lease. Further, Guarantor shall also not
be relieved, released or otherwise discharged of any of its obligations under
the Guaranty. Notwithstanding the foregoing, if (1) the Guarantor merges or
consolidates with or into another entity, then such surviving entity shall
assume the obligations of Guarantor under the Guaranty and shall promptly
execute a reaffirmation of the Guaranty, and (2) the Guarantor dissolves or
ceases to exist for any reason other than those set forth in subsection (1),
then Tenant shall be obligated to provide a replacement guarantor reasonably
acceptable to Landlord by the date of such dissolution.

Section 9.2. Subject to the provisions of Sections 9.1(a) and (b), without the
prior written consent of Landlord and any Mortgagee, which consent shall not be
unreasonably withheld, conditioned or delayed, Tenant shall not sublet or permit
the occupancy of the Property or any part thereof at any time during the Term to
any subtenants, licensees or other occupants (the “Subtenants”).

Section 9.3. Except for an assignment or subletting under Sections 9.1(a) and
(b), if Tenant shall, at any time or from time to time, during the Term desire
to Transfer this Lease or sublet all or part of the Property, Tenant shall give
notice (a “Tenant’s Notice”) thereof to Landlord, which Tenant’s Notice shall
set forth: (a) with respect to a Transfer of this Lease,

 

24



--------------------------------------------------------------------------------

the date Tenant desires the Transfer to be effective and any consideration
Tenant would receive for such Transfer, (b) with respect to a sublet of all or a
part of the Property (i) the dates upon which Tenant desires the sublease term
to commence and expire, (ii) the rental rate and other material business terms
upon which Tenant would sublet such premises, and (iii) a description of the
Property showing the portion to be sublet, the effective or commencement date of
which shall be not less than thirty (30) nor more than one hundred and eighty
(180) days after the giving of such notice, (c) a statement setting forth in
reasonable detail the identity of the proposed assignee or Subtenant, the nature
of its business and its proposed use of the Property, (d) current financial
information with respect to the proposed assignee or Subtenant, including its
most recent financial report, (e) a true and complete copy of the proposed
assignment or sublease (the “Sublease”) and any other agreements relating
thereto, and (f) an agreement by Tenant to indemnify Landlord against liability
resulting from any claims that may be made against Landlord by the proposed
assignee or Subtenant or by any brokers or other Persons claiming a commission
or similar compensation in connection with the proposed Transfer or Sublease.

Section 9.4. Except to the extent provided in Section 9.1, any consent by
Landlord under this Article 9 shall apply only to the specific transaction
thereby authorized and shall not relieve Tenant from the requirement of
obtaining the prior written consent of Landlord to any further Transfer or
subletting of this Lease. No Transfer or subletting of all or a portion of this
Lease shall release or relieve the transferor from any obligations of Tenant
hereunder, and the transferor shall remain primarily liable for the performance
of all obligations of Tenant hereunder. The fact that a violation or breach of
any of the terms, provisions or conditions of this Lease results from or is
caused by an act or omission by any of the Subtenants shall not relieve Tenant
of Tenant’s obligation to cure the same. Tenant shall take all necessary steps
to prevent any such violation or breach.

Section 9.5. If this Lease is Transferred, or if the Property or any part
thereof is subleased or occupied by anybody other than Tenant, Landlord may,
after an Event of Default, collect Rent from the assignee or Subtenants, and
apply the net amount collected to the Rent herein reserved, but no such
Transfer, sublease, occupancy or collection shall be deemed a waiver of this
covenant, or the acceptance of the assignee or Subtenant as tenant, or a release
of Tenant or any parties succeeding to Tenant’s interest hereunder from the
further performance by Tenant of the terms, covenants, and conditions on the
part of Tenant to be observed or performed hereunder. After any Transfer or
subletting, Tenant’s, and each such successor’s, liability hereunder shall
continue notwithstanding any subsequent modification or amendment hereof or the
release of any subsequent tenant hereunder from any liability, to all of which
Tenant hereby consents in advance.

Section 9.6. To secure the prompt and full payment by Tenant of the Rent and the
faithful performance by Tenant of all the other terms and conditions herein
contained on its part to be kept and performed, Tenant hereby assigns, transfers
and sets over unto Landlord, subject to the conditions hereinafter set forth,
all of Tenant’s right, title and interest in and to all Subleases and hereby
confers upon Landlord, its agents and representatives, a right of entry in, and
sufficient possession of, the Property to permit and insure the collection by
Landlord of the rentals and other sums payable under the Subleases, and further
agrees that the exercise of said right of entry and qualified possession by
Landlord shall not constitute an eviction of Tenant

 

25



--------------------------------------------------------------------------------

from the Property or any portion thereof and that should said right of entry and
possession be denied Landlord, its agent or representative, Landlord, in the
exercise of said right, may use all requisite force to gain and enjoy the same
without responsibility or liability to Tenant, its servants, employees, guests
or invitees, or any Person whomsoever; provided, however that such assignment
shall become operative and effective only if (a) an Event of Default shall occur
and be continuing, or (b) this Lease and the Term shall be cancelled or
terminated pursuant to the terms, covenants and conditions hereof, or (c) there
occurs repossession under a dispossess warrant or other re-entry or repossession
by Landlord under the provisions hereof, or (d) a receiver for the Property is
appointed, and then only as to such of the Subleases that Landlord may elect to
take over and assume. At any time and from time to time upon Landlord’s demand,
Tenant promptly shall deliver to Landlord a schedule of all Subleases, setting
forth the names of all Subtenants, with a photostatic copy of each of the
Subleases. Upon reasonable request of Landlord, Tenant shall permit Landlord and
its agents and representatives to inspect all Subleases affecting the Property.
Tenant, covenants that each Sublease shall provide that the Subtenant thereunder
shall be required from time to time, upon request of Landlord or Tenant, to
execute, acknowledge and deliver, to and for the benefit of Landlord, an
estoppel certificate confirming with respect to such Sublease the information
set forth in Section 14.1 hereof.

Section 9.7. Tenant covenants and agrees that all Subleases hereafter entered
into affecting the Property shall provide that (a) they are subject and
subordinate to this Lease, (b) the Subtenants will not do, authorize or execute
any act, deed or thing whatsoever or fail to take any such action which will or
may cause Tenant to be in violation of any of its obligations under this Lease,
(c) the Subtenants will not pay rent or other sums under the Subleases with
Tenant for more than one (1) month in advance, (d) the Subtenants shall give to
Landlord at the address and otherwise in the manner specified in Section 20.8
hereof, a copy of any notice of default by Tenant as the landlord under the
Subleases at the same time as, and whenever, any such notice of default shall be
given by the Subtenants to Tenant, (e) Subtenants shall have no further right to
assign or sublet, and (f) in the event of the termination or expiration of this
Lease prior to the Expiration Date hereof, any such Subtenant, at Landlord’s
election, shall be obligated to attorn to and recognize Landlord as the landlord
under such Sublease, in which event such Sublease shall continue in full force
and effect as a direct lease between Landlord and the Subtenant upon all the
terms and conditions of such Sublease, except that Landlord shall not (i) be
liable for any previous act or omission of Tenant under such Sublease, (ii) be
subject to any counterclaim, offset or defense, not expressly provided in such
Sublease, which theretofore accrued to such Subtenant against Tenant, (iii) be
bound by any previous modification of such Sublease or by any previous
prepayment of more than one month’s Fixed Rent or of any Additional Rent, or
(iv) be obligated to perform any work in the subleased space or to prepare it
for occupancy, and in connection with such attornment, the Subtenant shall
execute and deliver to Landlord any instruments Landlord may reasonably request
to evidence and confirm such attornment. Each Subtenant shall be deemed,
automatically upon and as a condition of its occupying or using the Property or
any part thereof, to have agreed to be bound by the terms and conditions set
forth in this Article 9. The provisions of this Article 9 shall be
self-operative and no further instrument shall be required to give effect to
this provision. Any attornment required by Landlord of such Subtenant shall be
effective and self-operative as of the date of any such termination or
expiration of this Lease without the execution of any further instrument;
provided,

 

26



--------------------------------------------------------------------------------

however, that such Subtenant shall agree, upon the request of Landlord, to
execute and deliver any such instruments in recordable form and otherwise in
form and substance satisfactory to Landlord to evidence such attornment. The
provisions of this Section 9.7 shall survive the expiration or earlier
termination of the Term.

Section 9.8. If Tenant assumes this Lease and proposes to assign the same
pursuant to the provisions of Title 11 of the United States Code or any statute
of similar purpose or nature (the “Bankruptcy Code”) to any person or entity who
shall have made a bona fide offer to accept an assignment of this Lease on terms
acceptable to the Tenant, then notice of such proposed assignment shall be given
to Landlord by Tenant no later than twenty (20) days after receipt of such offer
by Tenant, but in any event no later than ten (10) days prior to the date that
Tenant shall file any application or motion with a court of competent
jurisdiction for authority and approval to enter into such assumption and
assignment. Such notice shall set forth (a) the name and address of the
assignee, (b) all of the terms and conditions of such offer, and (c) the
proposal for providing adequate assurance of future performance by such person
under the Lease, including, without limitation, the assurance referred to in
Section 365 of the Bankruptcy Code. Any person or entity to which this Lease is
assigned pursuant to the provisions of the Bankruptcy Code shall be deemed
without further act or deed to have assumed all of the obligations arising under
this Lease from and after the date of such assignment. Any such assignee shall
execute and deliver to Landlord upon demand an instrument confirming such
assumption.

Section 9.9. The term “adequate assurance of future performance” as used in this
Lease shall mean (in addition to the assurances called for in Bankruptcy Code
Section 365(l)) that any proposed assignee shall, among other things,
(a) deposit with Landlord on the assumption of this Lease an amount equal to the
greater of (i) three (3) times the then monthly Fixed Rent and Additional Rent
or (ii) such other amount deemed by the Bankruptcy Court to be reasonably
necessary for the adequate protection of Landlord under the circumstances, as
security for the faithful performance and observance by such assignee of the
terms and obligations of this Lease, (b) furnish Landlord with financial
statements of such assignee for the prior three (3) fiscal years, as finally
determined after an audit and certified as correct by a certified public
accountant, which financial statements shall show a net worth at least equal to
the amount of the deposit referenced in (a) above, (c) if determined by the
Bankruptcy Court to be appropriate under the circumstances, grant to Landlord a
security interest in such property of the proposed assignee as Landlord shall
deem necessary to secure such assignee’s future performance under this Lease,
and (d) provide such other information or take such action as Landlord, in its
reasonable judgment, shall determine is necessary to provide adequate assurance
of the performance by such assignee of its obligations under the Lease.

Section 9.10. Tenant shall have the power to mortgage, pledge or otherwise
encumber its interest under this Lease subject to the conditions contained in
this Section 9.10 if it obtains Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that
notwithstanding anything contained herein to the contrary, Tenant shall have the
power to mortgage, pledge or otherwise encumber its interest in the Trade
Fixtures without Landlord’s consent. With respect to Tenant permitting a
mortgage to be granted on its leasehold estate under this Lease, or on any
subleases (any such mortgage being herein referred to as a “Leasehold
Mortgage”), the holder of any Leasehold Mortgage shall notify Landlord and
Mortgagee of the execution of such Leasehold Mortgage and the name and place for
service of notice upon such holder (the “Leasehold Mortgagee”).

 

27



--------------------------------------------------------------------------------

Section 9.11. Tenant shall not enter into, nor shall it permit any person having
an interest in the possession, use, occupancy or utilization of any part of the
Property to enter into, any sublease, license, concession, assignment or other
agreement for use, occupancy or utilization of the Property (i) which provides
for rental or other compensation based on the income or profits derived by any
person or on any other formula such that any portion of such sublease rental, or
other consideration for a license, concession, assignment or other occupancy
agreement, would fail to qualify as “rents from real property” within the
meaning of Section 856(d) of the Internal Revenue Code or any similar or
successor provision thereto, or (ii) under which fifteen percent (15%) or more
of the total rent or other compensation received by Tenant is attributable to
personal property and any such purported lease, sublease, license, concession or
other agreement shall be absolutely void and ineffective as a conveyance of any
right or interest in the possession, use, occupancy or utilization of such part
of the Property.

Section 9.12. The provisions of Sections 9.5 through and including 9.9 hereof
shall survive the expiration or earlier termination of this Lease.

ARTICLE 10

SUBORDINATION

Section 10.1. This Lease shall be subject and subordinate to all Mortgages
hereinafter in effect and to all renewals, modifications, consolidations,
replacements and extensions of any such Mortgages; provided, however, Tenant
shall execute and deliver to Landlord not later than ten (10) days after receipt
an agreement in substantially the form as annexed hereto as Exhibit “D” (the
“Non-Disturbance Agreement”), which form shall be subject to the reasonable
comments of any Mortgagee (which comments must be approved by Landlord and
Tenant in their reasonable discretion), to the effect that, if there shall be a
foreclosure of its Mortgage, such Mortgagee will not make Tenant a party
defendant to such foreclosure, unless necessary under applicable law for
Mortgagee to foreclose, or if there shall be a foreclosure of such Mortgage,
such Mortgagee shall not evict Tenant, disturb Tenant’s leasehold estate or
rights hereunder, in all events provided that no Event of Default then exists,
and Tenant shall attorn to Mortgagee or any successor-in-interest to Landlord or
the Mortgagee. Tenant shall, together with Mortgagee, execute and deliver
promptly any certificate or further agreement that Landlord may request in
confirmation of such subordination. Any Non-Disturbance Agreement may be made on
the condition that neither Mortgagee nor anyone claiming by, through or under
such Mortgagee shall be:

(a) liable for any act or omission of any prior Landlord; or

(b) subject to any defense or offsets which Tenant may have against any prior
Landlord; or

 

28



--------------------------------------------------------------------------------

(c) bound by any payment of Rent which Tenant might have paid for more than the
current month to any prior Landlord; or

(d) bound by any obligation to make any payment to Tenant which was required to
be made prior to the time such Landlord succeeded to any prior Landlord’s
interest; or

(e) bound by any obligation to perform any work or to make improvements to the
Property; or

(f) accountable for any monies or security deposited with or received by any
prior Landlord, except to the extent such monies are actually received by such
Mortgagee.

If required by any Mortgagee, Tenant promptly shall join in any Non-Disturbance
Agreement to indicate its concurrence with the provisions thereof and its
agreement, in the event of a foreclosure of any Mortgage or the cancellation,
expiration or termination of any superior lease to attorn to such Mortgagee, as
Tenant’s landlord hereunder. Tenant shall promptly so accept, execute and
deliver any commercially reasonable Non-Disturbance Agreement proposed by any
Mortgagee which conforms with the provisions of this Section 10.1.

Section 10.2. Tenant shall give to any Mortgagee copies of all notices given by
Tenant of default by Landlord under this Lease at the same time and in the same
manner as, and whenever, Tenant shall give any such notice of default to
Landlord. Such Mortgagee shall have the right to remedy any default under this
Lease by Landlord, or to cause any default of Landlord under this Lease to be
remedied, and for such purpose Tenant hereby grants such Mortgagee such period
of time as may be reasonable to enable such Mortgagee to remedy, or cause to be
remedied, any such default in addition to the period given to Landlord for
remedying, or causing to be remedied, any such default which is a default.
Tenant shall accept performance by such Mortgagee of any term, covenant,
condition or agreement to be performed by Landlord under the Lease with the same
force and effect as though performed by Landlord. No default under the Lease
shall exist or shall be deemed to exist (i) as long as such Mortgagee, in good
faith, shall have commenced to cure such default and shall be prosecuting the
same to completion with reasonable diligence, subject to Force Majeure, or
(ii) if possession of the Property is required in order to cure such default, or
if such default is not susceptible of being cured by such Mortgagee, as long as
such Mortgagee, in good faith, shall have notified Tenant that such Mortgagee
intends to institute proceedings under the Mortgage and, thereafter, as long as
such proceedings shall have been instituted and shall prosecute the same with
reasonable diligence and, after having obtained possession, prosecutes the cure
to completion with reasonable diligence. The Lease shall not be assigned
(subject to the provisions of Article 9) by Tenant or modified, amended or
terminated without such Mortgagee’s prior written consent in each instance,
which consent shall not be unreasonably withheld, conditioned or delayed.
Neither such Mortgagee nor its designee or nominee shall become liable under the
Lease unless and until such Mortgagee or its designee or nominee becomes, and
then only for so long as such Mortgagee or its designee or nominee remains, the
fee owner of the Property. Such Mortgagee shall have the right, without Tenant’s
consent, to foreclose the Mortgage or to accept a deed in lieu of foreclosure of
such Mortgage.

 

29



--------------------------------------------------------------------------------

ARTICLE 11

OBLIGATIONS OF TENANT

Section 11.1. Subject to Tenant’s right to contest the same under Section 11.2,
Tenant shall promptly comply in all material respects, at Tenant’s sole cost and
expense, with all laws, ordinances, orders, rules, regulations, and requirements
of all federal, state, municipal or other governmental or quasi-governmental
authorities or bodies then having jurisdiction over the Property (or any part
thereof) and/or the use and occupation thereof by Tenant, whether any of the
same relate to or require (a) structural changes to or in and about the
Property, or (b) changes or requirements incident to or as the result of any use
or occupation thereof or otherwise (collectively, the “Requirements”), and
subject to Article 7, Tenant shall so perform and comply, whether or not such
laws, ordinances, orders, rules, regulations or requirements shall now exist or
shall hereafter be enacted or promulgated and whether or not the same may be
said to be within the present contemplation of the parties hereto.

Section 11.2. Tenant agrees to use reasonable efforts to give Landlord notice of
any law, ordinance, rule, regulation or requirement which to Tenant’s knowledge
is enacted, passed, promulgated, made, issued or adopted by any of the
governmental departments or agencies or authorities hereinbefore mentioned
(including, without limitation, any and all notices received by Tenant relating
to forthcoming or pending zoning, land use or other local governmental
proceedings) affecting in a material adverse manner (a) the Property,
(b) Tenant’s use thereof or (c) the condition of Tenant, a copy of which is
served upon or received by Tenant, or a copy of which is posted on, or fastened
or attached to the Property by mailing within ten (10) Business Days after such
service, receipt, posting, fastening or attaching or after the same otherwise
comes to the attention of Tenant, a copy of each and every one thereof to
Landlord. At the same time, Tenant will inform Landlord as to the Work which
Tenant proposes to do or take in order to comply therewith. Notwithstanding the
foregoing, however, if such Work would require any Alterations which would, in
Landlord’s opinion, reduce the value of the Property or change the general
character, design or use of the Building or other improvements thereon, and if
Tenant does not desire to contest the same, Tenant shall, if Landlord so
requests, defer compliance therewith in order that Landlord may, if Landlord
wishes, contest or seek modification of or other relief, at Landlord’s sole cost
and expense, with respect to such Requirements, so long as Tenant is not put in
violation of any law, ordinance, rule, regulation or requirement enacted,
passed, promulgated, made, issued or adopted by any such governmental
departments or agencies or authorities or incur any cost as a result of such
action by Landlord, but nothing herein shall relieve Tenant of the duty and
obligation, at Tenant’s sole cost and expense, to comply in all material
respects with such Requirements, or such Requirements as modified, whenever
Landlord shall so direct. Upon notice to Landlord, Tenant shall have the right
to contest the obligation to comply with the Requirements so long as the
Property or Landlord is not placed in violation of any law as a result of such
contest.

Section 11.3. Tenant shall defend, indemnify and save harmless Landlord and any
partners or members of Landlord and its managing agent (collectively,
“Indemnified Parties”) from (a) any and all liabilities, losses, claims, causes
of actions, suits, damages and expenses (collectively, “Claims”) arising from
(i) any Work or thing whatsoever done, or any

 

30



--------------------------------------------------------------------------------

condition created in or about the Property during the Term, (ii) any use,
non-use, possession, occupation, Alteration, repair, condition, operation,
management or maintenance of the Property or any part thereof, (iii) any act or
omission of Tenant or any of its Subtenants or its or their employees, agents,
contractors or subcontractors occurring on or about the Property, (iv) any
accident, injury (including death) or damage to any Person or property occurring
in, on or about the Property or any part thereof, (v) any contest of
Impositions, Requirements or other matters permitted by this Lease and (vi) any
Event of Default; and (b) all costs, expenses and liabilities incurred,
including, without limitation, reasonable attorney’s fees and disbursements
through and including appellate proceedings, in or in connection with any of
such Claims. If any action or proceeding shall be brought against any of the
Indemnified Parties by reason of any such Claims, Tenant, upon notice from any
of the Indemnified Parties, shall resist and defend such action or proceeding,
at its sole cost and expense by counsel chosen by Tenant who shall be reasonably
satisfactory to such Indemnified Party. Tenant or its counsel shall keep each
Indemnified Party reasonably apprised at all times of the status of such
defense. Counsel for Tenant’s insurer shall be deemed satisfactory to such
Indemnified Party. Notwithstanding the foregoing, an Indemnified Party may
retain its own attorneys to defend or assist in defending any claim, action or
proceeding if Tenant’s counsel determines that such counsel cannot adequately
defend such Indemnified Party due to a conflict of interest with Tenant, so long
as Tenant’s insurer approves such counsel, and the Tenant shall pay the
reasonable fees and disbursements of such attorneys. The provisions of this
Section 11.3 shall survive the expiration or earlier termination of this Lease.
In no event, however, shall Tenant be liable under this Lease for consequential,
indirect, punitive or speculative damages, except as is provided in
Section 16.2.

Section 11.4. If at any time prior to or during the Term (or within the
statutory period thereafter if attributable to Tenant), any mechanic’s or other
lien or order for payment of money, which shall have been either created by,
caused (directly or indirectly) by, or suffered against Tenant, shall be filed
against the Property or any part thereof, Tenant, at its sole cost and expense,
shall either (i) have the right to contest the same so long as Tenant shall
provide Landlord with adequate security (which may include the posting of a
bond) or (ii) cause the same to be discharged by payment, bonding or otherwise,
within twenty (20) days after receiving notice of the filing thereof. Tenant
shall, upon notice and request in writing by Landlord, defend for Landlord, at
Tenant’s sole cost and expense, any action or proceeding which may be brought on
or for the enforcement of any such lien or order for payment of money, and will
pay any damages and satisfy and discharge any judgment entered in such action or
proceeding and save harmless Landlord from any liability, claim or damage
resulting therefrom. In default of Tenant’s procuring the discharge of any such
lien as aforesaid Landlord may, without notice, and without prejudice to its
other remedies hereunder, procure the discharge thereof by bonding or payment or
otherwise, and all cost and expense which Landlord shall incur shall be paid by
Tenant to Landlord as Additional Rent forthwith.

Section 11.5. LANDLORD SHALL NOT UNDER ANY CIRCUMSTANCES BE LIABLE TO PAY FOR
ANY WORK, LABOR OR SERVICES RENDERED OR MATERIALS FURNISHED TO OR FOR THE
ACCOUNT OF TENANT UPON OR IN CONNECTION WITH THE PROPERTY, AND NO MECHANIC’S OR
OTHER LIEN FOR SUCH WORK, LABOR OR SERVICES OR MATERIAL FURNISHED SHALL, UNDER
ANY CIRCUMSTANCES, ATTACH TO

 

31



--------------------------------------------------------------------------------

OR AFFECT THE REVERSIONARY INTEREST OF LANDLORD IN AND TO THE PROPERTY OR ANY
ALTERATIONS, REPAIRS, OR IMPROVEMENTS TO BE ERECTED OR MADE THEREON. NOTHING
CONTAINED IN THIS LEASE SHALL BE DEEMED OR CONSTRUED IN ANY WAY AS CONSTITUTING
THE REQUEST OR CONSENT OF LANDLORD, EITHER EXPRESS OR IMPLIED, TO ANY
CONTRACTOR, SUBCONTRACTOR, LABORER OR MATERIALMEN FOR THE PERFORMANCE OF ANY
LABOR OR THE FURNISHING OF ANY MATERIALS FOR ANY SPECIFIC IMPROVEMENT,
ALTERATION TO OR REPAIR OF THE PROPERTY OR ANY PART THEREOF, NOR AS GIVING
TENANT ANY RIGHT, POWER OR AUTHORITY TO CONTRACT FOR OR PERMIT THE RENDERING OF
ANY SERVICES OR THE FURNISHING OF ANY MATERIALS ON BEHALF OF LANDLORD THAT WOULD
GIVE RISE TO THE FILING OF ANY LIEN AGAINST THE PROPERTY.

Section 11.6. Neither Landlord nor its agents shall be liable for any loss of or
damage to the property of Tenant or others by reason of casualty, theft or
otherwise, or for any injury or damage to persons or property resulting from any
cause of whatsoever nature, unless caused by or due to the negligence or willful
misconduct of Landlord, its agents, servants or employees.

Section 11.7. Landlord shall not be required to furnish to Tenant any facilities
or services of any kind whatsoever, including, but not limited to, water, steam,
heat, gas, oil, hot water, and/or electricity. Upon Tenant’s written request,
however, Landlord agrees to cooperate with Tenant (at no cost to Landlord) with
respect to such services.

ARTICLE 12

EVENT OF DEFAULT BY TENANT; REMEDIES

Section 12.1. Each of the following shall be deemed an event of default (an
“Event of Default”) and a breach of this Lease by Tenant:

(a) If the Fixed Rent shall not be paid by Tenant when due and payable, which
non-payment shall continue for a period of seven (7) Business Days after notice
of such non-payment has been received by Tenant.

(b) If Tenant shall fail to pay any Additional Rent required to be paid by
Tenant when the same becomes due and payable, which non-payment shall continue
for a period of fifteen (15) days after notice of such non-payment has been
received by Tenant.

(c) Tenant fails or refuses to execute any subordination agreement required
pursuant to Article 10 or estoppel certificate required pursuant to Article 14
within the time periods provided thereunder and such failure continues for an
additional ten (10) days after notice of such failure has been received by
Tenant.

 

32



--------------------------------------------------------------------------------

(d) If Tenant shall default in the performance or observance of any of the other
agreements, conditions, covenants or terms herein contained, then if such
default shall continue for thirty (30) days after written notice by Landlord to
Tenant (or if such default is of such a nature that it cannot be completely
remedied within said thirty (30) day period, then if Tenant does not agree in
writing within such thirty (30) day period to cure the same, commence and
thereafter diligently prosecute the cure and complete the cure within a
reasonable period of time under the circumstances after such original written
notice of default by Landlord to Tenant).

(e) If Tenant abandons the Property.

(f) If Tenant shall Transfer all or any of its interest in this Lease without
compliance with the provisions of this Lease applicable thereto.

(g) If (i) Tenant or Guarantor shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to Tenant or
Guarantor, or seeking to adjudicate Tenant or Guarantor a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, liquidation, dissolution,
composition or other relief with respect to Tenant or Guarantor or Tenant’s or
Guarantor’s debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for Tenant or Guarantor or for all or any substantial
part of Tenant’s or Guarantor’s property; or (ii) Tenant or Guarantor shall make
a general assignment for the benefit of Tenant’s or Guarantor’s creditors, as
the case may be; or (iii) there shall be commenced against Tenant or Guarantor
any case, proceeding or other action of a nature referred to in clause (i) above
or seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of Tenant’s or Guarantor’s property,
which case, proceeding or other action (A) results in the entry of an order for
relief or (B) remains un-dismissed, un-discharged or un-bonded for a period of
sixty (60) days; or (iv) Tenant or Guarantor shall take any action consenting to
or approving of any of the acts set forth in clause (i) or (ii) above.

(h) If Tenant or Guarantor is a corporation and shall cease to exist as a
corporation in good standing in the state of its incorporation for a period of
thirty (30) days after receiving notice thereof, or if Tenant or Guarantor is a
partnership or other entity and Tenant shall be dissolved or otherwise
liquidated.

Section 12.2. (a) If an Event of Default (i) described in Sections 12.1(d) or
(g) hereof shall occur and Landlord, at any time thereafter, at its option,
gives written notice to Tenant stating that this Lease shall terminate on the
date specified in such notice, which date shall be not less than ten (10) days
after the giving of such notice, or (ii) described in Sections 12.1 (a), (b),
(c), (e), (f) or (h) hereof shall occur, then, at Landlord’s election, all
rights of Tenant under this Lease shall terminate and Tenant immediately shall
quit and surrender the Property, which termination shall not relieve Tenant from
any liability then or thereafter accruing hereunder.

 

33



--------------------------------------------------------------------------------

(b) If this Lease shall be terminated as provided in Section 12.2 hereof,
Landlord, without notice, and with court proceedings, (i) may re-enter and
repossess the Property using legal process for that purpose as may be necessary
without being liable to indictment, prosecution or damages therefor or (ii) may
dispossess Tenant by summary proceedings or otherwise, which re-entry and
repossession by Landlord shall not relieve Tenant from any liability then or
thereafter accruing hereunder.

(c) Upon the termination of this Lease following an Event of Default and
surrender of possession of the Property as required by this Lease, Landlord
shall use reasonable efforts to mitigate its damages under this Lease, to the
extent required by applicable law.

Section 12.3. If this Lease shall be terminated as provided in Section 12.2
hereof and/or Tenant shall be dispossessed by summary proceedings or otherwise
as provided in Section 12.2(b) hereof:

(a) Tenant shall pay to Landlord all Rent payable under this Lease by Tenant to
Landlord to the date upon which this Lease shall have been terminated or to the
date of re-entry upon the Property by Landlord, as the case may be;

(b) Landlord may repair and alter the Property in such manner as Landlord may
deem reasonably necessary or advisable without relieving Tenant of any liability
under this Lease or otherwise affecting any such liability, and/or let or relet
the Property or any parts thereof for the whole or any part of the remainder of
the Term or for a longer period, in Landlord’s name, and out of any rent and
other sums collected or received as a result of such reletting Landlord shall:
(i) first, pay to itself the reasonable cost and expense of terminating this
Lease, re-entering, retaking, repossessing, repairing and/or altering the
Property, or any part thereof, and the reasonable cost and expense of removing
all persons and property therefrom, including in such costs, brokerage
commissions, advertising costs, reasonable legal expenses and reasonable
attorneys’ fees and disbursements, (ii) second, pay to itself the reasonable
cost and expense sustained in securing any new tenants and other occupants,
including in such costs, brokerage commissions, advertising costs, reasonable
legal expenses and reasonable attorneys’ fees and disbursements and other
expenses of, preparing the Property for reletting, and, if Landlord shall
maintain and operate the Property, the reasonable cost and expense of operating
and maintaining the Property, and (iii) third, pay to itself any balance
remaining on account of the liability of Tenant to Landlord. Landlord in no way
shall be responsible or liable for any failure to relet the Property or any part
thereof, or for any failure to collect any rent due on any such reletting, and
no such failure to relet or to collect rent shall operate to relieve Tenant of
any liability under this Lease or to otherwise affect any such liability;

(c) Tenant shall be liable for and shall pay to Landlord, as damages, any
deficiency (“Deficiency”), between the Rent reserved in this Lease for the
period which otherwise would have constituted the unexpired portion of the Term
and the net amount, if any, of rents collected under any reletting effected
pursuant to the provisions of Section 12.3(b) hereof for any part of such
period, first deducting from the rents collected under any such reletting all of
the payments to Landlord described in Section 12.3(b) hereof; any such
Deficiency shall be paid in installments by Tenant on the days specified in this
Lease for payment of installments of Rent and Landlord shall be entitled to
recover from Tenant each Deficiency installment as the same shall arise, and no
suit to collect the amount of the Deficiency for any installment period shall
prejudice Landlord’s right to collect the Deficiency for any subsequent
installment period by a similar proceeding; and

 

34



--------------------------------------------------------------------------------

(d) whether or not Landlord shall have collected any Deficiency installments as
aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, on demand, in lieu of any further Deficiencies, as and for
liquidated and agreed final damages (it being agreed that it would be
impracticable or extremely difficult to fix the actual damage), a sum equal to
the amount of the present value of the Rent reserved in this Lease for the
period which otherwise would have constituted the unexpired portion of the Term
less the present value of the fair rental value of the Property for such
unexpired portion of the Term less the aggregate amount of Deficiencies
theretofore collected by Landlord pursuant to the provisions of Section 12.3(c)
hereof for the same period. The aforesaid present value shall be determined by
discounting such future income streams by a rate of one percent (1%) per annum
plus the interest rate paid under a United States Treasury Bill of comparable
duration.

Section 12.4. No termination of this Lease pursuant to Section 12.2 hereof, and
no taking possession of and/or reletting the Property, or any part thereof,
pursuant to Sections 12.2(b) and 12.3(b) hereof, shall relieve Tenant of its
liabilities and obligations hereunder, all of which shall survive such
expiration, termination, repossession or reletting, excluding, however, any
damages or liabilities caused by any new tenant at the Property or in the
negligent preparation of the Property for such new tenant, and taking into
account any amounts paid by Tenant under Sections 12.3 and/or recovered by
Landlord in connection with a reletting.

Section 12.5. To the extent not prohibited by law, Tenant hereby knowingly and
voluntarily waives and releases all rights (legal and equitable) now or
hereafter conferred by statute or otherwise which would have the effect of
limiting or modifying any of the provisions of this Article 12. Tenant shall
execute, acknowledge and deliver any instruments which Landlord may reasonably
request, whether before or after the occurrence of an Event of Default,
evidencing such waiver or release.

Section 12.6. The Rent payable by Tenant hereunder and each and every
installment thereof, and all costs, actual and customary reasonable attorneys’
fees and disbursements and other expenses which may be incurred by Landlord in
enforcing the provisions of this Lease on account of any delinquency of Tenant
in carrying out the provisions of this Lease shall be and they hereby are
declared to constitute a valid lien upon the interest of Tenant in this Lease
and in the Property.

Section 12.7. Suit or suits for the recovery of damages, or for a sum equal to
any installment or installments of Rent payable hereunder or any Deficiencies or
other sums payable by Tenant to Landlord pursuant to this Article 12, may be
brought by Landlord from time to time at Landlord’s election, and nothing herein
contained shall be deemed to require Landlord to await the date whereon this
Lease or the Term would have expired by limitation had there been no Event of
Default by Tenant and termination.

 

35



--------------------------------------------------------------------------------

Section 12.8. Nothing contained in this Article 12 shall limit or prejudice the
right of Landlord to prove and obtain as liquidated damages in any bankruptcy,
insolvency, receivership, reorganization or dissolution proceeding an amount
equal to the maximum allowed by a statute or rule of law governing such
proceeding and in effect at the time when such damages are to be proved, whether
or not such amount shall be greater than, equal to or less than the amount of
the damages referred to in any of the preceding Sections of this Article 12.

Section 12.9. No receipt of moneys by Landlord from Tenant after termination of
this Lease, or after the giving of any notice of the termination of this Lease,
shall reinstate, continue or extend the Term or affect any of the right of
Landlord to enforce the payment of Rent payable by Tenant hereunder or
thereafter falling due, or operate as a waiver of the right of Landlord to
recover possession of the Property by proper remedy, it being agreed that after
the service of notice to terminate this Lease or the commencement of any suit or
summary proceedings, or after a final order or judgment for the possession of
the Property, Landlord may demand, receive and collect any monies due or
thereafter falling due without in any manner affecting such notice, proceedings,
order, suit or judgment, all such monies collected being deemed payments on
account of Tenant’s liability hereunder.

Section 12.10. Except as prohibited by applicable law, Tenant hereby expressly
knowingly and voluntarily waives any and all right of redemption provided by any
law or statute now in force or hereafter enacted or otherwise, or re-entry or
repossession or to restore the operation of this Lease in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge or in case of
re-entry or repossession by Landlord or in case of any expiration or termination
of this Lease, and Landlord and Tenant waive and shall waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Property, or any claim of injury or damage.

Section 12.11. No failure by Landlord to insist upon the strict performance of
any covenant, agreement, term or condition of this Lease or to exercise any
right or remedy consequent upon an Event of Default, and no acceptance of full
or partial Rent during the continuance of any such breach, shall constitute
waiver of any such breach or of such covenant, agreement, term or condition. No
failure by Tenant to insist upon the strict performance of any covenant,
agreement, term or condition of this Lease or to exercise any right or remedy
consequent upon a breach thereof by Landlord shall constitute waiver of any such
breach or of such covenant, agreement, term or condition. No covenant,
agreement, term or condition of this Lease to be performed or complied with by
Tenant, and no breach thereof, shall be waived, altered or modified except by a
written instrument executed by Landlord. No waiver of any breach shall affect or
alter this Lease, but each and every covenant, agreement, term and condition of
this Lease shall continue in full force and effect with respect to any other
then existing or subsequent breach hereof.

Section 12.12. Following a default under the terms of this Lease, Landlord shall
be entitled to a decree compelling performance of any of the provisions hereof,
and shall have the right to invoke any rights and remedies allowed at law or in
equity or by statute or otherwise for breach as though re-entry, summary
proceedings, and other remedies were not provided for in this Lease.

 

36



--------------------------------------------------------------------------------

Section 12.13. Tenant shall pay to Landlord all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
incurred by Landlord in any action or proceeding to which Landlord may be made a
party by reason of any act or omission of Tenant. Tenant also shall pay to
Landlord all reasonable costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, incurred by Landlord in enforcing
any of the covenants and provisions of this Lease and incurred in any action
brought by Landlord against Tenant on account of the provisions hereof, and all
such reasonable costs, expenses and reasonable attorneys’ fees and disbursements
may be included in and form a part of any judgment entered in any proceeding
brought by Landlord against Tenant on or under this Lease. All of the sums paid
or obligations incurred by Landlord as aforesaid shall be paid by Tenant to
Landlord on demand.

Section 12.14. If Tenant shall be in breach of any obligation under this Lease,
Landlord may (a) perform the same for the account of Tenant and/or (b) make any
expenditure or incur any obligation for the payment of money in connection with
any obligation owed to Landlord, including, but not limited to, reasonable
attorney’s fees and disbursements in instituting, prosecuting or defending any
action or proceeding, with interest thereon at the Default Rate and such amounts
shall be deemed to be Additional Rent hereunder and shall be paid by Tenant to
Landlord immediately upon demand therefor. Default Rate shall have the meaning
ascribed to it in Article B of this Lease; provided, however, that for purposes
of this Article 12, such Default Rate shall never exceed the maximum
non-usurious rate permitted by applicable law, and Landlord shall not exercise
such right absent an Event of Default, except that Landlord may do so absent
such Event of Default where Landlord is prohibited by law from giving notice to
Tenant or where the breach shall raise the risk of imminent bodily harm or
imminent, material damage to property.

Section 12.15. If Tenant shall fail to pay any installment of Fixed Rent within
three (3) days or Additional Rent within seven (7) days after the date when such
payment is due, Tenant shall pay to Landlord, in addition to such installment of
Fixed Rent or such Additional Rent, as the case may be, interest on the amount
unpaid at the Default Rate, computed from the date such payment was due to and
including the date of payment.

Section 12.16. Unless otherwise provided herein to the contrary, in the case of
a continuing Event of Default, Landlord shall be entitled to enjoin the breach
that is the subject of such continuing Event of Default and shall have the right
to invoke any right or remedy allowed at law or in equity or by statute or
otherwise as though entry, re-entry, summary proceedings and other remedies were
not provided for in this Lease.

Section 12.17. Each right or remedy of Landlord provided for in this Lease shall
be cumulative and shall be in addition to every other right or remedy provided
for in this Lease or now or hereafter existing at law or in equity or by statute
or otherwise, and the exercise or the beginning of the exercise by Landlord of
any one or more of the rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by Landlord of any or all other
rights or remedies provided for in this Lease or now or hereafter existing at
law or in equity or by statute or otherwise.

 

37



--------------------------------------------------------------------------------

ARTICLE 13

NO WAIVER

Section 13.1. No receipt of moneys by Landlord from Tenant after the termination
or cancellation of this Lease shall reinstate, continue or extend the Term, or
affect any notice heretofore given to Tenant, or operate as a waiver of the
right of Landlord to enforce the payment of Fixed Rent or Additional Rent then
due, or thereafter falling due, or operate as a waiver of the right of Landlord
to recover possession of the Property by proper suit, action, proceeding or
remedy; it being agreed that, after the service of notice to terminate or cancel
this Lease, or the commencement of suit, action or summary proceedings, or any
other remedy, or after a final order or judgment for the possession of the
Property, Landlord may demand, receive and collect any moneys due, or thereafter
falling due, without, in any manner whatsoever, affecting such notice,
proceeding, suit, action, order or judgment; and any and all such moneys
collected shall be deemed to be payments on account of the use and occupation of
the Property or, at the election of Landlord, on account of Tenant’s liability
hereunder.

Section 13.2. The failure of Landlord or Tenant to enforce any agreement,
condition, covenant or term, by reason of its breach by Tenant or Landlord, as
the case may be, shall not be deemed to void, waive or affect the right of
Landlord or Tenant to enforce the same agreement, condition, covenant or term on
the occasion of a subsequent default or breach.

Section 13.3. The failure of Landlord or Tenant to insist in any one or more
cases upon the strict performance of any of the terms, covenants and conditions
of this Lease, or to exercise any right or remedy herein contained, shall not be
construed as a waiver or relinquishment for the future performance of such
terms, covenants and conditions. The receipt by Landlord, or payment by Tenant,
of Rent with knowledge of the breach of any of such terms, covenants and
conditions shall not be deemed a waiver of such breach. The acceptance of any
check or payment bearing or accompanied by any endorsement, legend or statements
shall not, of itself, constitute any change in or termination of this Lease. No
surrender of the Property by Tenant (prior to any termination of this Lease)
shall be valid unless consented to in writing by Landlord. In addition to the
other remedies in this Lease provided, Landlord or Tenant shall be entitled to
the restraint by injunction of the violation or attempted or threatened
violation or any of the terms, covenants and conditions of this Lease or to a
decree compelling performance of any of such terms, covenants and conditions.

ARTICLE 14

ESTOPPEL CERTIFICATES

Section 14.1. Tenant shall, at any time and from time to time upon not less than
ten (10) Business Days’ prior notice by Landlord execute, acknowledge and
deliver to Landlord or any other party specified by Landlord a statement in
writing certifying that attached thereto is a true, current and complete copy of
the Lease, that this Lease is unmodified and in full force and effect (or if
there have been any modifications, that the Lease is in full force and effect as

 

38



--------------------------------------------------------------------------------

modified and stating the modifications), the dates to which the Fixed Rent and
Additional Rent have been paid, and stating whether or not Landlord is in
default in keeping, observing or performing any term, covenant, agreement,
provision, condition or limitation contained in this Lease and, if in default,
specifying each such default, the Commencement Date and Expiration Date for the
current Term, and any other matters reasonably requested by Landlord; it being
intended that any such statement delivered pursuant to this Article 14 may be
relied upon by Landlord or any prospective purchaser of the Property or any
Mortgage thereof or any assignee of any Mortgage upon the Property.

Section 14.2. Landlord shall, at any time and from time to time upon not less
than ten (10) Business Days’ prior notice by Tenant execute, acknowledge and
deliver to Tenant or any other party specified by Tenant a statement in writing
certifying that attached thereto is a true, current and complete copy of the
Lease, that this Lease is unmodified and in full force and effect (or if there
have been any modifications, that the Lease is in full force and effect as
modified and stating the modifications), the dates to which the Fixed Rent and
Additional Rent have been paid, and stating, to the actual knowledge of the
officer executing the estoppel on behalf of Landlord, whether or not Tenant is
in default in keeping, observing or performing any term, covenant, agreement,
provision, condition or limitation contained in this Lease and, if in default,
specifying each such default, the Commencement Date and Expiration Date for the
current Term, and any other matters reasonably requested by Tenant; it being
intended that any such statement delivered pursuant to this Article 14 may be
relied upon by Tenant or any lender, assignee, transferee of Tenant or any
Subtenant.

ARTICLE 15

QUIET ENJOYMENT

Section 15.1. Tenant, upon payment of the Rents herein reserved and upon the due
performance and observance of all of the covenants, conditions and agreements
herein contained on Tenant’s part to be performed and observed prior to the
expiration of applicable notice and cure periods, shall and may at all times
during the Term peaceably and quietly have, hold and enjoy the Property without
any manner of suit, trouble or hindrance of and from any person claiming by,
through or under Landlord, subject, nevertheless, to the terms and provisions of
this Lease. No failure by Landlord to comply with the foregoing covenant shall
give Tenant any right to cancel or terminate this Lease or to abate, reduce or
make a deduction from or offset against the Fixed Rent or any Additional Rent,
or to fail to perform any other obligation of Tenant hereunder.

ARTICLE 16

SURRENDER

Section 16.1. Tenant shall, on the last day of the Term, or upon the sooner
termination of the Term as expressly permitted hereunder, quit and surrender to
Landlord the Property vacant, free of all tenancies, Subtenants, occupants,
rights of occupancy and rights of

 

39



--------------------------------------------------------------------------------

possession and equipment, Trade Fixtures, furniture and other movable personal
property of Tenant, and in good order and condition (as required pursuant to
Section 5.2 of this Lease), reasonable wear and tear excepted, and Tenant shall
remove or demolish all of the fixtures, structures and other improvements made
by Tenant during the Term which Landlord shall have elected to cause Tenant to
remove pursuant to and in accordance with Section 5.8 hereof. Tenant’s
obligation to observe and perform this covenant shall survive the expiration or
earlier termination of the Term. Notwithstanding anything contained herein to
the contrary, Tenant hereby covenants that, on or prior to the expiration or
earlier termination of the term of the Lease, Tenant shall take all steps
required under applicable law (including, without limitation, all Environmental
Laws) to decommission the Property. In addition, Tenant shall, at its sole cost
and expense, on or prior to the expiration or earlier termination of the term of
the Lease, (i) provide Landlord with a Decommissioning Environmental Report (as
hereinafter defined) dated within thirty (30) days of the expiration or earlier
termination of the term of this Lease (the “Termination Date”) certifying that,
except as permitted by applicable law, the Property does not contain any
hazardous, radioactive or biological materials, and (ii) obtain and provide to
Landlord a termination as of the Termination Date of any licenses or permits
granted by governmental authorities to Tenant with respect to the Property as
Landlord shall require. A “Decommissioning Environmental Report” shall be a
report of an industrial hygienist, or other qualified professional, reasonably
satisfactory to Landlord for which all testing shall have been performed not
later than thirty (30) days prior to the date of such report and which shall be
the standard of diligence at the time for surrender of similar space used for
similar purposes, together with any additional investigation and report which
would customarily follow any discovery contained in such initial report.

Section 16.2. Tenant acknowledges that possession of the Property must be
surrendered to Landlord at the expiration or sooner termination of the Term.
Tenant shall indemnify Landlord against and save Landlord harmless from all
costs, claims, loss or liability resulting from the failure or delay by Tenant
in so surrendering the Property, or in failing to perform any obligation set
forth in Section 16.1 above, for any period that exceeds the thirty (30) day
period after the expiration or sooner termination of the Term, including,
without limitation, any claims made by any succeeding tenant founded on such
failure or delay. The parties recognize and agree that the damage to Landlord
resulting from any failure by Tenant to timely surrender possession of the
Property or perform such obligation as aforesaid will be extremely substantial,
will exceed the amount of the Fixed Rent and Additional Rent theretofore payable
hereunder, and will be impossible to accurately measure. Therefore, if
possession of the Property is not surrendered to Landlord upon the expiration or
sooner termination of the Term, or if Tenant fails to perform any obligation set
forth in Section 16.1 above which is to be performed by the expiration or
earlier termination of the Term, then Tenant shall be deemed to be in holdover,
and Tenant shall pay to Landlord, for each month and for each portion of any
month during which Tenant holds over in the Property after the expiration or
sooner termination of the Term, in addition to any sums payable pursuant to the
foregoing indemnity, one and one half (1 1/2) times the aggregate of the Fixed
Rent and Additional Rent which was payable under this Lease with respect to the
last month of the Term. Nothing herein contained shall be deemed to permit
Tenant to retain possession of the Property after the expiration or sooner
termination of the Term. If Tenant holds over in possession after the expiration
or termination of the Term,

 

40



--------------------------------------------------------------------------------

such holding over shall not be deemed to extend the Term or renew this Lease,
but the tenancy thereafter shall continue as a tenancy at will upon the terms
and conditions of this Lease at the Fixed Rent and Additional Rent as herein
increased. Tenant hereby knowingly and voluntarily waives the benefit of any law
or statute or equitable right in effect in the state where the Property is
located which would contravene or limit the provisions set forth in this
Section 16.2. This provision shall survive the expiration or earlier termination
of this Lease.

ARTICLE 17

ACCESS

Section 17.1. Landlord shall at all times during the Term have the right and
privilege to enter the Property at reasonable times and upon reasonable
intervals during business hours upon reasonable advance notice (which shall be
at least 48 hours), provided Landlord shall not unreasonably interfere with
normal operations of the Property, for the purpose of inspecting the same or for
the purpose of showing the same to prospective purchasers or Mortgagees thereof
and, if required by Tenant, such parties accessing the Property shall be
accompanied by a representative of Tenant. Landlord shall also have the right
and privilege at all times during the Term to post notices of non-responsibility
for Work performed by or on behalf of Tenant and, during the last twelve
(12) months of the Term, Landlord shall have the right and privilege, to install
and maintain signs of availability on the Property and, following reasonable
prior notice from Landlord and so long as such entry does not unduly interfere
with Tenant’s normal business operations, to enter the Property at reasonable
times during business hours for the purpose of exhibiting the same to
prospective new tenants.

Section 17.2. Landlord shall at all times during the Term have the right to
enter the Property or any part thereof, following reasonable notice from
Landlord (except in the event of an emergency), provided Landlord shall not
unduly interfere with Tenant’s normal business operations, for the purpose of
making such repairs therein as Landlord deems reasonably necessary or advisable
and which Tenant failed to make after thirty (30) days prior notice from
Landlord (except in the event of an emergency, in which only such notice shall
be required as is reasonable under these circumstances prior to Landlord’s
initiation of any required repairs), but such right of access shall not be
construed as obligating Landlord to make any repairs to or replacements to the
Property or as obligating Landlord to make any inspection or examination of the
Building.

ARTICLE 18

ENVIRONMENTAL MATTERS

Section 18.1. Except as set forth in the environmental reports provided by
Tenant to Landlord, which reports are listed in Schedule Reports attached hereto
(the “Environmental Reports”), and except for normal amounts of Hazardous
Substance contained in products tested, utilized, manufactured or sold by Tenant
in connection with Tenant’s operations or contained in products used to clean
and operate the Property, Tenant represents and warrants to Landlord that, to
the best of its knowledge, no Hazardous Substance has been used, generated,
manufactured,

 

41



--------------------------------------------------------------------------------

produced, stored, released, discharged or disposed of on, under, from or about
the Property and that no Hazardous Substance is located on or below the Property
or is emanating from the Property. Tenant will not use, generate, manufacture,
produce, store, release, discharge or dispose of on, under, from or about the
Property or transport to or from the Property any Hazardous Substance, except in
accordance with Environmental Laws.

Section 18.2. Tenant shall keep and maintain the Property in compliance with and
shall not use, cause, permit or suffer the Property or operations on the
Property to be in material violation of any Environmental Law.

Section 18.3. Except as may be set forth in the Environmental Reports, Tenant
represents and warrants to Landlord that Tenant has not received any notice of a
violation of or non-compliance with any Environmental Law which remains pending,
nor incurred any previous liability therefor with respect to the Property.
Tenant shall give prompt written notice to Landlord of:

(i) becoming aware of any use, generation, manufacture, production, storage,
release, discharge or disposal of any Hazardous Substance on, under, from or
about the Property or the migration thereof to or from other property other than
as permitted by Environmental Laws, except for the Hazardous Substances noted in
the Environmental Reports;

(ii) the commencement, institution or threat of any proceeding, inquiry or
action by or notice from any local, state or federal governmental authority with
respect to the use or presence of any Hazardous Substance on the Property or the
migration thereof from or to other property or the violation of Environmental
Laws;

(iii) all claims made or threatened by any third party against Tenant or the
Property relating to any damage, contribution, cost recovery, compensation, loss
or injury resulting from any Hazardous Substance or the violation of
Environmental Laws;

(iv) Tenant’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of the Property that could cause the Property or
any part thereof to be affected by any Hazardous Substance emanating from such
adjoining or nearby property or to be subject to any restrictions on the
ownership, occupancy, transferability or use of the Property under any
Environmental Law, or any regulation adopted in accordance therewith, or to be
otherwise subject to any restrictions on the ownership, occupancy,
transferability or use of the Property under any Environmental Law; and

(v) obtaining knowledge of any incurrence of expense by any governmental
authority or others in connection with the assessment, containment or removal of
any Hazardous Substance located on, under, from or about the Property or any
property adjoining or in the vicinity of the Property.

Section 18.4. Intentionally Omitted.

 

42



--------------------------------------------------------------------------------

Section 18.5. Without Landlord’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed, Tenant shall not take any
remedial action, other than pursuant to the plan developed in accordance with
Section 18.8, in response to the presence of any Hazardous Substance on, under,
from or about the Property, nor enter into any settlement, consent or compromise
which might, in Landlord’s reasonable judgment, impair the value of Landlord’s
interest in the Property under this Lease; provided, however, that Landlord’s
prior consent shall not be necessary if the presence of Hazardous Substance on,
under, from or about the Property either poses an immediate threat to the
health, safety or welfare of any individual, or is of such a nature that an
immediate remedial response is necessary and it is not practical or possible to
obtain Landlord’s consent before taking such action, or if a particular remedial
action is ordered by a court or any agency of competent jurisdiction. In such
event Tenant shall notify Landlord as soon as practicable of any action so
taken. Landlord shall not withhold its consent, where such consent is required
hereunder, if Tenant establishes to the reasonable satisfaction of Landlord that
there is no reasonable alternative to such remedial action which would result in
less impairment of Landlord’s interest in the Property.

Section 18.6. Tenant shall protect, indemnify, defend and hold harmless the
Indemnified Parties from and against any and all claim, loss, damage, cost,
expense, liability, fines, penalties, charges, administrative and judicial
proceedings and orders, judgments, remedial action requirements, enforcement
actions of any kind (including, without limitation, reasonable attorneys’ fees
and disbursements) directly or indirectly arising out of or attributable to, in
whole or in part, the breach of any of the covenants, representations and
warranties of this Article 18 or the presence, use, generation, manufacture,
production, handling, treatment, removal, storage, release, threatened release,
discharge, disposal, decontamination, clean-up or transport of Hazardous
Substance on, under, from or about the Property, or any other activity carried
on or undertaken on or off the Property, (a) to the extent the same was caused
by Tenant’s operations during the Term of this Lease and/or (b) to the extent
the same was caused by a third party during the Term and could have been
prevented had Tenant used reasonable efforts to prevent the same (or, in the
event that the same pre-existed the Term of this Lease, then regardless of
whether or not the same was caused by Tenant’s operations or was caused by a
third party and could have been prevented had Tenant used reasonable efforts to
prevent the same), including the costs of any required or necessary repair,
cleanup or detoxification of the Property and the preparation and implementation
of any closure, remedial or other required plans including, without limitation,
(i) the costs of removal or remedial action incurred by the United States
Government or the Commonwealth of Massachusetts, or response costs incurred by
any other person, or damages from injury to, destruction of, or loss of natural
resources, including the costs of assessing such injury, destruction or loss,
incurred pursuant to any Environmental Law; (ii) the clean-up costs, fines,
damages or penalties incurred pursuant to the provisions of applicable state
law; and (iii) the cost and expenses of abatement, correction or clean-up,
fines, damages, response costs or penalties which arise from the provisions of
any other statute, state or federal, but excluding liability for consequential,
indirect, punitive or speculative damages.

The foregoing indemnity shall further apply to any residual contamination on,
under, from or about the Property, or affecting any natural resources arising in
connection with the presence, use, generation, manufacture, production,
handling, treatment, removal, storage, release, threatened release, discharge,
disposal, decontamination, clean-up or transport of any such Hazardous Substance
caused by or performed by Tenant, and irrespective of whether any of such
activities were or will be undertaken in accordance with Environmental Law or
other

 

43



--------------------------------------------------------------------------------

applicable laws, regulations, codes and ordinances. This indemnity is intended
to be operable under 42 U.S.C. Section 9607(e)(1), and any successor section
thereof and shall survive expiration or earlier termination of this Lease and
any Transfer of all or a portion of the Property by Tenant.

The foregoing indemnity shall in no manner be construed to limit or adversely
affect Landlord’s rights under this Article 18, including, without limitation,
Landlord’s rights to approve any Remedial Work (as defined below) or the
contractors and consulting engineers retained in connection therewith.

Section 18.7. In the event that any investigation, site monitoring, containment,
cleanup, removal, restoration or other remedial Work of any kind or nature (the
“Remedial Work”) is required by any applicable local, state or federal law or
regulation, any judicial order, or by any governmental entity or person because
of, or in connection with, the current or future presence, suspected presence,
release or suspected release of a Hazardous Substance in or into the Building or
the air, soil, groundwater, surface water or soil vapor at, on, from, about,
under or within the Property (or any portion thereof), Tenant, (a) to the extent
the same was caused by Tenant’s operations during the Term of this Lease and/or
(b) to the extent the same was caused by a third party during the Term and could
have been prevented had Tenant used reasonable efforts to prevent the same (or,
in the event that the same pre-existed the Term of this Lease, then regardless
of whether or not the same was caused by Tenant’s operations or was caused by a
third party and could have been prevented had Tenant used reasonable efforts to
prevent the same), shall within thirty (30) days after written demand for
performance thereof by Landlord (or such shorter period of time as may be
required under any applicable law, regulation, order or agreement), commence to
perform, or cause to be commenced, and thereafter diligently prosecute to
completion within such period of time as may be required under any applicable
law, regulation, order or agreement, all such Remedial Work at Tenant’s sole
expense in accordance with the requirements of any applicable governmental
authority or Environmental Law. All Remedial Work shall be performed by one or
more contractors, approved in advance in writing by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed and under the
supervision of a consulting engineer reasonably approved in advance in writing
by Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. All reasonable costs and expenses of such Remedial Work shall be paid
by Tenant, including, without limitation, the reasonable charges of such
contractor(s) and/or the consulting engineer, and Landlord’s reasonable
attorneys’ and consultants’ fees and disbursements incurred in connection with
monitoring or review of such Remedial Work. In the event Tenant shall fail to
timely commence, or cause to be commenced, or fail to complete the Remedial Work
within the time required above, Landlord may, but shall not be required to,
cause such Remedial Work to be performed and all reasonable costs and expenses
thereof, or incurred in connection therewith, shall be Additional Rent.

Section 18.8. Upon the occurrence of an Event of Default relating to Tenant’s
obligations under this Article 18 or upon reasonable belief that an
Environmental Law has been violated by Tenant or an event giving rise to an
obligation of Tenant under Section 18.7, Landlord shall have the right to engage
or cause Tenant to engage, each at Tenant’s sole cost and expense, an
environmental consultant reasonably acceptable to both Landlord and Tenant, to

 

44



--------------------------------------------------------------------------------

review compliance by Tenant with all applicable Environmental Laws and
Requirements and standards existing at such time with respect to the practice
relating to contamination or hazardous waste methods, conditions and procedures
and Tenant’s development of a plan to identify, contain and remediate problems
caused by such Hazardous Substances. In the event that Landlord reasonably
believes that there may be a violation or threatened violation by Tenant of any
Environmental Law or a violation or threatened violation by Tenant of any
covenant under this Article 18, Landlord is authorized, but not obligated, by
itself, its agents, employees or workmen to enter, upon at least ten (10) days
prior notice, at any reasonable time upon any part of the Property for the
purposes of inspecting the same for Hazardous Substances and Tenant’s compliance
with this Article 18, and such inspections may include, without limitation, soil
borings; provided that Landlord shall use diligent efforts not to disrupt
Tenant’s business operations in connection with such activities.

Section 18.9. All reasonable costs and expenses incurred by Landlord under this
Article 18 shall be immediately due and payable as Additional Rent within
fifteen (15) days after demand and shall bear interest at the Default Rate from
the date past due until repaid.

Section 18.10. “Environmental Laws” shall mean any federal, state or local law,
statute, ordinance or regulation pertaining to health, industrial hygiene,
hazardous waste or the environmental conditions on, under, from or about the
Property, including, without limitation, the laws listed in the definition of
Hazardous Substances below.

Section 18.11. “Hazardous Substances” shall mean any element, asbestos,
compound, chemical mixture, contaminant, pollutant, infectious substance,
material, waste or other substance which is defined, determined or identified as
a “hazardous substance,” “hazardous waste” or “hazardous material” under any
federal, state or local statute, regulation or ordinance applicable to any real
property or the Property, as well as any amendments and successors to such
statutes and regulations, as may be enacted and promulgated from time to time,
including, without limitation, the following: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (codified in
scattered sections of 26 U.S.C., 33 U.S.C., 42 U.S.C. and 42 U.S.C. § 9601 et
seq.); (ii) the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et. seq.); (iii) the Hazardous Materials Transportation Act (49 U.S.C. § 1801
et. seq.); (iv) the Toxic Substances Control Act (15 U.S.C. § 2601 et. seq.);
(v) the Clean Water Act (33 U.S.C. § 1251 et. seq.); (vi) the Clean Air Act (42
U.S.C. § 7401 et. seq.); (vii) the Safe Drinking Water Act (21 U.S.C. § 349; 42
U.S.C. § 201 and § 300f et. seq.); (viii) the National Environmental Policy Act
of 1969 (42 U.S.C. § 3421); (ix) the Superfund Amendment and Reauthorization Act
of 1986 (codified in scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and
42 U.S.C.); (x) Title III of the Superfund Amendment and Reauthorization Act (40
U.S.C. 1101 et. seq.); and (xi) Mass. Gen. Laws Ann. Chapters 21C and 21E.
Hazardous Substances shall also be deemed to include any and all biohazardous
wastes, substances and materials which are, or in the future become, regulated
under applicable Environmental Laws for the protection of health or the
environment or which are classified as hazardous or toxic substances, materials,
wastes, pollutants or contaminants, including without limitation radioactive
materials and waste, any medical waste including without limitation any
blood-containing or blood-tainted items or materials, animal remains or waste
and materials that threaten human health, ecology or the environment.

 

45



--------------------------------------------------------------------------------

Section 18.12. All representations and warranties contained in this Article 18
shall supersede any previous disclosures, written or oral, made by Tenant or its
agents to Landlord with respect to the Property, except that they shall be in
addition to any representations of warranties contained in the Purchase and Sale
Agreement hereinafter described. Landlord and any Mortgagee shall be entitled to
rely on the representations and warranties contained herein in pursuit of its
rights and remedies for a breach thereof without regard to any such previous
disclosures. Nothing in this Article 18 shall impair any right of Landlord under
the Purchase and Sale Agreement between Landlord, as successor by assignment
from Senior Housing Properties Trust, as purchaser, and Tenant, as seller.

Section 18.13. All representations, warranties, covenants and indemnities of
Tenant in this Article 18 shall continue to be binding upon Tenant, and its
successors and assigns, after the expiration or earlier termination of this
Lease.

ARTICLE 19

BOOK AND RECORDS

Section 19.1 Tenant shall keep adequate records and books of account with
respect to the finances and business of Tenant generally and with respect to the
Property, in accordance with generally accepted accounting principles (“GAAP”)
consistently applied, and shall permit Landlord and Mortgagee by their
respective agents, accountants and attorneys, upon reasonable notice to Tenant,
to visit and inspect the Property and examine (and make copies of) the records
and books of account and to discuss the finances and business with the officers
of Tenant, at such reasonable times as may be requested by Landlord. Upon the
request of Mortgagee or Landlord (either telephonically or in writing), Tenant
shall provide the requesting party with copies of any information to which such
party would be entitled in the course of a personal visit.

Section 19.2 If at any time during the Term, Guarantor shall not be a Reporting
Company or Tenant shall not be a wholly-owned subsidiary of Guarantor, Tenant
shall deliver to Landlord and to Mortgagee (i) within ninety (90) days of the
close of each fiscal year, annual audited financial statements of Tenant and
Guarantor (if it is not a Reporting Company) prepared by a nationally recognized
firm of independent certified public accountants and (ii) within forty-five
(45) days after the end of each of the three (3) remaining quarters unaudited
financial statements and all other quarterly reports of Tenant (and if Guarantor
shall not be a Reporting Company, of Guarantor), certified by Tenant’s and
Guarantor’s (if applicable) chief financial officer, and all filings, if any, of
Form 10-K, Form 10-Q and other required filings with the Securities and Exchange
Commission pursuant to the provisions of the Securities Exchange Act of 1934, as
amended, or any other law. All financial statements shall be prepared in
accordance with GAAP consistently applied. All annual financial statements shall
be accompanied (i) by an opinion of said accountants stating that (A) there are
no qualifications as to the scope of the audit and (B) the audit was performed
in accordance with GAAP and (ii) by the affidavit of the president or vice
president of Tenant, dated within five (5) days of the delivery of such
statement, stating that (a) the affiant knows of no Event of Default, or event
which, upon notice or the passage of time or both, would become an Event of
Default which has occurred and is continuing

 

46



--------------------------------------------------------------------------------

hereunder or, if any such event has occurred and is continuing, specifying the
nature and period of existence thereof and what action Tenant has taken or
proposes to take with respect thereto and (b) except as otherwise specified in
such affidavit, that Tenant has fulfilled all of its obligations under this
Lease which are required to be fulfilled on or prior to the date of such
affidavit. A “Reporting Company” shall be an entity which is a reporting company
under the Securities Exchange Act of 1934 and shall be current in its filings.

Notwithstanding anything contained herein to the contrary, each party and its
respective representatives agrees that they shall hold in strictest confidence
all data and information obtained with respect to the other party or such other
party’s business, whether obtained before or after the execution and delivery of
this Agreement, including, without limitation, any information or statements
obtained pursuant to this Section 19, and shall not disclose the same to others;
provided, however, that it is understood and agreed that each party may disclose
such data and information to the employees, consultants, agents, accountants and
attorneys of such party and may also disclose it to actual or potential
purchasers, lenders and underwriters and their agents provided that such persons
agree in writing to treat such data and information confidentially or pursuant
to any litigation or as may be required by law.

ARTICLE 20

MISCELLANEOUS PROVISIONS

Section 20.1. It is mutually agreed by and between Landlord and Tenant that the
respective parties shall and they hereby do waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, Tenant’s use or occupancy of the Property, and/or any claim of injury or
damage, excluding any claim for personal injury or property damage.

Section 20.2. Tenant may place such signs on the Property as Tenant deems
appropriate to indicate the nature of the business of Tenant and such parties.
Tenant shall be entitled to maintain in their current locations any signage in
existence at the Property as of the Commencement Date and shall also be entitled
to replace any of the same. The signs shall be lawful under applicable sign
codes, subdivision covenants and any other recorded instruments relating to the
Property, and Tenant shall obtain all appropriate licenses and approvals in
connection with such signs. To the extent that Tenant replaces or redesigns any
signage currently in existence at the Property, then any new signage shall be
subject to Landlord’s approval, such approval not to be unreasonably withheld,
conditioned or delayed; provided, however, that if such new signage is customary
and consistent with the signage at similar commercial properties in the City of
Boston, then Landlord’s approval shall not be required.

Section 20.3. (a) The term “Landlord” as used herein shall mean only the owner
or the Mortgagee in possession for the time being of the Property, so that in
the event of any Transfer of the Property Landlord shall be and hereby is
entirely freed and relieved of all agreements, covenants and obligations of
Landlord thereafter arising hereunder, and it shall be deemed and construed
without further agreement between the parties or their successors in

 

47



--------------------------------------------------------------------------------

interest or between the parties and the purchaser, transferee or grantee of any
such sale or Transfer that such purchaser, transferee or grantee has assumed and
agreed to carry out any and all agreements, covenants and obligations of
Landlord hereunder, subject to the foregoing. The liability of Landlord for
Landlord’s obligations under this Lease shall be limited to Landlord’s interest
in the Property and in any rents and proceeds thereof and Tenant shall not look
to any other property or assets of Landlord or the property or assets of any of
the Exculpated Parties in seeking either to enforce Landlord’s obligations under
this Lease or to satisfy a judgment for Landlord’s failure to perform such
obligations. Notwithstanding anything set forth in this Lease to the contrary,
Tenant shall look solely to Landlord to enforce Landlord’s obligations hereunder
and no partner, owner, member, shareholder, director, officer, principal,
employee, trustee or agent, directly or indirectly, of Landlord (collectively,
the “Exculpated Parties”) shall be personally liable for the performance of
Landlord’s obligations under this Lease. Tenant shall not seek any damages or
make any claim against any of the Exculpated Parties. Subject to the Guarantor’s
obligations under the Guaranty, notwithstanding anything else set forth in this
Lease to the contrary, Landlord shall look solely to Tenant to enforce Tenant’s
obligations hereunder and no partner, owner, member, shareholder, director,
officer, principal, employee or agent, directly or indirectly, of Tenant shall
be personally liable for the performance of Tenant’s obligations under this
Lease, and Landlord shall not seek any damages against any parties other than
Tenant and Guarantor.

(b) The term “Tenant” as used herein shall mean the tenant named herein, and
from and after any valid Transfer in whole of said Tenant’s interest under this
Lease pursuant to the provisions of Article 9, shall mean the assignee or
transferee thereof.

(c) The words “enter”, “re-enter”, “entry” and “re-entry” as used in this Lease
shall not be restricted to their technical legal meaning.

(d) The use herein of the neuter pronoun in any reference to Landlord or Tenant
shall be deemed to include any individual Landlord or Tenant, and the use herein
of the words “successor and assigns” or “successors or assigns” of Landlord or
Tenant shall be deemed to include the heirs, executors, administrators,
representatives and assigns of any individual Landlord or Tenant.

Section 20.4. The headings herein are inserted only as a matter of convenience
and for reference and in no way define, limit or describe the scope or intent of
this Lease.

Section 20.5. This Lease shall be governed by and construed in accordance with
the substantive laws of the Commonwealth of Massachusetts. Under no
circumstances whatsoever shall this Lease be construed as creating either a
partnership, an agency or an employment relationship between the parties hereto.

Section 20.6. This Lease contains the entire agreement between the parties and
may not be extended, renewed, terminated or otherwise modified in any manner
except by an instrument in writing executed by the party against whom
enforcement of any such modification is sought. All prior understandings and
agreements between the parties and all prior working drafts of this Lease are
merged in this Lease, which alone expresses the agreement of the parties. The
parties agree that no inferences shall be drawn from matters deleted from any
working drafts of this Lease.

 

48



--------------------------------------------------------------------------------

Section 20.7. The agreements, terms, covenants and conditions herein shall bind
and inure to the benefit of Landlord and Tenant and their respective heirs,
personal representatives, successors and, except as is otherwise provided
herein, their assigns.

Section 20.8. Notice whenever provided for herein shall be in writing and shall
be given either by personal delivery, overnight express mail or by certified or
registered mail, return receipt requested, to Landlord at the address
hereinabove set forth; and to Tenant at the address hereinabove set forth, or to
such other Persons or at such other addresses as may be designated from time to
time by written notice from either party to the other. Notices shall be deemed
given (i) when delivered personally if delivered on a Business Day (or if the
same is not a Business Day, then the next Business Day after delivery),
(ii) three (3) Business Days after being sent by United States mail, registered
or certified mail, postage prepaid, return receipt requested or (iii) if
delivery is made by Federal Express or a similar, nationally recognized
overnight courier service for 10:00 a.m. delivery, then on the date of delivery
(or if the same is not a Business Day, then the next Business Day after
delivery), if properly sent and addressed in accordance with the terms of this
Section 20.8. The payment of all amounts under this Lease that become due on a
date that is other than a Business Day shall be deferred until the first
Business Day thereafter.

Section 20.9. If any provision of this Lease shall be invalid or unenforceable,
the remainder of the provisions of this Lease shall not be affected thereby and
each and every provision of this Lease shall be enforceable to the fullest
extent permitted by law.

Section 20.10. Tenant represents and warrants to the Landlord that Tenant has
not dealt with any real estate broker in connection with this Lease, and Tenant
shall indemnify Landlord and save Landlord harmless from any and all claims for
brokerage commissions by any other person, firm, corporation or other entity
with whom Tenant has dealt with respect to this Lease transaction including
Frank Petz/JonesLangLaSalle. Landlord represents and warrants to the Tenant that
Landlord has not dealt with any real estate broker in connection with this
Lease, and Landlord shall indemnify Tenant and save Tenant harmless from any and
all claims for brokerage commissions by any other person, firm, corporation or
other entity with whom Landlord has dealt with respect to this Lease transaction
other than Frank Petz/JonesLangLaSalle. The provisions of this Section 20.10
shall survive the expiration or earlier termination of this Lease.

Section 20.11. The parties took equal part in drafting this Lease and no rule of
construction that would cause any of the terms hereof to be construed against
the drafter shall be applicable to the interpretation of this Lease.

Section 20.12. Intentionally Omitted.

Section 20.13. Time is strictly of the essence with respect to each and every
term and provision of this Lease.

 

49



--------------------------------------------------------------------------------

Section 20.14. Tenant represents and warrants to Landlord as follows: (a) Tenant
is a corporation duly formed, validly existing and in good standing under the
laws of the Commonwealth of Massachusetts and is duly qualified to do business
in the state where the Property is located, (b) the individual executing this
Lease and the other documents executed herewith on behalf of Tenant are duly
appointed and authorized by Tenant to execute such documents, (c) this Lease and
the other documents which will be delivered and executed by Tenant will, when
delivered, have been duly authorized and executed by Tenant and will constitute
legal, valid and binding obligations of Tenant, enforceable against Tenant in
accordance with their terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium, equitable principles or other laws affecting the
rights of creditors, generally, (d) Tenant has full power and authority to
execute, deliver and perform its obligations under this Lease and the other
documents which are executed and delivered by Tenant and to carry on its
business as presently conducted, (e) Tenant has obtained all necessary permits,
licenses, entitlements and/or approvals required to comply with the provisions
of this Lease and the other documents which are executed and delivered by
Tenant, (f) the execution, delivery and performance of this Lease and the other
documents executed and delivered herewith do not violate any provisions of any
agreement or document to which Tenant is a party or by which Tenant is bound, or
of any order or regulation of any court, regulatory body, administrative agency
or governmental body having jurisdiction over Tenant, (g) neither Tenant nor any
of its constituents have engaged in any dealings or transactions, directly or
indirectly, (i) in contravention of any U.S., international or other money
laundering regulations or conventions, including, without limitation, the United
States Bank Secrecy Act, the United States Money Laundering Control Act of 1986,
the United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. § 1 et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or (ii) in contravention of
Executive Order No. 13224 dated September 24, 2001 issued by the President of
the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
as may be amended or supplemented from time to time (“Anti-Terrorism Order”) or
on behalf of terrorists or terrorist organizations, including those persons or
entities that are included on any relevant lists maintained by the United
Nations, North Atlantic Treaty Organization, Organization of Economic
Cooperation and Development, Financial Action Task Force, U.S. Office of Foreign
Assets Control, U.S. Securities & Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service,
or any country or organization, all as may be amended from time to time,
(h) neither Tenant nor any of its constituents (i) are or will be conducting any
business or engaging in any transaction with any person appearing on the U.S.
Treasury Department’s Office of Foreign Assets Control list of restrictions and
prohibited persons, or (ii) are a person described in Section 1 of the
Anti-Terrorism Order, and to the best of Tenant’s knowledge, neither Tenant nor
any of its affiliates have engaged in any dealings or transactions, or otherwise
been associated with any such person.

Section 20.15. Landlord represents and warrants to Tenant as follows:
(a) Landlord is a real estate investment trust duly formed, validly existing and
in good standing under the laws of the State of Maryland, (b) the individual
executing this Lease and the other

 

50



--------------------------------------------------------------------------------

documents executed herewith on behalf of Landlord is duly appointed and
authorized by Landlord to execute such documents, (c) this Lease and the other
documents which will be delivered and executed by Landlord will, when delivered,
have been duly authorized and executed by Landlord and will constitute legal,
valid and binding obligations of Landlord, enforceable against Landlord in
accordance with their terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium, equitable principles or other laws affecting the
rights of creditors, generally, (d) Landlord has full power and authority to
execute, deliver and perform its obligations under this Lease and the other
documents which are executed and delivered by Landlord and to carry on its
business as presently conducted, (e) the execution, delivery and performance of
this Lease and the other documents executed and delivered herewith do not
violate any provisions of any agreement or document to which Landlord is a party
or by which Landlord is bound, or of any order or regulation of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over Landlord, (f) Landlord has not engaged in any dealings or transactions,
directly or indirectly, (i) in contravention of any U.S., international or other
money laundering regulations or conventions, including, without limitation, the
United States Bank Secrecy Act, the United States Money Laundering Control Act
of 1986, the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. § 1
et seq., as amended), or any foreign asset control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, or (ii) in
contravention of the Anti-Terrorism Order or on behalf of terrorists or
terrorist organizations, including those persons or entities that are included
on any relevant lists maintained by the United Nations, North Atlantic Treaty
Organization, Organization of Economic Cooperation and Development, Financial
Action Task Force, U.S. Office of Foreign Assets Control, U.S. Securities &
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service, or any country or
organization, all as may be amended from time to time, (g) Landlord (i) is not
or will not be conducting any business or engaging in any transaction with any
person appearing on the U.S. Treasury Department’s Office of Foreign Assets
Control list of restrictions and prohibited persons, or (ii) is not a person
described in Section 1 of the Anti-Terrorism Order, and to the best of
Landlord’s knowledge, neither Landlord nor any of its affiliates have engaged in
any dealings or transactions, or otherwise been associated with any such person.

Section 20.16. Simultaneously with the execution and delivery of this Lease, the
parties hereto will execute, acknowledge and deliver to each other a memorandum
of lease, in recordable form, which may, at the option of either party hereto,
be recorded in the real property records (but the party desiring to record said
memorandum shall be responsible for all recording fees in connection therewith).
In furtherance of the foregoing, the parties agree to execute and deliver any
affidavit, certificate or other document required in order to effectuate such
recording.

Section 20.17. Wherever in this Lease Landlord has reserved the right to use its
judgment, exercise its discretion, impose conditions or requirements, direct,
control, or supervise any activity or thing, make designations, and words of a
similar nature, Landlord shall exercise such rights in a non-arbitrary and
reasonable manner.

 

51



--------------------------------------------------------------------------------

Section 20.18. Tenant may from time to time in writing request Landlord to join
with Tenant (at Tenant’s cost and expense), to (a) grant, modify or amend
easements, licenses, rights of way and other rights and privileges in the nature
of easements for the purposes of providing utilities, access and the like to the
Property, (b) grant, modify or amend reciprocal easement agreements, restrictive
covenants, subdivisions, parcel maps, annexations and the like and (c) execute
and deliver any instrument, in form and substance reasonably acceptable to
Landlord, necessary or appropriate to make or confirm such actions to any
Person, and Landlord shall not unreasonably refuse to join in any such action or
unreasonably withhold its consent thereto in writing, provided that no Event of
Default shall have occurred and be continuing hereunder and provided that Tenant
shall have certified to Landlord that such action is being taken in the ordinary
course of Tenant’s business, does not interfere with and is not detrimental to
the conduct of business on the Property, does not impair the usefulness or fair
market value of the Property, and was made for no or only nominal consideration;
and provided further that, if such grants, dedications or amendments do not by
their respective terms extend beyond the expiration or earlier termination of
this Lease, the approval of Landlord shall not be required unless required by
any Mortgagee. Notwithstanding the foregoing, Landlord shall have no obligation
to join in, or consent to, any such action if such action presents a risk of
liability, expense or adverse tax consequences or another consequence adverse in
any material respect to Landlord.

Section 20.19. THE DECLARATION OF TRUST ESTABLISHING                     , DATED
                    , AS FILED WITH THE STATE DEPARTMENT OF ASSESSMENTS AND
TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE
OR AGENT OF                      SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST,
                    . ALL PERSONS DEALING WITH                      IN ANY WAY
SHALL LOOK ONLY TO THE ASSETS OF                      FOR THE PAYMENT OF ANY SUM
OR THE PERFORMANCE OF ANY OBLIGATION.

ARTICLE 21

RIGHT OF FIRST OFFER

Section 21.1 Subject to the terms of this Article 21, Landlord may sell or
transfer the Property at any time without Tenant’s consent to any third party
(each a “Third Party Purchaser”), so long as such party shall not be a
Competitor. For purposes of this Section 21.1, (a) a “Competitor” shall mean any
Person included on the list (which may not include more than 20 Persons) annexed
hereto as Exhibit “E”, so long as such Person is engaged in a business similar
to that of Tenant (which, as of the date hereof, consists primarily of
(i) making instruments and research products used in settings for diagnostics,
research, industrial, and similar markets, (ii) the human health business, and
(iii) environmental health products and services), and (b) a “Competitor” shall
not mean any Person whose primary business is the acquisition, development,
ownership or operation of commercial real estate properties. Tenant may add,
change or replace any of the Competitors identified on the list annexed hereto
as Exhibit “E” without the consent of Landlord, so long as such additions,
changes or replacements

 

52



--------------------------------------------------------------------------------

do not result in a list that includes more than 20 Persons, and no change to
such list shall be binding upon Landlord if Landlord enters into an agreement
with an entity to sell the Property to such entity, and Tenant subsequently adds
such entity to the list as a Competitor. If, however, Tenant adds any
Competitors to the list annexed hereto as Exhibit “E” and, as a result, the list
includes more than 20 Persons, then Landlord shall be required to consent to
such addition, change or replacement, which consent shall not be unreasonably
withheld, conditioned or delayed. This restriction shall not apply in connection
with or following any foreclosure by, or delivery of a deed in lieu thereof, to
a Mortgagee or to any sale or transfer to any pension fund, real estate
investment trust, institutional investor or the like. At the request of
Landlord, Tenant will execute such documents confirming the agreement referred
to above and will endeavor to cooperate in entering into such other agreements
as Landlord may reasonably request, provided that such agreements do not
increase the liabilities and obligations of Tenant hereunder and are not
otherwise adverse to Tenant’s interests.

Section 21.2 For and in consideration of the Fixed Rent and Additional Rent
reserved to Landlord under this Lease, Landlord grants to Tenant, provided there
is at such time no continuing Event of Default, a right of first offer to
purchase the Property during the Term (except as set forth below) in accordance
with the following terms and conditions:

(a) Prior to marketing the Property for sale to a Third Party Purchaser,
Landlord, by written notice, shall offer to sell the Property to Tenant for a
purchase price specified by Landlord in such notice and on the other material
business terms described in the offer (the “Proposed Offer”). Tenant shall have
thirty (30) days from the date of such notice (the “Response Period”) to accept
the Proposed Offer in writing. TIME SHALL BE OF THE ESSENCE with respect to the
delivery of Tenant’s response to Landlord’s notice. If Tenant timely accepts the
Proposed Offer, Tenant shall be required to (i) deliver an earnest money deposit
to Landlord (or an escrow agent acceptable to Landlord) not later than the last
day of the Response Period, in the amount of five percent (5%) of the purchase
price described within the Proposed Offer, and (ii) consummate the closing of
the purchase of the Property within thirty (30) days following the expiration of
the Response Period. Failure to so timely close the purchase transaction shall
result in Tenant’s forfeiture of the earnest money deposit.

(b) If Tenant (i) does not accept the Proposed Offer, (ii) fails to respond
within the Response Period, or (iii) upon acceptance of the Proposed Offer,
fails to deliver the aforementioned earnest money deposit, then Landlord shall
have the right to sell the Property to a Third Party Purchaser for a purchase
price which is not less than ninety-five percent (95%) of the purchase price
specified in the Proposed Offer and on other material business terms that are
substantially similar to those contained in the Proposed Offer at any time
within six (6) months of the expiration of the Response Period without the
necessity of further notice to Tenant, it being understood that the closing of
the sale need not occur during such six (6) month period, provided that a
contract of sale has been entered into during such period, and the closing is
consummated thereunder within three (3) months after the expiration of such six
(6) month period. If Landlord receives an offer to purchase the Property during
such six (6) month period from a Third Party Purchaser, or desires to make an
offer to sell the Property to a Third Party Purchaser, in either case, for a
purchase price (in either case, the “Non-Tenant Offer”) which is

 

53



--------------------------------------------------------------------------------

less than ninety-five percent (95%) of the purchase price specified in the
Proposed Offer or on other material business terms that are materially different
from those contained in the Proposed Offer, Landlord shall, prior to accepting
or making such offer, grant Tenant a right to purchase the Property at the price
and in accordance with the other material business terms specified in the
Non-Tenant Offer (the “Second Offer”). If Tenant desires to accept the Second
Offer, it shall be required, within ten (10) days of its receipt of the Second
Offer, to deliver written notice to Landlord accepting the Second Offer,
including delivery of an earnest money deposit to Landlord (or an escrow agent
acceptable to Landlord), in the amount of five percent (5%) of the purchase
price described within the Second Offer. If Tenant (i) does not accept the
Second Offer, (ii) fails to respond within said 10-day period, or (iii) upon
acceptance of the Second Offer, fails to deliver the aforementioned earnest
money deposit, TIME BEING OF THE ESSENCE, Landlord shall be free to sell the
Property thereafter on the terms set forth in the Non-Tenant Offer within six
(6) months following the expiration of such response period without the
necessity of further notice to Tenant, it being understood that the closing of
the sale need not occur during such six (6) month period provided a contract of
sale has been entered into during such period, and the closing is consummated
thereunder within three (3) months after the expiration of such six (6) month
period.

(c) Notwithstanding anything contained herein, if Tenant does not exercise its
option to extend the Term of this Lease pursuant to Section 1.3 above, then
Tenant’s right of first offer to purchase the Property shall terminate and be of
no further force and effect.

(d) In no event shall the provisions of this Section 21.2 apply in connection
with any sale or transfer of the Property or any interest in the Property (i) to
a bona-fide lender of the Property or pursuant to an exercise of a power of sale
or a foreclosure by a Mortgagee or any Affiliate or nominee or designee of such
Mortgagee, or the acceptance of a deed-in-lieu of foreclosure by such Mortgagee
or Affiliate or its nominee or designee, or pursuant to a Taking or any
conveyance in lieu thereof, (ii) to any entity managed by Landlord’s manager or
agent, (iii) to an Affiliate of Landlord, or (iv) as part of any transaction
which either by itself or as part of a series of related transactions includes
other properties with a market value of at least three times the market value of
the Property.

[Remainder of page left blank intentionally]

 

54



--------------------------------------------------------------------------------

The parties hereto have executed this Lease as of the day and year first above
set forth.

 

Landlord:     [TO BE DETERMINED]   By:         Its:    

Tenant:     PERKINELMER HEALTH SCIENCES, INC.

  By:         Its:    

 

55



--------------------------------------------------------------------------------

EXHIBIT “A”

DESCRIPTION OF THE LAND

108 East Dedham Street:

That certain parcel of land with buildings thereon situated on East Dedham
Street and Plympton Street in Boston, Suffolk County, Massachusetts, shown as
Parcel 1 on a plan entitled “Plan of Land Boston, Massachusetts,” dated
February 10, 1981, by Harry R. Feldman, Inc. and recorded with the Suffolk
County Registry of Deeds (the “Registry”) as Plan 222 of 1981 in Book 9690,
Page 259 (the “Plan”), said parcel being bounded and described according to the
Plan as follows:

 

   SOUTHWESTERLY    by East Dedham Street, 138.14 feet;    NORTHWESTERLY    by
land now or formerly of the Boston Redevelopment Authority, 170 feet;   
NORTHEASTERLY    by Plympton Street, 131.65 feet; and    SOUTHEASTERLY    by
Parcel 2 (being land now or formerly of New England Nuclear Corporation), 170.13
feet.

Containing, according to said Plan, 22,933 square feet.

For title, see deed dated June 30, 1997, recorded with the Registry in Book
21569, Page 221.

549 Albany Street:

A certain parcel of land with buildings thereon situated in Boston,
Massachusetts and shown as Parcel 2 on said Plan, said parcel being bounded and
described according to the Plan as follows:

 

   SOUTHWESTERLY    by East Dedham Street 199 feet;    NORTHWESTERLY    by
Parcel 1 (being land now or formerly of Scott & McDonald, Inc.) 170.13 feet;   
NORTHEASTERLY    by Plympton Street, 199.03 feet; and    SOUTHEASTERLY    by
Albany Street, 170.12 feet.

Containing, according to the Plan, 33,834 square feet.

For title, see deed dated June 30, 1997, recorded with the Registry in Book
21569, Page 221.

 

56



--------------------------------------------------------------------------------

Together with those three (3) certain parcels of land in the South End Urban
Renewal Area known as Parcels 54D, 55 and 55A, located on the northerly side of
East Dedham Street and the southerly side of Plympton Street in the City of
Boston, Suffolk County, Commonwealth of Massachusetts, and shown as Lot A on a
plan entitled “Subdivision Plan of Land in Boston, Massachusetts, dated
December 17, 1990, drawn by Vanasse Hangen & Brustlin, Inc., Consulting
Engineers & Planners, and recorded with the Registry in Book 17776, Page 157.

For title, see deed dated March 9, 2005, recorded with the Registry in Book
36832, Page 132.

 

57



--------------------------------------------------------------------------------

EXHIBIT “B”

RENT SCHEDULE

Initial Term

Fixed Rent Schedule

 

Lease

 Year

 

    Annual Fixed    

Rent

 

  Monthly Fixed  

Rent

 1

  $3,137,494.50   $261,457.88

 2

  $3,208,088.13   $267,340.68

 3

  $3,280,270.11   $273,355.84

 4

  $3,354,076.19   $279,506.35

 5

  $3,429,542.90   $285,795.24

 6

  $3,506,707.62   $292,225.63

 7

  $3,585,608.54   $298,800.71

 8

  $3,666,284.73   $305,523.73

 9

  $3,748,776.14   $312,398.01

10

  $3,833,123.60   $319,426.97

11

  $3,919,368.88   $326,614.07

12

  $4,007,554.68   $333,962.89

13

  $4,097,724.66   $341,477.05

14

  $4,189,923.46   $349,160.29

15

  $4,284,196.74   $357,016.40

Extension Terms

1. Tenant shall pay to Landlord, as Fixed Rent during any Extension Term, the
greater of (a) the “Prevailing Market Rate” (as defined below) for the Property
and (b) the sum of (i) the Fixed Rent that was due and payable during the Lease
Year immediately preceding the first Lease Year of the applicable Extension Term
(“Prior Rent”) and (ii) two and 25/100 percent (2.25%) of Prior Rent (the
greater of subsections (a) and (b) being referred to herein as the “Extension
Term Fixed Rent”). If Tenant timely exercises an extension option, then not
later than six (6) months prior to the commencement of the applicable Extension
Term, Landlord shall deliver to Tenant a good faith written proposal of the
Prevailing Market Rate for the Premises for such Extension Term. Within ten
(10) days after receipt of Landlord’s proposal, Tenant shall notify Landlord in
writing that either (y) Tenant accepts Landlord’s proposal or (z) Tenant rejects
Landlord’s proposal. If Tenant does not give Landlord a timely notice in
response to Landlord’s proposal, Landlord’s proposal of Prevailing Market Rate
for the applicable Extension Term shall be deemed accepted by Tenant.

 

58



--------------------------------------------------------------------------------

2. If Tenant timely rejects Landlord’s proposal, Landlord and Tenant shall first
negotiate in good faith in an attempt to agree upon the Prevailing Market Rate
for the applicable Extension Term. If Landlord and Tenant are able to agree
within ten (10) days following Landlord’s receipt of Tenant’s notice rejecting
Landlord’s proposal (the “Negotiation Period”), such agreement shall constitute
a determination of Prevailing Market Rate for purposes of this Lease. If
Landlord and Tenant are unable to agree upon the Prevailing Market Rate during
the Negotiation Period, then within fifteen (15) days after expiration of the
Negotiation Period, the parties shall meet and concurrently deliver to each
other their respective written estimates of the Prevailing Market Rate for the
applicable Extension Term, supported by the reasons therefore (respectively,
“Landlord’s Determination” and “Tenant’s Determination” and, each, a
“Determination”). If either party fails to deliver its Determination in a timely
manner, then the Prevailing Market Rate shall be the amount specified by the
other party. If the parties timely deliver their respective Determinations, the
Prevailing Market Rate shall be determined as follows, each party being bound to
its Determination and such Determinations constituting the only two choices
available to the Appraiser (as hereinafter defined).

3. Within fifteen (15) days after the parties exchange Landlord’s Determination
and Tenant’s Determination, the president of the Commercial Brokers’
Association, a division of the Greater Boston Real Estate Board shall select a
neutral and impartial appraiser who shall be certified as an MAI or ASA
appraiser and shall have at least ten (10) years’ experience, immediately prior
to his or her appointment as a real estate appraiser of office/laboratory
properties in the City of Boston. For purposes hereof, an “MAI” appraiser means
an individual who holds an MAI designation conferred by, and is an independent
member of, the American Institute of Real Estate Appraisers (or its successor
organization, or, if there is no successor organization, the organization and
designation most similar), and an “ASA” appraiser means an individual who holds
the Senior Member designation conferred by, and is an independent member of, the
American Society of Appraisers (or its successor organization, or, if there is
no successor organization, the organization and designation most similar).

4. The Appraiser shall be instructed that it must select either Landlord’s
Determination or Tenant’s Determination. The Appraiser shall not select any
other Prevailing Market Rate. It must either be Landlord’s Determination or
Tenant’s Determination. The Appraiser shall render its decision within twenty
(20) days following his/her appointment and receipt of both Landlord’s
Determination and Tenant’s Determination.

5. The decision of the Appraiser shall be final and binding upon the parties,
and may be enforced in accordance with the provisions of Massachusetts law.

6. The fees and expenses of the Appraiser shall be shared equally by Landlord
and Tenant.

 

59



--------------------------------------------------------------------------------

7. As used in this Lease, the phrase “Prevailing Market Rate” means the amount
that a landlord under no compulsion to lease the Property, and a tenant under no
compulsion to lease the Property, would agree upon at arm’s length as Fixed Rent
for the Property for the applicable Extension Term, as of the commencement of
the applicable Extension Term. The Prevailing Market Rate shall be based upon
non-sublease transactions recently entered into for space in comparable
buildings in Boston, Massachusetts, including then current market concessions
(if any) applicable to lease renewals.

8. The Extension Term Fixed Rent established pursuant to the terms of this
Exhibit “B” shall apply during the initial Lease Year of the applicable
Extension Term, and shall thereafter increase by two and 25/100 percent
(2.25%) per year during each successive Lease Year of such Extension Term.

 

60



--------------------------------------------------------------------------------

EXHIBIT “C”

FORM OF GUARANTY OF LEASE

(see attached)

 

61



--------------------------------------------------------------------------------

GUARANTY OF LEASE

FOR VALUE RECEIVED and in consideration for and as an inducement to
[            ], a [            ] (and any other entity which shall be the holder
of the interest of the landlord under the Lease, “Landlord”) to enter into that
certain Lease dated ____________, 2013 by and between Landlord, as landlord, and
PerkinElmer Health Sciences, Inc., a Delaware corporation, as tenant (“Tenant”),
for space at 549 Albany Street, Boston, Massachusetts (the “Lease”), the
undersigned, PERKINELMER, INC., a Massachusetts corporation (“Guarantor”), does
hereby unconditionally and irrevocably guarantee to Landlord the punctual
payment of all Rent (as such term is defined in the Lease) payable by the Tenant
under the Lease throughout the term of the Lease and any and all renewals and
extensions thereof in accordance with and subject to the provisions of the
Lease, and the full performance and observance of all other terms, covenants,
conditions and agreements therein provided to be performed and observed by
Tenant under the terms of the Lease, for which the undersigned shall be jointly
and severally liable with Tenant, together with the costs incurred by Landlord
in connection therewith, including, without limitation, attorneys’ fees.

The maintenance of any action or proceeding by Landlord to recover any sum or
sums that may be or become due under the Lease and to secure the performance of
any of the other terms, covenants and conditions of the Lease shall not preclude
Landlord from thereafter instituting and maintaining subsequent actions or
proceedings for any subsequent default or defaults of Tenant under the Lease.
The undersigned does hereby consent that, without affecting the liability of the
undersigned under this Guaranty of Lease (this “Guaranty”) and without notice to
the undersigned, time may be given by Landlord to Tenant for payment of Rent and
such other sums and performance of said other terms, covenants and conditions,
or any of them, and such time extended and indulgence granted, from time to
time, or Tenant may be dispossessed or Landlord may avail itself of or exercise
any or all of the rights and remedies against Tenant provided by law or by the
Lease, and may proceed either against Tenant alone or jointly against Tenant and
the undersigned or against the undersigned alone without first prosecuting or
exhausting any remedy or claim against Tenant.

The undersigned does hereby agree that the bankruptcy of Tenant shall have no
effect on the obligations of the undersigned hereunder. The undersigned does
hereby further agree that in respect of any payments made by the undersigned
hereunder, the undersigned shall not have any rights based on suretyship,
subrogation or otherwise to stand in the place of Landlord so as to compete with
Landlord as a creditor of Tenant, unless and until all claims of Landlord under
the Lease shall have been fully paid and satisfied.

Neither this Guaranty nor any of the provisions hereof can be modified, waived
or terminated, except by a written instrument signed by Landlord. The provisions
of this Guaranty shall apply to, bind and inure to the benefit of the
undersigned and Landlord and their respective heirs, legal representatives,
successors and assigns. This Guaranty shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts.

Guarantor agrees that (1) this Guaranty shall be binding upon Guarantor, jointly
and severally with Tenant, without any further notice or acceptance hereof, but
the same shall be deemed to have been accepted by the execution of the Lease by
Tenant; (2) immediately upon

 

63



--------------------------------------------------------------------------------

each and every default by Tenant, Guarantor shall pay to Landlord the sum or
sums in default and shall comply with or perform all the terms, covenants and
conditions of said Lease which shall be binding upon the said Tenant as provided
in said Lease; (3) no extension, forbearance or leniency extended by Landlord to
Tenant shall discharge Guarantor, and Guarantor agrees that at all times it
shall be jointly and severally liable with Tenant, notwithstanding the same and
notwithstanding the fact that Guarantor has had no prior notice of any said
default or of any said forbearance or extension; (4) Landlord and Tenant,
without notice to or consent by Guarantor, may at any time or times enter into
such modifications, extensions, amendments or other covenants respecting the
said Lease and Guarantor shall not be released thereby, it being intended that
any joinder, waiver, consent or agreement by Tenant by its own operation, shall
be deemed to be a joinder, consent, waiver or agreement by Guarantor with
respect thereto, and Guarantor shall continue as Guarantor with respect to the
said Lease as so modified, extended, amended or otherwise affected; (5) this
obligation of Guarantor shall be primary and that the Landlord shall not be
required to proceed first against Tenant or Tenant’s property before proceeding
against Guarantor, and may sue Guarantor directly on this Guaranty. As to
monetary obligations under the Lease, this Guaranty is a guarantee of payment
and not of collectability.

Guarantor further agrees to be bound, joint and severally with Tenant, by each
and every covenant, obligation, power and authorization, without limitation, in
the Lease, with the same force and effect as if it were designated in and had
executed said Lease as Tenant thereunder. This Guaranty shall apply to the
Lease, any extension or renewal thereof and to any holdover term following the
term hereby granted or any extension or renewal thereof.

Guarantor represents and warrants to Landlord as follows: (a) Guarantor is a
corporation duly formed, validly existing and in good standing under the laws of
the Commonwealth of Massachusetts and is duly qualified to do business in the
state where the Property is located, (b) the individual executing this Guaranty
on behalf of Guarantor is duly appointed and authorized by Guarantor to execute
such documents, (c) this Guaranty will, when delivered, have been duly
authorized and executed by Guarantor and will constitute the legal, valid and
binding obligations of Guarantor, enforceable against Guarantor in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, equitable principles or other laws affecting the rights of
creditors, generally, (d) Guarantor has full power and authority to execute,
deliver and perform its obligations under this Guaranty and to carry on its
business as presently conducted, (e) Guarantor has obtained all necessary
permits, licenses, entitlements and/or approvals required to comply with the
provisions of this Guaranty, (f) the execution, delivery and performance of this
Guaranty do not violate any provisions of any agreement or document to which
Guarantor is a party or by which Guarantor is bound, or of any order or
regulation of any court, regulatory body, administrative agency or governmental
body having jurisdiction over Guarantor, (g) neither Guarantor nor any of its
constituents have engaged in any dealings or transactions, directly or
indirectly, (i) in contravention of any U.S., international or other money
laundering regulations or conventions, including, without limitation, the United
States Bank Secrecy Act, the United States Money Laundering Control Act of 1986,
the United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. § 1 et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or (ii) in contravention of
Executive Order No. 13224 dated September 24, 2001 issued by the President of
the United States

 

64



--------------------------------------------------------------------------------

(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), as may be amended or
supplemented from time to time (“Anti-Terrorism Order”) or on behalf of
terrorists or terrorist organizations, including those persons or entities that
are included on any relevant lists maintained by the United Nations, North
Atlantic Treaty Organization, Organization of Economic Cooperation and
Development, Financial Action Task Force, U.S. Office of Foreign Assets Control,
U.S. Securities & Exchange Commission, U.S. Federal Bureau of Investigation,
U.S. Central Intelligence Agency, U.S. Internal Revenue Service, or any country
or organization, all as may be amended from time to time, and (h) neither
Guarantor nor any of its constituents (i) are or will be conducting any business
or engaging in any transaction with any person appearing on the U.S. Treasury
Department’s Office of Foreign Assets Control list of restrictions and
prohibited persons, or (ii) are a person described in Section 1 of the
Anti-Terrorism Order, and to the best of Guarantor’s knowledge, neither
Guarantor nor any of its affiliates have engaged in any dealings or
transactions, or otherwise been associated with any such person.

Any notice or other communication to be given to Landlord or the undersigned
hereunder shall be in writing and sent in accordance with the notice provisions
of the Lease. Notices to Landlord shall be delivered to Landlord’s address set
forth in the Lease. Notices to the undersigned shall be addressed as follows:
PerkinElmer, Inc., 940 Winter Street, Waltham, MA 02451, Attention: Vice
President, Corporate Real Estate, and General Counsel. If Guarantor’s notice
address as set forth above changes, Guarantor agrees to provide written notice
to Landlord of such change in address.

Guarantor, from time to time, upon at least ten (10) business days’ prior notice
from Landlord, shall execute, acknowledge and deliver to Landlord, and/or to any
other entity specified by Landlord, a statement certifying that this Guaranty is
unmodified and in full force and effect (or, if there have been modifications,
that the same is in full force and effect, as modified and stating the
modifications), and stating such further matters as Landlord may reasonably
request, which statement may be relied upon by any purchaser, owner or mortgagee
of the property subject to the Lease, or any other party having an interest
therein.

 

 

[SEE SIGNATURE BLOCKS ON FOLLOWING PAGE]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the date of
the Lease.

 

ATTEST/WITNESS:

 

   

GUARANTOR:

 

PERKINELMER, INC., a Massachusetts corporation

Name (print):         By    

 

 

    Name: Title:  

 

66



--------------------------------------------------------------------------------

EXHIBIT “D”

NON-DISTURBANCE AGREEMENT

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of this              day of             ,             , which date
shall be the effective date of this Agreement, between PerkinElmer Health
Sciences, Inc., a Delaware corporation (the “Tenant”) and
                            , a                             , and having its
principal offices in                          (together with its successors
and/or assigns the “Lender”).

The Tenant is the lessee under the lease described in Exhibit A attached hereto
(as the same may from time to time be assigned, subleased, renewed, extended,
amended, modified or supplemented, collectively the “Lease”) and being a portion
or all of the real property more particularly described in Exhibit B attached
hereto and made a part hereof.

The Lender has previously made or is about to make a loan to
                    , a                      or its successor and/or assigns
with respect to the landlord’s interest under the Lease (the “Landlord”),
evidenced by a promissory note in the original principal amount of approximately
$              executed by the Landlord and payable to the Lender and secured by
a first priority deed of trust, mortgage or deed to secure debt on certain real
and personal property and improvements (the “Premises”), recorded or to be
recorded in the appropriate records of Bristol County, Massachusetts (the
“Security Instrument”).

The Lender has requested the Tenant to confirm the fact that the Lease is
subject and subordinate to the Security Instrument.

The Tenant is willing to confirm the subordination of the Lease, provided it
obtains assurance from the Lender that its possession of the premises demised
under the Lease (the “Demised Premises), which Demised Premises is all or a
portion of the Premises, and its right to use any common areas will not be
disturbed by reason of or in the event of the foreclosure of the Security
Instrument.

The Lender is willing to give such assurance.

 

67



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained and other good and valuable consideration, the parties hereto do
hereby mutually covenant and agree as follows:

1. The Tenant hereby subordinates the Lease and all terms and conditions
contained therein and all rights, options, liens and charges created thereby to
the Security Instrument and the lien thereof, and to all present or future
advances under the obligations secured thereby and to all renewals, extensions,
amendments, modifications and/or supplements of same, to the full extent of all
amounts secured thereby from time to time.

2. So long as no event of default on the part of the Tenant under the Lease
shall exist which would entitle the Landlord to terminate the Lease, or if such
an event of default shall exist, so long as the Tenant’s time to cure the
default shall not have expired, the term of the Lease shall not be terminated or
modified in any respect whatsoever and the Tenant’s right of possession to the
Demised Premises and its rights in and to any common areas and its other rights
arising out of the Lease will all be fully recognized and protected by the
Lender and shall not be disturbed, canceled, terminated or otherwise affected by
reason of the Security Instrument or any action or proceeding instituted by the
Lender to foreclose the Security Instrument, or any extension, renewal,
consolidation or replacement of same, irrespective of whether the Tenant shall
have been joined in any action or proceeding.

3. In the event that the Lender takes possession of the Premises, either as the
result of foreclosure of the Security Instrument or accepting a deed to the
Premises in lieu of foreclosure, or otherwise, or the Premises shall be
purchased at such a foreclosure by a third party, the Tenant shall attorn to the
Lender or such third party and recognize the Lender or such third party as its
landlord under the Lease, and the Lender or such third party will recognize and
accept the Tenant as its tenant thereunder, whereupon, the Lease shall continue
in full force and effect as a direct lease between the Lender or such third
party and the Tenant for the full term thereof, together with all extensions and
renewals thereof, and the Lender or such third party shall thereafter assume and
perform all of the Landlord’s obligations, as the landlord under the Lease with
the same force and effect as if the Lender or such third party were originally
named therein as the Landlord; provided, however, that the Lender or such third
party shall not be:

(a) liable for any act or omission of any prior landlord (including the
Landlord), except to the extent the Lender was furnished notice and opportunity
to cure the same in accordance with the provisions of this Agreement prior to
taking possession of such Premises; or

(b) subject to any offsets or defenses which the Tenant might have against any
prior landlord (including the Landlord), except to the extent the Lender was
furnished notice and opportunity to cure the same in accordance with the
provisions of this Agreement prior to taking possession of such Premises; or

(c) bound by any rent or additional rent which the Tenant might have paid for
more than one (1) month in advance to any prior landlord (including the
Landlord); or

(d) bound by any amendment or modification of the Lease not consented to in
writing by the Lender, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

68



--------------------------------------------------------------------------------

4. Notwithstanding anything to the contrary in this Agreement or otherwise, in
the event the Lender or a third party takes possession of the Premises as
provided in paragraph 3 above, the liability of the Lender or such third party
under the Lease shall be limited to the Lender’s or such third party’s, as the
case may be, interest in the Premises and the proceeds and rents therefrom, and
upon any assignment or other transfer of the Lender’s or such third-party’s
interest in the Premises, the Lender or such third party, as applicable, shall
be discharged and released from any obligation or liability under the Lease
arising or accruing after the date of such assignment or transfer.

5. Tenant agrees not to subordinate the Lease to any other lien or encumbrance
which (i) affects the Premises under the Lease, or any part thereof, or (ii) is
junior to the Security Instrument, without the express written consent of the
Lender, and any such subordination or any such attempted subordination or
agreement to subordinate without such consent of Lender, shall be void and of no
force and effect.

6. Tenant agrees to provide copies of all notices given Landlord under the Lease
to Lender at the following address:

 

   Lender:   

 

        

 

        

 

        

 

         Telephone:   

 

         Facsimile:   

 

  

or to such other address as Lender shall designate in writing; and all such
notices shall be in writing and shall be considered as properly given if
(i) mailed to the addressee by first class United States mail, postage prepaid,
registered or certified with return receipt requested, (ii) by delivering same
in person to the addressee, or (iii) by delivery to a third party commercial
delivery service for same day or next day delivery to the office of the
addressee with proof of delivery; any notice so given shall be effective, as
applicable, upon (a) the third (3rd) day following the day such notice is
deposited with the United States mail, (b) delivery to the addressee, or
(c) upon delivery to such third party delivery service; and any notice given in
any other manner shall be effective only if and when received by the addressee.

7. In the event Landlord shall fail to perform or observe any of the terms,
conditions or agreements in the Lease, Tenant shall give written notice thereof
to Lender and Lender shall have the right (but not the obligation) to cure such
default in the same time period provided to Landlord under the Lease.

8. Nothing contained in this Agreement shall in any way impair or affect the
lien created by the Security Instrument, except as specifically set forth
herein.

9. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided, however, that in
the event of the assignment or transfer of the interest of the Lender to a party
that assumes the Lender’s obligations and liabilities hereunder, all obligations
and liabilities of the Lender under this Agreement shall terminate, and
thereupon all such obligations and liabilities shall be the responsibility of
the party to whom the Lender’s interest is assigned or transferred.

 

69



--------------------------------------------------------------------------------

10. In the event of any litigation or other legal proceeding arising between the
parties to this Agreement, whether relating to the enforcement of a party’s
rights under this Agreement or otherwise, the prevailing party shall be entitled
to receive its reasonable attorney’s fees and costs of suit from the
non-prevailing party in such amount as the court shall determine.

 

TENANT: PERKINELMER HEALTH SCIENCES, INC. By:    

Name:     Title:    

LENDER:   By:    

Name:     Title:    

 

70



--------------------------------------------------------------------------------

STATE OF                         

COUNTY OF                     

I,                     , a Notary Public of the County and State aforesaid,
certify that                     , personally came before me this day and
acknowledged that (s)he is a                      of                     , the
                     of                                              , that
executed the foregoing instrument, and acknowledged to me that the same was the
act of the said             , and that (s)he executed the same as the act of
such                      for the purposes and consideration therein expressed
and in the capacity therein stated.

WITNESS my hand and official stamp or seal, this      day of             ,
20    .

 

 

Notary Public

 

My Commission Expires:    

 

    (Notary Seal)      

 

71



--------------------------------------------------------------------------------

STATE OF                         

COUNTY OF                     

I,                     , a Notary Public of the County and State aforesaid,
certify that                     , personally came before me this day and
acknowledged that (s)he is a                      of                     , a
                    , that executed the foregoing instrument, and acknowledged
to me that the same was the act of the said association, and that (s)he executed
the same as the act of such association for the purposes and consideration
therein expressed and in the capacity therein stated.

WITNESS my hand and official stamp or seal, this      day of             ,
20    .

 

 

Notary Public

 

My Commission Expires:    

 

    (Notary Seal)      

 

72



--------------------------------------------------------------------------------

EXHIBIT A

LEASE

Lease dated as of                     ,          2013 by and between PerkinElmer
Health Sciences, Inc. and [                        ], as assigned, subleased,
renewed, extended, amended, modified or supplemented from time to time.

 

73



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION

108 East Dedham Street:

That certain parcel of land with buildings thereon situated on East Dedham
Street and Plympton Street in Boston, Suffolk County, Massachusetts, shown as
Parcel 1 on a plan entitled “Plan of Land Boston, Massachusetts,” dated
February 10, 1981, by Harry R. Feldman, Inc. and recorded with the Suffolk
County Registry of Deeds (the “Registry”) as Plan 222 of 1981 in Book 9690,
Page 259 (the “Plan”), said parcel being bounded and described according to the
Plan as follows:

 

   SOUTHWESTERLY    by East Dedham Street, 138.14 feet;    NORTHWESTERLY    by
land now or formerly of the Boston Redevelopment Authority, 170 feet;   
NORTHEASTERLY    by Plympton Street, 131.65 feet; and    SOUTHEASTERLY    by
Parcel 2 (being land now or formerly of New England Nuclear Corporation), 170.13
feet.

Containing, according to said Plan, 22,933 square feet.

For title, see deed dated June 30, 1997, recorded with the Registry in Book
21569, Page 221.

549 Albany Street:

A certain parcel of land with buildings thereon situated in Boston,
Massachusetts and shown as Parcel 2 on said Plan, said parcel being bounded and
described according to the Plan as follows:

 

   SOUTHWESTERLY    by East Dedham Street 199 feet;    NORTHWESTERLY    by
Parcel 1 (being land now or formerly of Scott & McDonald, Inc.) 170.13 feet;   
NORTHEASTERLY    by Plympton Street, 199.03 feet; and    SOUTHEASTERLY    by
Albany Street, 170.12 feet.

Containing, according to the Plan, 33,834 square feet.

For title, see deed dated June 30, 1997, recorded with the Registry in Book
21569, Page 221.

 

74



--------------------------------------------------------------------------------

Together with those three (3) certain parcels of land in the South End Urban
Renewal Area known as Parcels 54D, 55 and 55A, located on the northerly side of
East Dedham Street and the southerly side of Plympton Street in the City of
Boston, Suffolk County, Commonwealth of Massachusetts, and shown as Lot A on a
plan entitled “Subdivision Plan of Land in Boston, Massachusetts, dated
December 17, 1990, drawn by Vanasse Hangen & Brustlin, Inc., Consulting
Engineers & Planners, and recorded with the Registry in Book 17776, Page 157.

For title, see deed dated March 9, 2005, recorded with the Registry in Book
36832, Page 132.

 

76



--------------------------------------------------------------------------------

EXHIBIT “E”

COMPETITOR LIST

 

Agilent Technologies Beckman Coulter Bio-Rad Labs Bruker Danaher Harvard
Bioscience Honeywell International IDEXX Labs Kaydon Mettler-Toledo MTS Systems
Nordion OSI Systems Roper Industries Shimadzu Scientific Instruments Siemens AG
Thermo Fisher Scientific Tyco Varian Medical Systems Waters Corp.

 

77



--------------------------------------------------------------------------------

SCHEDULE REPORTS

List of Environmental Reports

Phase I Environmental Site Assessment, Buildings 120 and 130, 549 Albany Street,
Boston, Massachusetts, prepared for PerkinElmer by ENVIRON International
Corporation, dated March 2013, Project Number 33-31506A.

 

78



--------------------------------------------------------------------------------

Exhibit C

List of Due Diligence Materials

(see attached)

 

-1-



--------------------------------------------------------------------------------

    

SNH Diligence Request

  

Status

  

Notes

1    Schedule detailing all outstanding tenant improvements, capital projects,
and leasing commissions, including estimated time of completion: one (1) copy –
SNH.    N/A    2    Building stacking plan: one (1) copy – SNH.    Posted   
Floor plans (549 Albany Floor Plans.pdf) 3    Schedule detailing all subtenants
and their corresponding termination dates and any overage payments due to
landlord: two (2) copies – SNH, Sullivan & Worcester (we assume none).    N/A   
4    Copies of all building warranties, including roof: one (1) copy – SNH.   
N/A    5    2013 operating and capital budgets: one (1) copy – SNH.    Posted   
2010-2012 Operating Summary & 2013 Operating Budget (549 Albany Operating
Historicals & Budget.pdf) 6    Tax bills for 2008-2012, and any information on
2013 taxes: one (1) copy – SNH.    Posted    Tax Bills for 65 Plympton, E Dedham
St & 114 E Dedham St for the following quarters (1Q13, 4Q12, 3Q12, 2Q12) (549
Albany Tax Bills.pdf) 7    Year 2013 or most current insurance bills; copies of
all claims and incidents at the property between 2009 and YTD 2013: one (1) copy
– SNH.    N/A    8    Most current environmental, engineering, and related
reports, if available: two (2) copies – SNH, Sullivan & Worcester.    Posted   
Phase I in Draft Form (549 Albany Phase I draft.docx) 9    Site plan / survey
designating property dimensions and zoning: two (2) copies – SNH, Sullivan &
Worcester.    TBD    Coming from PKI 10    Most current architectural/mechanical
plans – preferably on CD-ROM, if applicable: one (1) copy – SNH.    Posted   
All available CADD Files (549 Albany Street CADD) 11    Capital Plan – 2009-2013
and future years if available.    N/A    12    Tenant improvement and capital in
process schedules, including what has been paid to date on jobs in process and
estimated time of completion: one (1) copy – SNH.    N/A    13    ADA survey:
one (1) copy – SNH.    N/A    14    All Title Information: one (1) copy –
Sullivan & Worcester.    TBD    Coming from PKI 15    Copies of tenants
Certificates of Occupancy: two (2) SNH, Sullivan & Worcester.    Posted   

Certificates of Use & Occupancy for: 114-122 East Dedham St dated 7/31/06, 130
East Dedham St dated 7/31/06,

114-122 East Dedham St (2nd Floor Laboratories) dated 6/13/06, 114-122 East
Dedham St (Basement) dated 1/9/06, 114-122 East Dedham St (Temp Office) dated
12/2/05, 114-122 East Dedham St (Basement) dated 1/23/05. (549 Use &
Occupancy.pdf)

16    List of personal property: two (2) SNH, Sullivan & Worcester.    N/A    17
   List of vendors and vendor contacts one (1) copy – SNH.    Posted    List of
all vendors and Siemens maintenance contract dated 1/4/12 (Siemens Contract.pdf
& 549 Albany Vendors.pdf) 18    Any Reciprocal Easement Agreements (REAs) and
related documents: two (2) copies – SNH, Sullivan & Worcester    N/A   

Last Updated : 7/17/13



--------------------------------------------------------------------------------

Exhibit D

Form of Quitclaim Deed

QUITCLAIM DEED

549 Albany Street, Boston, Massachusetts

PERKINELMER HEALTH SCIENCES, INC., a Delaware corporation with an address at 940
Winter Street, Waltham, Massachusetts 02451 (“Grantor”), for consideration paid,
and in full consideration of Forty Nine Million Five Hundred Thousand and 00/100
Dollars ($49,500,000.00) grants to [                        ], a
[                        ], with an address of Two Newton Place, 255 Washington
Street, Suite 300, Newton, Massachusetts 02458, with quitclaim covenants, the
parcels of land, together with the buildings and other improvements thereon,
located in Boston, Massachusetts, being more particularly described on Exhibit A
attached hereto and made a part hereof.

The above described premises are conveyed subject to and with the benefit of all
rights, restrictions, easements, and reservations of record, if any, insofar as
the same are now in force and applicable.

Grantor is not conveying substantially all of its assets in the Commonwealth of
Massachusetts.

For Grantor’s title to the above-described parcels, see (a) deed dated June 30,
1997 and recorded with the Suffolk County Registry of Deeds in Book 21569,
Page 221, and (b) deed dated March 9, 2005 and recorded with the Suffolk County
Registry of Deeds in 36832, Page 132.

[Signature Page Follows]



--------------------------------------------------------------------------------

EXECUTED under seal effective as of the      day of                     , 2013

 

PERKINELMER HEALTH SCIENCES, INC.,

a Delaware corporation

By:     Name:     Title:    

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF SUFFOLK

On this      day of                     , 2013, before me, the undersigned
notary public, personally appeared                     ,                      of
PERKINELMER HEALTH SCIENCES, INC., a Delaware corporation, proved to me through
satisfactory evidence of identification, which was personal knowledge, to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that he/she signed it voluntarily for its stated purpose in
his/her capacity as                      of said corporation.

 

   (affix official signature and seal of notary)



--------------------------------------------------------------------------------

Exhibit A

(to Quitclaim Deed)

Legal Description of Property

108 East Dedham Street:

That certain parcel of land with buildings thereon situated on East Dedham
Street and Plympton Street in Boston, Suffolk County, Massachusetts, shown as
Parcel 1 on a plan entitled “Plan of Land Boston, Massachusetts,” dated
February 10, 1981, by Harry R. Feldman, Inc. and recorded with the Suffolk
County Registry of Deeds (the “Registry”) as Plan 222 of 1981 in Book 9690,
Page 259 (the “Plan”), said parcel being bounded and described according to the
Plan as follows:

 

   SOUTHWESTERLY    by East Dedham Street, 138.14 feet;    NORTHWESTERLY    by
land now or formerly of the Boston Redevelopment Authority, 170 feet;   
NORTHEASTERLY    by Plympton Street, 131.65 feet; and    SOUTHEASTERLY    by
Parcel 2 (being land now or formerly of New England Nuclear Corporation), 170.13
feet.

Containing, according to said Plan, 22,933 square feet.

For title, see deed dated June 30, 1997, recorded with the Registry in Book
21569, Page 221.

549 Albany Street:

A certain parcel of land with buildings thereon situated in Boston,
Massachusetts and shown as Parcel 2 on said Plan, said parcel being bounded and
described according to the Plan as follows:

 

   SOUTHWESTERLY    by East Dedham Street 199 feet;    NORTHWESTERLY    by
Parcel 1 (being land now or formerly of Scott & McDonald, Inc.) 170.13 feet;   
NORTHEASTERLY    by Plympton Street, 199.03 feet; and    SOUTHEASTERLY    by
Albany Street, 170.12 feet.

 

-1-



--------------------------------------------------------------------------------

Containing, according to the Plan, 33,834 square feet.

For title, see deed dated June 30, 1997, recorded with the Registry in Book
21569, Page 221.

Together with those three (3) certain parcels of land in the South End Urban
Renewal Area known as Parcels 54D, 55 and 55A, located on the northerly side of
East Dedham Street and the southerly side of Plympton Street in the City of
Boston, Suffolk County, Commonwealth of Massachusetts, and shown as Lot A on a
plan entitled “Subdivision Plan of Land in Boston, Massachusetts, dated
December 17, 1990, drawn by Vanasse Hangen & Brustlin, Inc., Consulting
Engineers & Planners, and recorded with the Registry in Book 17776, Page 157.

For title, see deed dated March 9, 2005, recorded with the Registry in Book
36832, Page 132.

2207791.6

 

-2-